001118

ND — —) -8 28 38 | 3 23 3
COON OO WNM-COONOAARWNH =

NNN
On —

24
25
26
27
28
29
30
31

Combined

7.000
0.970
0.820
0.730
0.640
0.550
0.460
0.370
0.280
0.190
0.700

 

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 1 of 162

 

Figure 118. Suitability of predicted habitat versus observed juvenile locations for steelhead within the Rranch study site.
Fish collections were made at approximately 1340 cfs. Fish at far lower left are outside computational

mesh.

Draft — Subject to Change

195
001119

N— — 2 2 -§ —) 3 2 3
COON OO WNM-$-COONOOARWNH =

NO BO
NN —

WWHNNN NN ND hb
=|-COON DOW

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 2 of 162

 

Figure 119. Suitability of predicted habitat versus observed juvenile locations for steelhead within the Seiad study site.
Fish collections were made at approximately 1500 cfs. Simulated flows are approximately 1450 cfs.

Draft — Subject to Change 196
001120

No | 2 | oS ee
COON OO WNM-COONOAOAARWNH =

NO RO
NN —

MN NO
ok ©

26
27
28
29
30
31

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 3 of 162

 

 

Figure 120. Suitability of predicted habitat versus observed juvenile locations for steelhead within the Seiad study site.

Fish collections were made at approximately 1625 cfs.

Draft — Subject to Change

197
001121

N— — -2 2 —§ 3) 3) 23 |
COON OO WN-COONOORWN =

BRO RN
N —

NNN ND Nh
NOOR ©

28

W hO
oo

Combined
1.000

0.900
0,800
0,700
0.600

6.400
6.300
0.200
0.100
0.000

 

oso “Sas

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 4 of 162

 

Figure 121. Suitability of predicted habitat versus observed juvenile locations for steelhead within the Young’s Bar study
site. Fish collections were made at approximately 2825 cfs. Simulated flow is approximately 3140 cfs. High
value habitat will shift toward the center of the stream at observed fish flow.

Draft — Subject to Change

198
SS SS) A SS,
OOMONODNOAAWN-TCDOON OD OABRWN —

NO NO
-+0O

N
NO

WOWWNNMNMNN ND hd
—-OOONOnARW

WWW OW
oak WN

36
37
38
39
40
41

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 5 of 162
001122

Combined
7000

0.990
0.800
0.700
0.609
0.500
0.400
0.300
0.200
0.700
0.000

  

Figure 122. Suitability of predicted habitat versus observed juvenile locations
for steelhead within the Trees of Heaven study site. Fish
collections were made at approximately 6000 cfs. Simulated flow is
approximately 5860 cfs. High value habitat will shift toward the
center of the stream at observed fish flow. Note: Darkest brown
habitats are essential no value habitats.

Draft — Subject to Change 199
Phphy- 9 Aa Aa A AS Om 8
NY -OOONDOTBRWON-OOONOaAKRWN =

WWNNNMNN ND hd
—-OOONOnAKRW

OwWWwWWWWWW
OMAN OaAARWPND

RAAB A
WN-OoO

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 6 of 162
001123

  
  
  
  
  
  
  
  
  
  
  
   

Combined
#000

0.970
0.420
0.730
0.640
0.550
0.460
0.370
0.280
0.490
0.400

 

Figure 123. Suitability of predicted habitat versus observed juvenile locations
for steelhead within the Orleans study site. Fish collections were
made at approximately 2225 cfs.

Draft — Subject to Change 200
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 7 of 162
001124

River Reach Level Habitat Results

As was noted previously, the site-specific habitat modeling at each USU 2-
dimensional study site was ‘scaled’ to the reach level by assigning reach level
weightings to each node based on the nodes assigned mesohabitat
classification. These results are comparable to the reach level habitat versus
discharge relationships derived from the USGS/USFWS 1-dimensional based
habitat modeling reported earlier. Differences are to be expected given the basic
differences between the computational representation (i.e., cross section versus
10  three-dimensional topography) of the channel and the associated hydraulic and
11. habitat modeling algorithms. This is discussed more later in the report.

oOomanrNonhwh—

13 Figures 124 through 127 provide the reach level relationships between habitat
14 and discharge for the four reach level segments used in this analysis. Figures
15 128 through 131 provide this same information where the habitat has been
16 normalized for each species and life stage to the percent of maximum habitat.

lron Gate to Shasta River Reach

 

== Chinook Fry =H Coho Fry Steelhead Fry "Steelhead SprJuv =—Steelhead SumJuv
= head ComJuy =""Chinook Juv == Coho Juv ==(Chinook Spawn

'WUA (square feet/1000 feet of stream)

8
s
o

ca
o
Ss
o

 

o

0 1000 2000 3000 4000 5000 6000 7000 6000
Discharge (cfs)

18

19 Figure 124. Relationship between available habitat and discharge for each
20 species and life stage for the Iron Gate to Shasta River reach.
21

22

23

24

25

26

27

28

Draft — Subject to Change 201
hROwONM =

oOoOmanNA a

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 8 of 162
001125

Shasta River to Scott River Reach

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=== Chinook Fry =8=Coho Fry Steelhead Fry = Steelhead Sprjuv ™#"Steelhead SumJuv
== Steelhead ComJuy ==Chinook Juv me Coho Juv ===Chinook Spawn
35000
a
i
30000 e
wa,
-_
E sigs
& 25000 % - 4
a a
3 ™,
3 20000 \ a!
2 ™~. |
= pe — a
“se,
i 45000 4 a + —
3 Pees — — es
= ; Se
5 40000 \ La | | — |—
¢ |
———
5000 4 —— - -|
s|_ __|
o 1000 2000 3000 4000 5000 6000 7000 8000 9000

Discharge (cfs)

Figure 125. Relationship between available habitat and discharge for each
species and life stage for the Shasta River to Scott River reach.

Scott River to Salmon River Reach

 

t= Chinook Fry =@==Coho Fry Steelhead Fry = Steelhead Sprluv Steelhead SumJuy
jeeee= Steelhead ComJuv ="=Chinook Juv =Coho Juv ===Chinook Spawn

 

80000

3 3
3 8
o o

3
8
o

8
S
o

'WUA (square feet/1000 feet of stream)
3 &
S S
oa o

710000

 

0 2000 4000 6000 8000 10000 12000
Discharge (cfs)

Figure 126. Relationship between available habitat and discharge for each
species and life stage for the Scott River to Salmon River reach.

Draft — Subject to Change 202
hROwoNM =

oman onN

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 9 of 162

60000

8 8 & 3
8 8 8
o o o o

WUA (square feet/1000 feet of stream)

=
oS
s
o

001126

Salmon River to Trinity River Reach

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Chinook Fry =8=Coho Fry Steelhead Fry = Steelhead Sprjuv “Steelhead SumJuv
== Steelhead ComJuy ==Chinook Juv me Coho Juv === Chinook Spawn
a,
f _
# ‘.,
™~
ff *
Re, ty =
\ ay
\ i ee a
“oe =,
=
| =r: a
- = s
| r T T
\ | | | | | | | |

1000 2000 3000 4000 5000 6000 7000 8000 9000
Discharge (cfs)

Figure 127. Relationship between available habitat and discharge for each

Percent of Maximum Habitat

species and life stage for the Salmon River to Trinity River reach.

 

KLamath River
All Species WUA Normalized, Iron Gate to Shasta Reach
—— Chinook Fry =# Chinook Juv —H—Chincok Spawn 3==—=Coho Fry = Coho Juv
—— Steelhead Fry 7 lhead Sprluv Steelhead SumJuv =O» Steelhead ComJuv

 

 

 

Q (cfs)

Figure 128. Relationship between percent of maximum habitat and discharge

for each species and life stage for the Iron Gate to Shasta River
reach.

Draft — Subject to Change 203
ohwWN =

oon ad

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 10 of 162
001127

Klamath River
All Species WUA Normalized, Shasta to Scott Reach

 

Chinook Fry Chinook Juv —B—Chinook Spawn

 

‘Coho Fry — Coho Juv

Fry Spr == Stecthead Sums ee ComJuv

Percent of Maximum Habitat

 

0 1000 2000 3000 4000 5000 6000 7000 8000 9000 10000
Q (cfs)

Figure 129. Relationship between percent of maximum habitat and discharge
for each species and life stage for the Shasta River to Scott River

 

 

 

reach.
Klamath River
All Species WUA Normalized, Scott to Salmon Reach
Chinook Fry = Chinook Juv Chinook Spawn ‘Coho Fry —— Coho Juv
Fry a pr ~ae ‘SumJuv =" Staethead ComJuv

 

 

Percent of Maximum Habitat

 

0 1000 2000 3000 4000 5000 6000 7o0o 6000 9000 10000 11000 12000 13000 14000
‘Q (cts)

Figure 130. Relationship between percent of maximum habitat and discharge

for each species and life stage for the Scott River to Salmon River
reach.

Draft — Subject to Change 204
OONOaAR WN

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 11 of 162

001128

Klamath River
All Species WUA Normalized, Salmon to Trinity Reach

 

Chinook Fry t= Chinook Juv == Chinook Spawn Coho Fry —t—Coho Juv
d Fry Sprduy SumJuy —@ Steelhead ComJuv

 

 

Percent of Maximum Habitat

 

0 7000 2000 3000 4000 5000 6000 7000 8000 9000 10000
Q (cfs)

Figure 131. Relationship between percent of maximum habitat and discharge
for each species and life stage for the Salmon River to Trinity River
reach.

Study results for the Trinity to estuary reach are not reported due to the poor
hydraulic model performance at the Youngs Bar study site (see 2-dimensional
hydraulic modeling).

Comparison of 1-dimensional versus 2-dimensional Modeling Results

USGS/USFWS based 1-dimensional modeling results for the two reach level
segments represented by the Iron Gate to Shasta River and the Shasta River to
Scott River can be compared with the USU derived results using 2-dimensional
hydraulic modeling. This comparison is intended to highlight both similarities and
differences that arise out of the different approaches to field data collection,
hydraulic modeling, and the way habitat is computed. Each technique
approaches the modeling using different objectives and assumptions. Both
approaches produce valid modeling results as demonstrated by the various
validation steps described previously.

A comparison of Figures 88 and 131 for the lron Gate to Shasta River reach
based on the percent of maximum habitat relationships over the same flow
ranges for the USGS/USFWS and USU study results shown similar overall
relationships in the habitat versus discharge functions. These differences
between the 1-dimensional and the 2-dimensional based results are attributed to
the linkage between the field based cross section representation of the

Draft — Subject to Change 205
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 12 of 162

001129

mesohabitats, the way in which these results are scaled to the reach total, and
differences in how the mesohabitat proportions are calculated at the reach level.
A cross section within a specific mesohabitat type only provides a single estimate
of the width of the feature while in the 2-dimensional representation the explicit
changes in channel width for each mesohabitat are utilized. Secondly, the
mesohabitat weighting used in the 2-dimensional habitat modeling are derived
from area calculations rather than longitudinal distances. Another factor is that in
the hydraulic simulations based on the 2-dimensional model, the area of each
mesohabitat unit changes differently compared to the cross section view at
different flow rates. The area is explicitly determined by the interplay between
the water surface elevation and the associated area of each mesohabitat unit
represented spatially by the topography within the channel rather than by a fixed
single width associated with the cross section data sets.

The normalized habitat relationships are fundamentally similar in terms of the
functional relationships and the flow ranges at which the maximum habitat
conditions are predicted for the different species and life stages. The more
‘jagged’ appearance in the 1-dimensional modeling results represents an
underlying ‘artifact’ of the velocity simulations wnen employing more than one
velocity calibration set in the hydraulic simulations. This is a common occurrence
in PHABSIM and an expected result for these simulations (see Hardy 2000 for a
discussion on this phenomenon). In the 2-dimensional hydraulic simulations,
velocities are not used in the calibration process of the model and therefore
these simulations are not affected by this ‘artifact’.

Both sets of simulations show expected habitat response functions that match
well with field based observations for fry and spawning life stages as well as
producing consistent results in terms of the juvenile life stages. We consider the
results for both modeling approaches to represent valid but independent
estimates of the flow versus habitat relationships within these two reaches. We
also considered that the observed differences are within expected ranges of
variability given the nature and differences in the respective modeling
approaches from our experience in other systems.

Bioenergetics and Developmental Based Habitat Modeling

The following section of the report examines temperature related issues in light of
bioenergetics and developmental issues associated with egg incubation,
emergence, and growth through the spring and early summer period. The
analyses focus on salmonids and chinook in particular.

Spawning, Emergence and Growth

Water temperature can be considered a “master control factor” in the ecology of

aquatic organisms. Water temperature affects both the physiology and behavior
of poikilothermic species (e.g., fish). In fish for example, temperature regimes

Draft — Subject to Change 206
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 13 of 162

001130

influence migration, egg maturation, spawning, incubation success, growth, inter-
and intraspecific competitive ability, and resistance to parasites, diseases, and
pollutants (Armour 1991; McCullough 1999). In the Klamath River, water
temperature has been implicated as a limiting factor for anadromous fish. Of
particular concern are the potential impacts of increased temperatures due to
reservoirs and water withdrawls. Bartholow (1995) identified high fall and early
spring temperatures as critical time periods potentially affecting fall chinook
salmon. Development of eggs and alevins and growth of fry are particularly
sensitive to temperature. To identify the effects of various flow regimes on
temperature and chinook development, hydrology and water temperature model
runs for each flow scenario based on the 39 year simulation period (1961-1999)
were used to calculate relative emergence timing and growth of fry to
outmigration. For these simulations, the analysis was confined to the Iron Gate to
Shasta River reach. In this instance, the analyses used a ‘no project’ simulation
based on Upper Klamath Lake net inflows to extend the simulation period of
record.

Incubation and Emergence

To generate a relative analysis of water temperature on the rate of development
of chinook salmon eggs from fertilization to emergence we identified an
approximate mean spawning time from USFWS spawning survey data (Tom
Shaw, Pers. Comm.). The approximate mean date of spawning was October 25.
We then used this starting date to calculate the maximum, minimum, and mean
number of days to emergence for each of the flow scenarios over the 39 year
simulation period. Daily temperature units (degree days) required for emergence
were approximated as 1600 temperature units (°F) (Piper et al. 1982; T.D.
Beacham, Pers. Comm.). Clearly, the beginning time for egg development
(spawning date) and the exact number of degree-days for emergence can vary
with various temperature regimes. However, we used a fixed spawning time and
constant 1600 temperature units for emergence, to simplify the analysis between
different flow regimes. Suitable temperatures during incubation were assumed to
be between approximately 5 and 14 °C; significant mortality occurs outside this
temperature window (McCullough 1999).

The minimum, maximum, and average number of days required for emergence
for each of the scenarios are provided in Table 44. Table 44 also shows the
number of days during the 39 years that temperatures during incubation were
below or above the 5 to 14 °C incubation temperature window. Each of the flow
scenarios take approximately 175 days to reach 1600 degree days (°F) except
the No Project scenario which takes 15 days longer. Colder fall temperatures in
the No Project scenario increased the emergence time.

The average number of days in each year that exceed the 5 and 14 °C
incubation temperature window is 69 to 70 for all scenarios except for the No

Draft — Subject to Change 207
OONODOaAKRWDNY =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 14 of 162

001131

Project scenario, which is 60 days. The number of days colder than the window
range from 27 to 28, except for the No Project scenario, which is 45 days.

Table 44. Summary of days below and above 5 and 14 degrees C during the
incubation period of Oct 25 -March 13 for all years for all flow
alternatives. Also Average, maximum, and minimum number of days
to reach 1600 degree days (F) for emergence.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Criteria ESA P1 Ferc_ESA No Project USGS
average days <= 5C 27 27 45 28
Imax days <=5C 45 46 65 46
Iain days <=5C 0 0 0 0
average days >=14C 69 70 60 70
Max days >=14C 72 72 72 72
Iain days >=14C 39 39 0 39
average days that meet both criteria 97 97 105 98
max days that meet both criteria 117 118 133 118
min days that meet both criteria 39 39 0 39
Days to reach 1600 degree days for all alternative for all years

ESA P1 Ferc_ESA No Project USGS
average days to reach 1600 dd 173 176 190 176
max days to reach 1600 dd 201 201 201 201
min days to reach 1600 dd 127 125 150 123

 

 

 

 

Growth of Fry

We modeled approximate growth of fry following emergence using the Wisconsin
bioenergetics model. Food consumption was estimated by roughly calibrating a
proportion of maximum consumption (P-value) to observed growth and
temperature data from 1993 (Tom Shaw, Pers. Comm.). The parameters used
for the bioenergetics mass balance equations were the default parameters for
chinook salmon (Stewart and lberra 1991). Following calibration of the P-value,
a typical beginning growth/emergence date of March 14 was assumed (Tom
Shaw, Pers. Comm.) and growth for each water year and flow scenario was
modeled through May 31 (approximate date of outmigration). Outmigration
typically occurs when fish reach 55 mm or approximately 1.8 grams. A weight
versus length relationship was generated from field data (Tom Shaw, Pers.
Comm.). Figure 132 shows this relationship.

Draft — Subject to Change 208
—_
OOONODOAAWN =

al ST
NOOB WN —

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 15 of 162

001132

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Juvenile Chinook Length/Weight
Weight (g) = 10*(3.11(log(FL))-5.15)
20.00
18.00 +4 * Observations
16.00 +4 —— Regression
14.00
— 12.00
2
=
oS 10.00
a
= 8.00
6.00
4.00
2.00
0.00 7 T T T 7 T
0.0 20.0 40.0 60.0 80.0 100.0 120.0 140.0
Fish Fork Length (mm)

 

 

 

Figure 132. Fork length (mm) versus weight (g) for Klamath Chinook (Tom
Shaw, unpublished data).

The approximate P-value calibration is shown in Figure 133. Mean fish size
versus time to emergence is plotted for measured fish lengths from 1993 field
data. The field data are uncertain in terms knowing the specific date since
emergence. They simply reflect the date of field sampling, not the date since
emergence (Tom Shaw, Pers. Comm.). Ascertaining time from emergence for
the field data is particularly difficult due to the uncertain source of fish in the
sampling data (i.e., tributaries or mainstem). For analysis purposes, chinook size
at emergence is assumed to be 33 mm or 0.37 grams on March 14. Clearly
there is some discrepancy between the measured data and the calibration P-
value growth data; however, we use the two together as an “order of magnitude”
validity check. The P-value used for the analysis was 0.76.

Draft — Subject to Change 209
—_
COOON Ooh WN

i
NOOR WDY —

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 16 of 162

001133

Bioenergetics Calibration WUSFWS data
Simulation Mar 14 - May 31

1.700 ES
1.500 pvalue was deterrrined as 76 from 1993 ra
data
1.300 YY
0.900 a

0,500

 

 

 

 

 

Weight (g)

 

 

 

start weight
0.3737 grams
130 SS eee ee ee ee ee

 

 

 

Days From March 14 (emergence)

Figure 133. Bioenergetics P-value calibration data. Start date is March 14
(emergence), start weight 0.37 grams, and P-value 0.76.
Measured fish sizes are from USFWS sampling data (see text for
discussion).

Modeled growth for each of the water years and flow scenarios were summarized
for comparative purposes. The average, minimum, and maximum fish sizes on
May 31 are shown in Table 45. Very little difference occurs between flow
scenarios and fish growth. Slightly warmer temperatures during the March 14 —
May 31 period for the No Project scenario result in slightly faster growth. Under
the No Project scenario fish reach 55 mm (1.83 g) just after May 31 about 4 days
faster than other flow scenarios.

Table 45. Chinook fry summary growth by flow scenario from emergence
assumed to be from March 14 to May 371.

FERC_ESA USGS Historic

1.58
1.95
1.25

 

Draft — Subject to Change 210
—
OOONO OAK WN =

ARAHBRADARDRHRWWWWWWWWWWNNNNNNNNNN A BAAaBarenra-
OAK WNAOOANDAAAWN HAH OCOOANADAAAWNHADOONDAKRWNH —

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 17 of 162

001134

The effects on emergence timing and growth rate to outmigration between the
flow scenarios are relatively small except for the incubation/emergence with the
No Project scenario that exhibits colder temperatures during the fall months and
15 days longer emergence on average. The No Project scenario also exhibits
slightly warmer temperatures during spring (March 14 - May 31) and as a result
chinook fry grow slightly faster reaching 55 mm about 4 days sooner than other
flow scenarios. In total the No Project scenario has approximately 10 days later
outmigration than the other flow scenarios.

Bioenergetics Modeling of Fry and Juvenile Salmonids

The model used in this study was developed by Addley (1993). The following
section is adapted from Addley (1993) and Guensch et al., (2001). The later
reference can be consulted for results on the field validation of the model, while
Ludlow and Hardy (1996) compare this approach to HSC based modeling.
Addley and Hardy (1999) discuss its integration and application within the context
of multidisciplinary assessment frameworks in large river systems.

This model simulates the Net Energy Intake (NEI) for a drift feeding salmonid by
calculating gross energy intake (GEl), which is the total prey energy a fish can
consume in a given time, and then subtracting energy losses. Energy losses
consist of metabolic costs, digestive costs, and non-assimilated energy costs.
Metabolic costs include routine basal metabolism while maintaining a station in
the current and prey capture costs. Digestive cost is the energy required to
digest prey. Non-assimilated energy is energy egested in feces, and excreted as
ammonia and urea in urine. NEI is calculated by:

NEI = GEI —CC —SC — Fa -—U —F (1)
where:

CC is the prey capture cost,

SC is the stationary swimming and basal metabolic cost,
Fy is the digestion cost,

U is energy lost in urine, and

F is the non-assimilated energy lost in feces.

Calculation of GE/ for a fish in a Bw position involves determination of the
maximum capture area (MCA [m*]), which is then multiplied by the drift-energy
density and the water velocity. Calculation of MCA assumes the fish maintains a
holding position in the current and makes forage attempts for drifting prey (Figure
134).

Draft — Subject to Change 211
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 18 of 162
001135

 

velocity

 

 

   

 

 

Reaction
Distance

   

 

MCD
Radias

   
 

 

 

 
 

 

Figure 134. Diagram showing geometric variables in MCA calculation.

The MCA is a semicircular area that is perpendicular to the fish’s orientation (i.e.
perpendicular to velocity field), within which the fish can capture prey before it
drifts past. The radius of the MCA semicircle is the maximum capture distance
(MCD [m]), and is calculated from the combination of reaction distance, water
velocity, and the fish’s potential swimming speed. Note the MCD is not constant
in all radial directions from the fish’s focal point. It can be smaller vertically than
laterally for example, because of increased water velocity higher in the water
column. Specifically, MCD is determined by setting the time required for drift to
pass the fish from its maximum reaction distance upstream equal to the time
required for the fish to intercept the prey. This process results in the following
equation for MCD:

 

 

si -|2 * (VMAX? —V? mean ) 2)

cs + VMAX? — UP on
where:

RD is the reaction distance of the fish (cm),

Vprey is the velocity of the prey(m s"'),
Vmean is the mean water velocity along the MCD radii (m s'), and

Draft — Subject to Change 212
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 19 of 162

001136

VMAX is the swimming speed used to capture prey. For example the 60-
minute maximum sustainable swimming speed of the fish (m s') or
calculation of the most efficient swimming velocity could be used for this
value. For a detailed derivation of this expression see Addley (1993).

Reaction distance is a function of fish size (Dunbrack and Dill 1983; Schmidt and
O’Brien 1982), prey size (Confer and Blades 1975; Vinyard and O’Brien 1976;
Confer et al. 1978; Henderson and Northcote 1985; Schmidt and O’Brien 1982:
Dunbrack and Dill 1983), light levels (Confer et al. 1978; Kettle and O’Brien 1978;
Levine et al. 1979; Henderson and Northcote 1985; Lazzaro 1987), and turbidity
(Vinyard and O’Brien 1976; Confer et al. 1978). Addley derived the following
implicit equation relating prey length and fish length to daytime reaction distance
from the empirical data of Dunbrack and Dill (1983).

4.5 2% op OSHEL )

_ (
PL =(RD? +50* RD)* = (3)

In equation 3, PL is the prey length (mm) and FL is the fish length (cm). The
reaction distances derived from expression 3 are then adjusted for turbidity within
the model using equation 4 (adapted from Barrett et al. 1992):

_ RD*(—2.27* TURB +100)
100

RD' (4)

 

where:
TURB is the turbidity (NTU).

The MCA is then calculated as the sum of the incremental areas associated with
each MCD as follows:
“d@
MCA = LS * MCD; (5)

Jal

Where:

d@ is an incremental angle equal to 0.314 radians and is perpendicular to the
flow vectors and the fish. We used m=10 to provide a half circle shaped
capture window with @ ranging from 0.0 to 3.14 radians.

The idealized GE/ (GEI) is then computed from the following:
GED” = ¥° MCAs* Vineam * DDs * PEs (6)

i=l

where, DD and PE are the drift density (prey ft) and energy content (J prey”) for
the i” prey size, respectively. GET is the energy passing through the MCA if all
prey are captured. This of course is not possible because at high drift densities
other prey items pass during a foraging attempt. In addition, not all foraging

Draft — Subject to Change 213
OONOOaAK W N=

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 20 of 162
001137

attempts are successful. Therefore, the GEI is adjusted as follows for these

influences to obtain actual GE:
* x *
GEI = GET * PC *T, (7)
Twt Ty

where:
PC is the probability of successful capture,
Ty is the average time waiting to feed (s), and
Tris the duration of a forage attempt (s).

Rearranging equation 7 into the terms of the original variables results in:

— MCA*Vnean® DD * PE* PC

GEI = (8)
1+ * MCA *Vinean * DD

 

To obtain the net energy input, this GE/ equation is adjusted for assimilation
losses, capture costs, and swimming costs. The swimming cost at the focal
position (SC) is calculated with expression 9 adopted from Stewart (1980)

iV
3048) (9)

 

(0.068"7) ) * ((0.0259—0.0005*F )
e

SC(J/h) =1.4905* FW O78"

where:

FWT is the fish weight (g),
T is the water temperature (°C), and
FV is the focal velocity (cm s").

The capture cost (CC) is then given by:
CC,(J/ prey) = 6/3600 * SCOST (VMAX )* TC, . (10)

The subscript / indicates the prey class, 3600 (s hr’) is a conversion factor, and
TC is the estimated time of capture (s prey”) for prey class /. The cost of steady
swimming at VMAX is multiplied by 6 to estimate capture costs because the
dynamic action involved in prey capture is more costly than steady swimming.
The PE term is replaced by the energy term incorporating assimilation losses (E
[j prey’) with the capture costs subtracted. Elliott (1976) estimated assimilation
losses to be at least 25 — 30% of energy intake. Therefore, we used E = 0.58*PE
for a conservative estimate. The resulting NEI equation is:

YMCA: * Vinean * DDi* (Es —CCi)= SC
NEI(J/t)== - . (11)
1+ dts * MCA: * V means * DD;

i=l

 

Draft — Subject to Change 214
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 21 of 162

001138

The NEI equation (equation 11) is essentially the same form as the Holling disk
equation (Holling 1959) with the swimming cost subtracted. The model evaluates
NEI with equation 11, at each grid point representing hydraulic properties,
temperature, and invertebrate drift density by size class. Table 46 lists the final
set of model equations and where necessary clarification comments.

The basic model was integrated with the 2-dimensional hydraulic model output
for the estimation of the NEI associated with each node in the computational
mesh at a given flow rate. The hydraulic model solutions were modified for input
to the bioenergetics model to simulate the capture area oriented perpendicular to
the direction of the velocity vector at each computational mesh node location
using the following procedure.

At each computational node, we interpolated the depth and velocity at eleven
‘new’ nodes perpendicular to the velocity vector at that node location. The
interpolation consisted of creating velocities and depths at these eleven points
(five new nodes spaced 1 foot apart on each side of the original mesh node). The
interpolated depths and velocities were used as input for the bioenergetic model.
The bioenergetic model was then run for simulated flow results at each site with
site-specific temperatures (derived from HEC5Q as_ described below),
macroinvertebrate drift density (see Table 27), and the following species. The
species specific length versus weight equations were developed from empirical
data as shown in Figures 135 through 137. The following equations were utilized
in the bioenergetics analysis from the regression results. The length for each
species indicated refers to the length utilized in the bioenergetics modeling.

Steelhead (160 mm): Weight(g) = 100 0 etZom>89)
Chinook (40 mm): Weight(g) = 1001s Gem)

Coho (115 mm): Weight(g) = 100718 Cr omrs2200)

Draft — Subject to Change 215
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 22 of 162

1 Table 46.

001139

Equations used in the net energy intake (NEI) model (Addley 1993).

 

 

Parameter & Units

Equation/Calculation Method

Discussion and Citations

 

NE], (Jehr™)

MCD; (ft)

Vinax (ftes™)

RD;

RD; (ft)

Vimean ij

MCA, (ft”)

Vave i (fies)
DD, (preyft*)
PC,

PE, (Jeprey”')

E; J *prey”')

YMCA; *V aver? DD: * PC;*(E;- CC;) - SC
NEI ==

 

1+ ie *MCAi* Vi" DDi
i=!

 

2 2
RD; (V vax ~ V meat)
2
Vinax TV po V mean?

MCD, =

 

21.42-T\* oa (224

V max = 13.86 3.92 Var

1+ 58 en HED
i= 7 +50 RD,)(—————
PLi=( RD RD) 1795 )

* — RD,(—2.27-TURB + 100)
100

 

Computed within computer program from velocity data.

Area circumscribed by the are created by connecting the ends of the MCD; radians in the
plane transverse and perpendicular to the fish (calculated with a computer program)

Computed within computer program from velocity data.
Site specific emperical data

Assume probability of capture equals 1.0

PE, = 0.3818 (PL;

0.58 PE;

Draft — Subject to Change

Net energy intake rate based on
possible gross energy intake minus
energy costs and losses for each

prey class i.

Maximum capture distance,
calculated in the plane transverse
and perpendicular to the fish by an
iterative computer program where
Vineanj = Mean velocity along MCD,
(calculated within the computer
program) and RD; is the reaction

distance for prey size i

Maximum sustained fish velocity
equation derived from Brett &
Glass (1973) T=temperature (°C)
TL=total length (cm) .

Reaction distance equation derived
from data of Dunbrack & Dill
(1983) where PL; = prey length
(mm), RD, = reaction distance (cm),

and FL = total fish length (mm)

Reaction distance from equation
above adjusted for turbidity
(TURB) with equation adapted from
Barrtett et al. (1992).

Average velocity along MCD radian

j for prey class i.

Maximum capture area at a location
given water depth, water velocity,

and channel morphology

Average water velocity in the MCA

for prey class i.

Measured daytime drift density in

for each prey size i

Probability of successful prey
capture

Prey energy derived from Smock
(1980) and Cummins and.
Wuycheck (1971), where PL; = prey
length (mm).

Energy assimilated (gross energy
intake minus 14% for food
digestion

and 28% for losses due to excretion

and feces) .

216
4
2
3

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 23 of 162

Weight (g)

Juvenile Steelhead
Length/Weight

 

100.0

90.0

 

80.0

 

70.0

60.0

50.0

40.0

30.0

20.0

10.0 4

0.0

 

 

 

 

 

 

 

  

 

 

 

 

700 120 140 160 180 200

Length (mm)

20 40 60 80

® Weight (g) ~~ Est. Weight (9)

Figure 135. Relationship between size and weight for steelhead used to

Weight (g)

develop the species-specific growth equations for use in the
bioenergetics model.

Juvenile Chinook Length/Weight

 

18

 

 

16

 

—
i)

 

 

=
oa

oa

 

 

 

 

 

 

 

20 40 60 80 400 120
Length (mm)

@ Weight (g) Est. Weight (g)

001140

Figure 136. Relationship between size and weight for chinook used to develop
the species-specific growth equations for use in the bioenergetics

model.

Draft — Subject to Change

217
OOaN Oo ah WN

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 24 of 162

001141

Juvenile Coho
Length/Weight

 

 

 

Weight (g)
&
o

 

 

10.0 a
5.0
aa eo |

0 20 40 60 80 100 120 140
Length (mm)

® Weight (g) Est. Weight (a)

Figure 137. Relationship between size and weight for coho used to develop the
species-specific growth equations for use in the bioenergetics
model.

 

 

 

Although the fitted relationship for coho appears to under predict the weight at
the upper size ranges, we felt that the relationship is adequate for the size coho
used in our analysis (i.e., 115mm). Additional data on weight for fish greater than
80 mm would be valuable to improve this relationship.

The sizes used in the analysis for each species were selected based on the
length frequency of fish observations obtained from work on the development of
HSC and fish location observations for the habitat modeling validation described
previously. Temperatures were selected to represent the average conditions
during spring associated with chinook fry use in the river. Steelhead and coho
juveniles used the average temperature during the July through September
period to correspond with the late summer outmigration from tributaries and late
summer rearing period in the main stem Klamath River (see Table 22).

The invertebrate densities, distribution of the invertebrate densities by size
classes, and the temperature used in the simulations at each study site are
provided in Table 47. The invertebrate densities were obtained from the
sampling results at each study site (see Table 27). The temperatures were
estimated from the HEC5Q model simulation results at each site under existing
conditions (i.e., USGS historical operations scenario as described previously).

Draft — Subject to Change 218
OnK ON =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 25 of 162

001142

The size class for each species and ‘life stage’ were selected to represent the
‘average’ size during the simulation period.

Table 47. Field derived or simulated bioenergetics model input parameters
used in the simulations at each study site.

 

RRanch

 

Invert Density Percent Distribution by Size
per cubic foot|11 mm |[9mm [7mm [5mm [8mm |1mm |Temp C
0.080 0.018} 0.009] 0.014) 0.213] 0.502) 0.244 20.54)

 

 

 

 

Trees of Heaven

 

 

 

Invert Density Percent Distribution by Size
per cubic foot|11 mm |[9mm [7mm [5mm mm [1mm |Temp C
0.081 0.064] 0.014] 0.020) 0.262] 0.363] 0.277 20.64)

 

 

 

 

 

 

 

Brown Bear
Invert Density Percent Distribution by Size
per cubic foot|11 mm |[9mm [7mm [5mm mm [1mm |Temp C
0.023 0.508} 0.025] 0.139] 0.220] 0.090) 0.018 20.77
Seiad

 

Invert Density Percent Distribution by Size
per cubic foot/11 mm |9mm [7mm [5mm [3mm |1mm_ {Temp C
0.050 0.021} 0.009] 0.001} 0.077| 0.537} 0.355| 20.44

 

 

 

 

Rogers Creek

 

 

 

Invert Density Percent Distribution by Size
per cubic foot/11 mm [9mm [7mm [5mm [mm |1mm {Temp C
0.022 0.155} 0.018] 0.000} 0.082] 0.372} 0.373 20.56)

 

 

Orleans

 

Invert Density Percent Distribution by Size
per cubic foot|11 mm |[9mm [7mm [5mm mm [1mm |Temp C
0.022 0.155} 0.018] 0.000} 0.082] 0.372) 0.373 20.72)

 

 

 

 

Saints Bar Rest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invert Density Percent Distribution by Size
per cubic foot|11 mm |[9mm [7mm [5mm mm [1mm |Temp C
0.028 0.03] 0.003} 0.016] 0.087] 0.684] 0.180 20.49)

 

Chinook Fry (40mm)

The bioenergetics model for chinnok fry (i.e., 40 mm) and these associated data
at the RRanch study site were used to compute the NEI response surface over a
range of combined depth and velocity. The response surface for this species
and life stage (i.e., size) at other study sites based on the input data in Table 46
will result in small or at best moderate shifts left or right in this basic relationship
based on the combination of drift availability and temperature differences. This
response surface (Figure 138) clearly shows the upper threshold for velocities at
about 1.5 feet/second and optimal velocities at around 0.5 feet per second.
Below this velocity the NEI surface also shows a rapid decline.

These results in terms of the velocity dimension of the response surface are very
similar to the site-specific HSC relationship for chinook fry velocity (see Figure
47). The response surface also shows that NEI rapidly increases up to a depth
of about 1.2 feet and then becomes insensitive to further increases in depth.
This is somewhat different from the site-specific chinook fry depth HSC (see

Draft — Subject to Change 219
SS ee
ONOORWN-DWOAOANDOAABRWHD —

19
20
21
22
23
24
25

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 26 of 162

001143

Figure 48). The HSC show depths to be optimal around 1.0 foot and then the
depth suitability declines at both higher and lower depth values. We attribute this
difference between the two modeling approaches to the following factor. At
present, there is no mechanistic ‘behavioral’ component within the bioenergetics
model to factor in the selection of shallow water for predator avoidance (or, for
example, other behavioral issues such as surface feeding). The observed strong
associations of chinook fry with vegetative escape cover in the main stem
Klamath was discussed in the HSC section of the report. This association with
shallow, vegetation escape cover, in part, accounts for the truncated depth
suitability reflected in Figure 48. The incorporation of predation avoidance (e.g.,
distance to escape cover) within the bioenergetics model is feasible but was
beyond the scope of this effort. It would be possible to just simply limit the
usable depths in the bioenergetics model based on the observed empirical HSC
data. Because the velocity suitability of the bioenergetics model is very similar to
the HSC criteria, limiting depths based on the HSC criteria, however, produces
bioenergetics results nearly identical those obtained by simply using the HSC
criteria.

 

[m-200-0 0-200 0200-400 0400-600 ™ 600-800 800-1000 m 1000-1200 1200-1400 m 1400-1600 m 1600-1800

 

—\/slue Axis Major Gridlmes f—=——____ a
eee ao _ See 1800

  
  
  
  
  
  

 

1600

44400

 

+ 4200

Se- 1000

‘ : 800 NEI (Joules/hr)
344 < F ~~ L600

1400

i: "
-200

0.82 ~

  

Figure 138. Chinook 40 mm total length NEI response surface for depth and
velocity based on temperature and drift characteristics for the

RRanch study site.

Draft — Subject to Change 220
Oak wh—

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 27 of 162

001144

To illustrate chinook fry habitat based strictly on energetics (i.e., no truncation of
depth suitability due to predation avoidance) we modeled a range of flows that
could be present when chinook fry are in the system. The spatial distribution of
chinook fry (40 mm) atthe RRanch-= = ~~" 4342, 2500,
and 5226 cfs are shown in Figure 1:8

    

mn CATT

MN
SpUeGtaahag *

0
RSGEREE SS ORES

Figure 139. Chinook fry (40 mm) NEI magnitude and spatial distributions at the
RRanch study site for flow rates of 713, 1342, 2500, and 5226 cfs.

The amount and distribution of positive NEI areas within the study site remain
relatively constant over the range of simulated flow rates between approximately
700 to 1300 cfs and encompass a large proportion of the main channel. The
areas that are not energetically favorable (i.e., negative) are indicated by the lack
of color in the image. From a purely energy flow perspective, these results
indicate that large areas of the channel are suitable at lower flow rates compared
to the amount of suitable areas at the two higher flow rates. The primary factor in
the spatial distribution and amount of suitable habitat at the lower flow rate is
related to the fact that the modeling results do not incorporate key behavioral
constraints that actually make these areas unusable (i.e., availability of escape
cover).

Finally, the simulated conditions at the flow rates for 2500 and ~5200 cfs show
an important result. At a flow rate of 2500 cfs the velocities within the main
channel are beginning to become sufficiently high that the energetically favorable
areas are now confined to the river margins. This is even more evident at 5200

Draft — Subject to Change 221
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 28 of 162
001145

cfs. This is ecologically important in that it constrains energetically favorable
conditions in contact with escape cover at the stream margins and ‘excludes’
access to the main river channel. This is also interesting in light of the estimated
unimpaired mean monthly flows during the March to early June period, which
range between 4000 and 2500 cfs at this study site (see Figure 37). This period
corresponds to chinook fry rearing at this study site (see Table 29). This spatial
linkage between favorable energetic locations and proximity to escape cover is
considered a critical factor in the successful rearing for chinook fry (and similar
sized life stages of other species).

Steelhead Juvenile (160mm)

The bioenergetics model for steelhead juvenile (i.e., 160 mm) and the associated
data at the RRanch study site were used to compute the NEI response surface
over a range of combined depth and velocity. The response surface for this
species and life stage (i.e., size) at other study sites based on the input data in
Table 46 will result in small or at best moderate shifts left or right in this basic
relationship based on the combination of drift availability and temperature
differences. This response surface (Figure 140) clearly shows the upper

KS SS) Se Re
OOMONODNOAWN-TCDOONDOABRWN —

 

 

 

 

 

 

 

20 ‘threshold for velocities near 2.3 feet/second and optimal velocities at around 1.3
21 ~~ +feet per second. Below this velocity the NEI surface also shows a rapid decline.

{qm -500-0 0-500 1500-1000 11000-1500 m 1500-2000 2000-2500 m 2500-3000 |

NEI (Joules/hr)

22
23 Figure 140. Steelhead 160 mm total length NEI response surface for depth and
24 velocity based on temperature and drift characteristics for the
25 RRanch study site.

Draft — Subject to Change 222
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 29 of 162

001146

These results in terms of the velocity dimension of the response surface are very
similar to the site-specific HSC relationship for summertime steelhead velocity
(see Figure 51). The temperature used in the simulations more closely reflects
the collection conditions associated with summertime steelhead HSC than spring
or combined seasonal HSC results. The response surface also shows that NEI
rapidly increases up to a depth of about 1.2 feet and then becomes relatively
insensitive to further increases in depth. The rising portion of the NEI response
surface matches the site-specific summertime steelhead depth HSC (see Figure
52) in this regard. However, the HSC show that the depth suitability declines at
higher depth values. We attribute this ‘decline’ in the depth HSC to be reflective
of both predation avoidance behavior (i.e., use of shallower water) as well as the
potential for depth limitations associated with surface feeding behavior on drift.
These are known factors in other salmonid species. Our own analysis of prey
recognition distance (i.e., reaction distance) based on the prey size distribution in
the Klamath River strongly suggests that 90 percent of the prey sizes in the
Klamath River are only observable at a distance of approximately 1.0 to 2.0 feet.
Thus surface feeding would largely be limited to shallow water. The observation
data in the HSC for steelhead indicate that the addition of a depth restriction in
the bioenergetics model may be warranted at a future date.

Coho Juvenile (115mm)

The bioenergetics model for coho juvenile (i.e., 115 mm) and the associated data
at the RRanch study site were used to compute the NEI response surface over a
range of combined depth and velocity. This response surface (Figure 141) clearly
shows the upper threshold for velocities near 2.0 feet/second and optimal
velocities at the 0.9 to 1.0 feet per second range. Below this velocity, the NEI
surface also shows a rapid decline with very little NEI associated with zero
velocity (i.e., lower left corner of Figure 141).

These results in terms of the velocity dimension of the response surface are very
similar to the envelope HSC relationship for summertime steelnead velocity (see
Figure 75). The envelope HSC for velocity extends the suitability range to 2.5
feet per second but at very low suitabilities. The response surface also shows
that NEI rapidly increases up to a depth of about 1.2 feet and then becomes
insensitive to further increases in depth. The rising portion of the NEI response
surface is similar to the envelope depth HSC (see Figure 76). Although not
strongly represented by the few available coho HSC used in the development of
the envelope HSC, the depths decline from optimal values around 2.5 feet to
zero suitability at 5.5 feet. We believe this ‘decline’ in the depth HSC to be ‘real’
and reflective of both predation avoidance behavior (i.e., use of shallower water)
as well as the potential for depth limitations associated with surface feeding
behavior on drift as noted above. This comparison also suggests that the
addition of a depth restriction in the bioenergetics model may be warranted.

Draft — Subject to Change 223
—.
OOONOoaRWND =|

ND BO DO RO PO PO DO Am Sm Sa SS soso
OnbWNhP-—_—OOAAODoaBWNHN

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 30 of 162

001147

 

 

-500-0 0-500 1500-1000 1) 1000-1500 m 1500-2000 2000-2500 2500-3000

 

 

DY
4,10, moa X/7 NEI (Joules/hr)

Depth (ft)

 

 

 

 

Figure 141. Coho 115 mm total length NEI response surface for depth and
velocity based on temperature and drift characteristics for the
RRanch study site.

Study Site Specific Bioenergetics Results

Appendix B contains NEI surface plots for selected flow rates at each study
reach for chinook, steelhead, and coho simulations. These examples are
provided for comparative purposes to the physical habitat HSC based modeling.
Although we had anticipated that this modeling approach might reflect juvenile
fish distributions ‘better’ than the HSC based modeling, the similarity of the NEI
response surface and the HSC tended to yield equivalent results. Also as noted
in the discussions for each species above, the incorporation of a depth and/or
distance to escape cover component to the bioenergetics modeling needs to be
explored further. This was beyond the scope of existing resources and budget
for this project.

The NEI simulations however, were valuable as a form of HSC validation,
especially for the velocity curves. The results infer the importance of
incorporating behavioral requirements of young life stages in the modeling of
available habitat. This is particularly true for the association of escape cover for
fry life stages as implemented in the physical habitat modeling approaches using
the HSC criteria as discussed above.

Draft — Subject to Change 294
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 31 of 162

001148

Chemical Processes

In this section of the report, the water quality and temperature modeling results
are discussed. As was noted earlier, the HEC-5Q water quality modeled was
adapted by the USGS for use within SIAM and was the tool used to generate
results for use in the Phase II assessments.

Water Quality (Temperature) Modeling using SIAM

Within the MODSIM and HEC5Q portions of SIAM several preset flow scenarios
and associated computational networks are available. Network 2 is designed to
model the river without any of the existing dams or alterations to the system (this
is no longer supported by the USGS). The HEC5Q portion of Network 2 is based
upon a 30-day month, 360-day year, with water quality output on a daily time-
step. Note that MODSIM (flow) in Network 2 is a monthly time step for the period
of record. Daily flows are derived in SIAM by dividing the monthly values by 30.
Network 3 includes all dams and alterations to the system and produces output
from Upper Klamath Lake to the estuary. The HEC5Q output changes in
Network 3 to a standard month, 365-day year, with no February 29" The output
is still a daily time step and MODSIM flow output is still monthly.

SIAM provides a graphical interface to view results and comparisons between
alternatives that are modeled using the same network. However, further data
reduction was necessary using Microsoft's Excel spreadsheets as part of our
evaluations. This was required to allow for a comparison between Network 2 and
3 outputs with their different time step accounting and enhanced our ability to
observe trends differently than the SIAM interface allowed.

In our applications of SIAM we found that the user needs to evaluate the
simulations carefully given the following observed behavior in the HEC5Q model:

1. Negative water temperatures as low as —5.3 C° were obtained.
HEC5Q has an error of plus or minus, 0.5 C°. SIAM or HEC5Q
does not correct any negative values to 0 C°, or account for the
heat of fusion for ice creation (USGS, Blair Hanna). The SIAM
interface ‘screens’ these values but they are retained in the
simulation output from HEC5Q.

2. Positive water temperatures as high as 120 C° could be
obtained before the model would “crash”. This served as a
warning that the model was being pushed/forced past its
capability, or that an unrealistic flow scenario was input.

 

3. If a reservoir volume was adjusted too low, or a flow regime was
attempted that forced the residence time in the reservoir to

Draft — Subject to Change 225
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 32 of 162

001149

violate HEC5Q’s requirement of a residence time being greater
than 1 day, results similar to number 2 above could be obtained.

4. SIAM is limited in returning visual warnings of violations of
preset limits or requirements for MODSIM and HEC5Q. The
modeler must be vigilant in screening outputs for erroneous
results, and knowledge of the Klamath River System is required.

5. The current linkage between MODSIM and HEC5Q cannot
accurately model the reach from Upper Klamath Lake to Iron
Gate Dam for five water year types with different operating
criteria when modifications are attempted through the SIAM
interface.

The reader is directed to the Hydrology modeling section of the report above for
a detailed description of our use of the MODSIM and HEC5Q models
implemented for the scenario evaluations.

QA/QC of Model Simulation Results

As part of our QA/QC evaluations of the temperature (and flow) modeling to
determine if the model was producing reasonable results, we systematically
checked model outputs for all simulated scenarios. This included screening for
excessively high or low temperatures, and expected within year fluctuations in
temperature values. QA/QC evaluations also examined the simulations to check
that the program maintained a minimum Upper Klamath Lake storage that
matched the 4139-foot elevation selected for Upper Klamath Lake minimums.
This check also ensured that no upper extremes in lake storage values were
generated. Finally, flows generated at Iron Gate (and other node locations) were
examined for unrealistic simulated values prior to using the results.

The No_Project scenario was difficult to compare to the other alternatives. The
No_Project scenario uses Network 2 (360-day year) and all other alternatives
use Network 3 (365 day year) for modeling. This different time step accounting
required an adjustment in the No_Project results to represent a 365-day year for
a systematic comparison. This was achieved by the following steps:

Temperature

The No Project scenario used a 30-day month (Feb included). This was
standardized to match output using Network 3 by adding a 31“ of the month and
interpolating the required value between the 30'" and the 1* day of the next
month. In February, the two extra days were eliminated. A 365-day year was
produced.

Draft — Subject to Change 226
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 33 of 162

001150

Flow

Both the Network 2 and Network 3 flow outputs are based upon total volume for
the month. The daily values were obtained by dividing the total by the number of
days in a month represented by the specific Network (30-days for Network 2 or
the standard calendar for Network 3). Standardizing flow values between
networks was accomplished using the same procedure as described for
temperature above.

Temperature Run-Sum Calculations

Simulation results for temperature were summarized using a run-sum analysis.
This type of analysis counts the number of events (‘sum’) that exceed some
threshold criteria and tracks the length or ‘run’ for each event. Run-sum water
temperature calculations were based upon the following:

1. Chronic events occur when water temperatures equal or exceed
16 C° for seven or more consecutive days.

2. Acute events are associated with water temperatures equal or
greater than 22 C°.

These definitions were adopted by the USGS in SIAM and are primarily used as
a relative index to compare water temperature simulation results between
scenarios.

Comparison of Modeled Scenario Temperatures

The simulated daily temperature results from 1974 to 1997 water years for
modeled scenarios at each USU study site (see Table 19) are presented in this
section. Note that Saints Rests Bar data has been omitted. In addition, for the
unimpaired no project scenario, only results between Iron Gate Dam and Seiad
are available since the HSC5Q model network file for this scenario stops at the
Seiad gage (see Hydrology section).

Simulated Daily Temperature Time Series

The daily simulation results for each station for all scenarios are provided in
Appendix C. Figure 142 through 145 show the results for the Iron Gate study
site, which is illustrative of the remaining stations. During most years, the chronic
threshold for water temperature (i.e., 16 C) was violated almost continuously
during June, July, and August for all flow scenarios. There is also an apparent
slight upward trend in the temperature over the last decade that is associated
with the meteorological data in the HEC5Q data sets. The results are consistent
with the findings of Bartholow (1995) and generally support the conclusion that
during low flow summer periods the conditions in the Klamath main stem are
likely marginal for anadromous species due to elevated temperature.

Draft — Subject to Change 227
ow

OnNon

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 34 of 162
001151

R. Ranch, Klamath River
No_Project Alternative, Period of Record 1974-97
Modeled with SIAM, at CP40

 

NOPROJ = © Chronic 16 = —=—Acute 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30
se b
20
oo
.
#
a
a = = ‘s ba = 5 i He te Rd H
15
5
q
2 od
}
0
=
=

wars
wre
12275

{2274

2 =
ee

pad

Figure 142. Daily mean temperatures at Iron Gate for the unimpaired no project
scenario (1974 to 1997 water years).

R. Ranch, Klamath River

USGS _Project Alternative, Period of Record 1974-97
Modeled with SIAM, at CP40

12818
sane
120m

127
q2Are

——=LISGS_PROJ = © Chronic 16 mn Acute 22

MMA i

 

 

 

 

 

———
| a
'
—>
'

 

Water Temperature (C)
an
sy
a
t
|
1
See

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Was
ne
2176
2anF
24078 4
27a
2/30/80
20a
202)

Ss aw 5
1174
i
128063) =———
_——
72) ——
—

Figure 143. Daily mean temperatures at lron Gate for the USGS Historical
project operations (1974 to 1997 water years).

Draft — Subject to Change 228
1
2
3

4

5
6

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 35 of 162

R. Ranch, Klamath River

FERC_ESA Alternative, Period of Record 1974-97

Modeled with SIAM, at CP40

 

FERC_ESA = = Chronic16 Acute 22

 

 

 

 

s
1
oa
5 Sl
——s1.
—
=

 

 

 

Water Temperature (°C)
an

 

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UV VV PV VV yd

001152

Figure 144. Daily mean temperatures at Iron Gate for the FERC_ESA scenario

(1974 to 1997 water years).

R. Ranch, Klamath River

FP1_ESA Alternative, Period of Record 1974-97

Modeled with SIAM, at CP40

 

FP1_ESA = = Chronic 16

serAcute 22

 

 

 

 

 

TCE

 

 

 

Water Temperature (°C)
nm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Co —

Ne, —=
1281 | ———

VV UI
Lil

a

12raet 4
2?) =
122S/8T

i id

127s 4

1276
1277 4

 

 

 

 

 

1 {|

 

 

 

 

122081 4

Er

 

g

 

 

 

 

 

 

Wt

Figure 145. Daily mean temperatures at Iron Gate for the FP1_ESA scenario

(1974 to 1997 water years).

Draft — Subject to Change

229
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 36 of 162
001153

Simulated Mean Monthly Temperatures

The simulation results of daily temperatures from 1974 to 1997 for each station
were used to compute the long-term mean monthly temperatures for each
scenario. These results are presented in Figures 146 to 152. The corresponding
tabular data that includes the monthly mean, standard deviation, maximum, and
minimum temperatures are provided in Appendix D.

oOomanrNonhwh—

The results for the unimpaired no project flows suggest that the average monthly
10 temperatures immediately below Iron Gate are slightly warmer than the other
11. scenarios, including existing conditions, (~2 C) during the spring and summer
12 period. However, it is difficult to attribute a strong significance to these results
13 given the uncertainties in the modeling of pre-project conditions in Upper
14 Klamath Lake and upstream of Iron Gate. However, the results during the
15 October through December period are sufficiently large that likely the main stem
16 ___in this reach was indeed cooler existing conditions as shown in the results. The
17 results also show that below the Trees of Heaven site (below the confluence of
18 the Shasta River) that the mean monthly summer temperatures are essentially
19 the same for all scenarios (see the results at the Brown Bear study site). The
20 influence of the Scott River inflows under the unimpaired flow scenario is readily
21 apparent in the much lower year round mean monthly temperatures observed at
22 ~=Seiad.

24 Iron Gate

Klamath River, Iron Gate 1974-97
Monthly Mean Water Temperature (°C), Modeled with SIAM @ cpd0

ESA trop = FERC_ESA tormp USGS PROJECT temp eNO _PROLECT emp

 

n

a

Water Temperature (°C)

 

 

 

ect now dec Jan feb mar april may june July aug sept
Month of Water Year

25 Figure 146. Mean monthly temperatures at Iron Gate for all simulated scenarios
26 (1974 to 1997 water years).
27

Draft — Subject to Change 230
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 37 of 162
001154

4 Trees of Heaven

Klamath River, Trees of Heaven 1974-97
Monthly Mean Water Temperature (°C), Modeled with SIAM @@ cpe0

Pert ESA pernp IR EERC ESA temp WR USGS_PROLECT temp NO PROJECT temp

 

 

 

 

 

‘oct nov dec jan fab mar april may june july aug sept
Month of Water Year

Figure 147. Mean monthly temperatures at Trees of Heaven for all simulated
scenarios (1974 to 1997 water years).

Brown Bear

Oak WD

Klamath River, Brown Bear 1974-97
Monthly Mean Water Temperature (°C), Modeted with SIAM @cp110

er) _ ESA erp FECES ler? USES _PROJECT temp PO PROJECT temp

 

 

 

 

 

oct new dec jan feb mar april may june july aug sept
Month of Water Year

7 Figure 148. Mean monthly temperatures at Brown Bear for all simulated
8 scenarios (1974 to 1997 water years).

Draft — Subject to Change 231
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 38 of 162
001155

 

 

 

 

 

1
2 Seiad
Klamath River, Seiad 1974-97
Monthly Mean Water Temperature (°C), Modeled with SIAM @ cp130
3
20
& 6
£
t
a
é
5 10
5
o ~ r r , r + r r r r
oct nov dec jan fab mar april may june july aug sept
Month of Water Year
3 Figure 149. Mean monthly temperatures at Seiad for all simulated scenarios
4 (1974 to 1997 water years).
5
6 Rogers Creek
7
Klamath River, Rogers 1974-97
Monthly Mean Water Temperature (°C), Modeted with SIAM @<pi70
Ss

 

No_Project not modeled in SIAM for temperatures at
this location.

 

 

 

 

oct now dec jan feb mar april may june. july aug sept
Month of Water Year

8 Figure 150. Mean monthly temperatures at Rogers Creek for all simulated
9 scenarios (1974 to 1997 water years).

Draft — Subject to Change 232
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 39 of 162
001156

 

 

 

 

 

1 Orleans
Klamath River, Orleans 1974-97
Monthly Mean Water Temperature (°C), Modeled with SIAM @ cp180
ESA tie PEC GA temp SRRLSGS_PRQUECT temp
Bt]
ze this: location.
20
&
&
i 16
10
54
0 r 7 r 7 ¥
oct nov dec jan feb mar ‘april may june july aug sept
Month of Water Year
2 Figure 151. Mean monthly temperatures at Orleans for all simulated scenarios
3 (1974 to 1997 water years).
4
5 Saints Rest Bar
6
Mlamath River, Saint's Rest Bar 1974-97
Monthly Mean Water Temperature (°C), Modeled with SIAM @ cp210
meee ESA temp SMIRFESC_ESA beep SUSOS PRCUECT tome
3

 

INo_Project not modeled in SIAM for temperatures at
this kocation.

 

 

 

 

oct nov dec jan fab mar april may. pune july aug sept
Month of Water Year

7 Figure 152. Mean monthly temperatures at Saints Rest Bar for all simulated
8 scenarios (1974 to 1997 water years).

Draft — Subject to Change 233
OONOAKRWN =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 40 of 162

001157

Run Sum Analysis of Chronic and Acute Temperatures

Table 48 contains the run sum length analysis for both acute and chronic
temperatures based on each of the flow scenarios at each of the study sites.
These results for the Iron Gate to Seiad reach are interesting in light of the
unimpaired no project scenario comparisons. The unimpaired average mean
daily temperatures are lower than all scenarios and are attributed to the lower
winter temperatures (see Figures 146 through 152). This is also reflected in the
lower total number of days above 16 C. The unimpaired results show a greater
number of events above 16 C but they are considerably less in terms of their
average length. The maximum length of events greater than 16 C is also smaller
than other scenarios. Average temperatures associated with these events show
very little variation between scenarios (i.e., +/- 1 C).

A comparison of the acute event results also show that the unimpaired flow
scenario had the greatest number of days and number of events above 22 C.
However, the average length of the acute events was generally shorter in the
upper reaches of the main stem. With the exception of the FERC_ESA scenario,
the unimpaired scenario also had the lowest maximum length of acute events
immediately below Iron Gate and was generally similar to other scenarios below
the Shasta River. The implications of these results are discussed further in the
instream flow recommendations.

Draft — Subject to Change 234
—

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 41 of 162
001158

Table 48. Run sum length analysis of daily temperatures for each flow
scenario at each study site.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Klamath River, Mean Daily Water Temperature (°C), Modeled with SIAM
Period of Record 1974-97 (8668 Days)
All Chronic Events >16 °C Acute Events > 22°C
© ~|2¢ oi! ? z 8 5 nal? z 5
= [72/42] © | gti eel] gelye]e | & | $8] ge] ge] e
Location e e£]ge] 2 | sel es] es|[ all eco] : | be] tS] Bs] ee
2 S$e)cn] @¢ | #2] 88] Be] se ]/ef] & | s2)] Be | Be] a8
< BE] fe] 5 | 2) 45] 35] oe] s | 2/88] 38] 3
ey)aey * ~“|2 12 |2 [8 *|a-|2 |2 [8
FP1_ESA 23.6 11.5 3165 29 109.1 161 25 19.2 99 8 12.4 44 225
lronGate [FERC_ESA 22.2 11.2 2963 27 109.7 151 25 18.8 15 75 8 22.1
CP40* USGS_PROJ 22.8 11.2 3030 29 104.5 144 27 18.8 38 1 38.0 38 22.4
NO_PROJECT 26 11.0 2937 76 41.3 129 40 19.7 442 78 46 22 22.9
FP1_ESA 23.5 117 3134 39 84.6 158 28 19.3 116 21 55 45 225
Trees of FERC_ESA 22.2 11.2 2969 28 106.0 152 25 18.8 7 2 85 9 22.0
Heaven CP80*fusGs_PROJ 23.2 11.6 3058 58 55.0 141 27 19.0 45 8 5.6 12 22.5
NO_PROJECT ] 25.4 10.5 2668 81 29.5 119 45 19.3 259 59 4.4 17 22.8
FP1_ESA 24.4 117 3097 70 42.6 140 30 19.4 208 53 37 19 22.6
Brown Bear |FERC_ESA 24.2 11.6 3062 89 33.3 139 35 19.2 108 37 29 12 22.5
CP110* USGS_PROJ 24.3 11.6 3069 76 37.6 141 36 19.3 167 52 29 12 22.6
NO_PROJECT | 25.7 10.5 2698 95 25.5 111 50 19.5 313 71 37 16 22.9
FP1_ESA 24.1 11.4 2861 74 36.1 136 31 19.2 175 50 3.3 17 22.6
Seiad FERC_ESA 23.7 11.3 2772 88 29.8 115 44 18.9 83 32 28 10 22.4
CP130* USGS_PROJ 24.2 113 2769 86 26.5 116 38 19.0 128 42 24 10 22.6
NO_PROJECT ] 24.7 9.1 2001 109 18.0 68 44 18.8 117 34 3.2 14 22.8
FP1_ESA 25.1 11.5 2854 114 26.9 118 44 19.4 286 73 3.2 14 22.8
Rogers FERC_ESA 24.9 11.4 2797 129 23.1 114 58 19.3 256 72 28 12 22.8
CP170* USGS_PROJ 25.1 11.4 2785 129 22.8 114 53 19.3 278 75 3.0 12 22.9
NO_ PROJECT This location not supported for the No_Project Scenario in SIAM
FP1_ESA 26.2 11.5 2845 135 19.0 115 52 19.6 304 114 27 9 23.0
Orleans FERC_ESA 26.1 115 2804 150 18.6 96 61 19.5 256 72 28 12 22.8
CP190* USGS_PROJ 26 15 2803 140 18.3 95 61 19.6 404 120 25 8 23.1
NO_ PROJECT This location not supported for the No_Project Scenario in SIAM
FP1_ESA 26.2 11.5 2844 131 23.5 116 52 19.6 401 121 26 9 23.0
Saint's Rest BarfFERC_ESA 26.2 15 2806 150 18.6 96 59 19.6 393 122 2.4 8 23.1
CP210* USGS_PROJ 26.1 11.5 2800 148 17.9 95 62 19.6 424 126 27 9 23.1
NO_ PROJECT This location not supported for the No_Project Scenario in SIAM
[SIAM control point designation that corresponds to the USU study site at this location

 

Draft — Subject to Change 235
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 42 of 162

001159

Instream Flow Recommendations

In this section of the report, the results from the two-dimensional site-specific
analyses are used to recommend instream flows for each river reach in the main
stem Klamath River from Iron Gate Dam to below the Trinity River. When
evaluating these instream flow recommendations, we remind the reader that the
overall objective of the Phase II study is to make revised flow recommendations
that will maximize the potential to meet recovery and sustainability of the
anadromous species and other aquatic resources in the Lower Klamath River.
Recommendations are provided to the Department of Interior in light of these
Phase II objectives. The study results could be used to consider other
management objectives such as trade-offs between different flow regimes
representing various other management and/or policy objectives. This will
undoubtedly include potential trade-offs between ESA driven lake elevations in
Upper Klamath Lake versus the downstream needs of the anadromous species
and other potential demands on the water resources in the basin. The evaluation
of alternative policy or management objectives for recommending alternative
instream flow regimes was not within the purview of this effort and was beyond
the scope of the Phase II study.

We have approached the development of flow recommendations from the
premise that they should attempt to mimic the seasonal pattern and general
magnitude of the natural flow hydrograph for a given water year type. The
recommendations should also ensure that the underlying characteristic of the
flow hydrograph varies between water year types (i.e., 90 through 10 percent
exceedence flows). This logically follows from the previous discussions on the
ecological basis of instream flow regimes or more succinctly from ‘the natural
flow paradigm’ (e.g., Poff et al., 1997). This is particularly important since the
main analytical assessments conducted in Phase II rely primarily on physical
habitat simulations. As such, these modeling efforts do not incorporate all the
physical, chemical, and biological processes or their linkages within a river
ecosystem. Use of the physical habitat results was made in light of their inherent
limitations to define or necessarily ‘protect’ these processes. The instream flow
recommendations were made in light of both physical habitat as well as factors
that are more generally related to physical, chemical, and biological processes.

From a physical habitat perspective, we approached the flow recommendations
from the objective to maximize habitat conditions if possible for target species
and life stages. We recognized that under any ‘natural’ flow regime, ‘optimal’ or
maximum habitat conditions do not necessarily occur for a given species or life
stage in any or all locations or for all time periods. One component of our flow
recommendations targeted habitat conditions that are similar in characteristics to
those found under the unimpaired flow regime on a seasonal basis and its
inherent variability by water year type.

Draft — Subject to Change 236
a kk
NY-OOONDOaABRWN —

13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 43 of 162

001160

Reference Conditions: Unimpaired No Project Simulated Flows and Habitat

In Phase Il, we relied on simulated hydrology to estimate the unimpaired flows at
Iron Gate Dam as an alternative to the adjusted gage data used in Phase |. We
believe that this simulated hydrology represents the best available information for
estimating flow (and habitat) ‘reference conditions’ below Iron Gate Dam under
unimpaired flow conditions for the purposes of this study. Figure 153 shows the
10 to 90 percent monthly exceedence flows below Iron Gate (SIAM CP40 see
Figure 5). This has been plotted on an annual rather than water year basis to
emphasize the seasonal (i.e., winter, spring, summer and early fall)
characteristics of the monthly flows.

lron Gate to Shasta River Reach

 

40 Percent Exceedance #20 Percent Exceedance 30 Percent Exceedance © 740 Percent Exceedance s=@i50 Percent Exceedance
| 60 Percent Exceedance ===="70 Percent '80 Percent “===="90 Percent

 

 

 

 

 

7000.0

mane pone,
wa] pm,

SA ?

 

 

IN

 

   

Discharge (cfs)

:
|

 

2000.0

 

1000.0

 

 

 

0.0

 

Jan Feb March April May June July Aug Sept Oct Nov Dec

Figure 153. Monthly flows associated with the 10 to 90 percent exceedence
ranges below Iron Gate Dam (SIAM CP40 see Figure 5).

There are certain characteristics of the hydrograph shown in Figure 153 that
were considered in the recommendation process in Phase Il. We view the
overall trend in the progressive lengthening of the runoff signature with
decreasing exceedence values (i.e., higher flows) during the December to June
period to be an inherent property of the Klamath River hydrograph. As runoff
volume proportionally increases, the runoff period lengthens and magnitudes of
the flows increase. We attempted to retain this more variable characteristic of
the flow regime during this period in formulating our flow recommendations. The
simulation results for the summer period show a markedly different characteristic

Draft — Subject to Change 237
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 44 of 162

001161

with a narrow range of flow variability. This ‘stability’ in the summer and early fall
flow regimes has been noted by other investigators (Balance Hydrologics,
(1996), USGS (1996)) as a characteristic of the Klamath River. We also strived
to retain this characteristic in our flow recommendations during this period.

We recognize that the results shown are derived from simulation modeling with
their attendant assumptions and data sources, and therefore these estimated
flow results are not exact. They have been used as a tool to characterize the
hydrograph in a manner that lends itself to establishing instream flows that
conceptually links the seasonal and inter-annual variability of the hydrograph to
the ecological requirements of the target species (e.g., monthly periodicity).
Although a number of different statistical representations of the hydrology were
examined (e.g., see USGS 1996, Balance Hydrologics 1996, mean monthly
flows, etc) the use of flow exceedence ranges was also selected to be
compatible with the USBR Klamath Project operations model (KPSIM). As noted
previously, this modeling tool sets water year definitions based on water year
type exceedence forecasts. This allows for the evaluation of the results from an
existing decision framework in terms of water year classifications.

The habitat modeling results at the reach level (i.e., percent of maximum habitat)
represents a ‘theoretical’ relationship between flow and habitat availability.
However, these results can only be interpreted in light of the specific hydrology
associated with a given study reach. Integration of the unimpaired hydrology and
physical habitat simulation results allows the establishment of a habitat
‘reference condition’ for each target species and life stage for these flow
conditions. The integration of hydrology and habitat results was undertaken for
each target species and life stage for each monthly flow exceedence level. The
inclusion or exclusion of a specific target species and life stage for a given month
within a river reach was based on the monthly species periodicity results
developed for the study (see Table 29).

The physical habitat availability was accomplished by selecting a monthly flow
value at a given exceedence level and then interpolating the habitat from the
percent of maximum habitat versus discharge relationship (e.g., see Figure 128)
for a given study reach. This was repeated for each month for each exceedence
range and for each life stage present according to the species periodicity for that
river reach.

These estimates of habitat availability (as percent of maximum habitat) in each
monthly for each exceedence flow range were then considered to represent the
best estimate of habitat reference conditions associated with the unimpaired
flows for each river reach. Since, the reach level habitat results were obtained by
weighting study site results over the entire river reach (see Figure 5), the
simulated flows associated with the midpoint of each river reach were used in the
calculations. Utilizing the reach midpoint hydrology was considered the least

Draft — Subject to Change 238
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 45 of 162

001162

biased approach for estimating the reach level habitat values versus using either
the starting or the ending river reach hydrology.

Flow Recommendation Methodology

The development of the instream flow recommendations was simplified by the
construction of a composite monthly habitat matrix that associated a single
‘priority’ species and life stage to each month. The species and life stage priority
system for each month was based on the presence of chinook spawning,
followed by chinook fry, coho fry, steelhead fry, and then steelhead juveniles.
This ‘rank ordering’ of the species and life stages was derived based on input
from the Technical Team and stressed the importance of protecting each
successive life history phase (i.e., spawning/incubation, fry, then juveniles) using
the monthly species periodicities for each river reach. Discussions with the
Technical Team also considered the relative importance between chinook, coho,
and steelhead on a monthly basis in terms of their utilization of the main stem,
timing of outmigration from tributaries, and overall status of the various species
within the basin.

The basic procedure used to assign the priority species to a month was to
designate chinook spawning as a priority in the October through January period.
Chinook fry was then assigned as the priority during the February through May
period. Most chinook fry begin to outmigrate from the Iron Gate to Shasta River
reach in late May or early June, so coho fry were assigned to the month of June.
Steelhead fry were then assigned to July followed by ‘summer’ steelhead 17 in
August and September. The monthly composite habitat matrix was then derived
by computing the percent of maximum habitat for chinook spawning, chinook fry,
coho fry, steelhead fry, and ‘summer’ steelhead 1~ based on the estimated
monthly unimpaired flows at each flow exceedence level.

These results for the Iron Gate to Shasta River reach based on the species and
life stage periodicity are provided in Table 49. Each species and life stage has
been color coded for clarity. Lighter shading indicates lower expected use (or
importance) within this reach for that particular month and was a factor in the
development of the monthly composite habitat matrix illustrated in Table 50,
which retains the color associations for species in Table 49.

Draft — Subject to Change 239
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 46 of 162
001163

Table 49. Percent of maximum habitat based on the estimated unimpaired
flows for chinook spawning, chinook fry, coho fry, steelhead fry, and
‘summer’ steelhead 1* in the Iron Gate to Shasta River reach.

Chinook Jan} Feb} March June

24] 15 16

47 | 23 22

50 | 37

67 | 48

75 | 65

81] 69

87 | 80

94] 89 85

97 | 96 96

Chinook Feb] March

97 | 82 84

97 | 96 96
96/100} 98
89
85

alelsisigigialale

97 | 100
91] 98
81 | 88
75
67
62

Bl S|B/818

89
99
97
95
88
77
68
62
51

Jan} Febj March

$18

Q

q

Steelhead 1+ Summer | Jan| Feb] March

 

SRL SlEIS[Bl Sls

Draft — Subject to Change 240
1
2
3

—k
OoOON Oak

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/7
28
29
30

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 47 of 162

001164

Table 50. Monthly composite habitat matrix based on priority species and life
stages in the lron Gate to Shasta River reach.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Composite Matrix] Jan | Feb March] April May | June} July | Aug | Sept | Oct | Nov | Dec
10 24 | 82 | 84 | 82 | 97 | 92 | 89 | 53 | 55] 1 | 77 | BB
20 47 | 96 | % | 97 | 100| 86 | 84] 59 | Gi | 95 | 88 | 53
30 50_| 100 | 98 | 99 | 100| 83 | 74 | 68 | 62 | 97 | 93 | 70
40 67 | 97 | 100 | 100 | 97 | 73 | 69 | 72 | G4 | 99 | 94 | 83
50 75 | 91 | 98 | 98 | 95 | 69 | 6 | 74 | 72 | 100| 97 | 88
60 81 | 88 | 94 | Of | 87 | 59 | G4 | 79 | 76 | 100/] 99 | 92
70 87_| 81 | 87 | 83 | 76 | 54 | 61 | 84 | 79 | 100 | 100| 97
80 04 | 73 | 7 | 76 | 72 | 50 | 59 | 85 | 84 | 100 | 100 | 98
90 o7_ | 63 | 6 | 63 | 64 | 47 | 57 | 90 | 89 | 97 | 100 | 100

chinook spawning

chinook fry

coho fry

steelhead fry

steelhead 1+

This composite monthly habitat matrix was then used as an initial guide in
selecting recommended flows for a given month at the various exceedence levels
as described below.

Selection of recommended monthly flows at each exceedence level involved an
iterative process that compared computed habitat for a target flow rate against
the reference habitat for the priority species and life stage in a given month.
Target flows were incrementally lowered from the unimpaired flow while
attempting to ‘improve’ or retain the same general habitat magnitude as the
reference habitat condition. The extent that flows could be adjusted and still
achieve an equivalent (or improved) reference habitat value was _ highly
dependent on the habitat versus discharge relationship for a given species and
life stages over specific flow ranges.

Once a target flow regime at an exceedence level was determined, adjustments
in the monthly flows were made in order to preserve the underlying seasonal
shape of the unimpaired flow hydrograph. Specifically this involved retaining the
approximate magnitude changes month-to-month reflected in the unimpaired
hydrology at each exceedence level. This step also included the evaluation of
the relative differences between monthly flows at different exceedence flow
levels to ensure that a rational relationship was retained between different
exceedence levels (i.e., water year types). This was approached by examining
the month-to-month and exceedence-to-exceedence changes in flow for the
unimpaired flow regimes and adjusting the target flows to retain this relative
difference.

Draft — Subject to Change 2A"
OONODOaAKRWDNY =

35
36

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 48 of 162

001165

When this final set of adjustments were made, the results for other species and
life stages were compared to their respective reference habitat conditions.
Based on this review of other species and life stages, no additional adjustments
to the flows were deemed necessary in all cases. The final set of recommended
target flows at each exceedence flow level were also plotted and compared
against the unimpaired flow regime to verify that no irrational results had been
obtained (i.e., the recommended flows preserved the seasonal and exceedence
flow characteristics of the hydrograph).

The flow recommendation process noted above also included a consideration of
the water temperature results for the various flow scenarios. We consider that
the existing state of the summer and early fall temperature regime in the main
stem Klamath River to be sufficiently stressful (i.e., almost continual exposure to
chronic temperature levels regardless of exceedence flow levels) that flow rates
during this period were not recommended lower than 1000 cfs under any
circumstance. This flow is approximately equivalent to the 90 percent
exceedence flow during August and September under estimated unimpaired flow
conditions. Unimpaired flows during this period only range between 1000 cfs and
~ 2100 cfs (i.e, the 10 percent exceedence). Our assessment of the
temperature simulation results is that flows below 1000 cfs exacerbates these
deleterious temperature conditions and places the anadromous species at
greater ecological risk. Additional temperature modeling underway by U.C. Davis
that incorporates the Shasta River will help in future evaluations but were not
available for use in this study.

lron Gate Dam to Shasta River Reach
The estimated unimpaired monthly flows for each exceedence level below Iron
Gate Dam (CP 40) are provided in Table 51. These values were derived from the

MODSIM outputs within SIAM.

Table 51. Simulated unimpaired monthly flows for the lron Gate to Shasta
River Reach for the 10 to 90 percent exceedence flow levels.

 

 

 

 

 

 

 

 

 

 

Exceedence| Jan | Feb | Mar | April | May | June} July | Aug | Sept | Oct | Nov | Dec
10 5282 | 6439 | 6302 | 6430 | 5259 | 4163 | 2829 | 2131 | 2076 | 2169 | 2664 | 4522
20 3792 | 5416 | 5463 | 5391 | 4613 | 3690 | 2528 | 1935 | 1843 | 1991 | 2284 | 3541
30 3666 | 4245 | 5045 | 4869 | 4313 | 3473 | 2129 | 1639 | 1813 | 1885 | 2081 | 2910
40 2990 | 3724 | 4394 | 4541 | 3785 | 2870 | 1986 | 1490 | 1754 | 1700 | 2020 | 2460
50 2738 | 3072 | 3913 | 3841 | 3568 | 2689 | 1854 | 1425 | 1503 | 1589 | 1897 | 2282
60 2541 | 2914 | 3389 | 3078 | 2848 | 2216 | 1739 | 1300 | 1377 | 1492 | 1717 | 2100
70 2299 | 2559 | 2838 | 2637 | 2361 | 2033 | 1462 | 1158 | 1296 | 1450 | 1613 | 1903
80 2037 | 2249 | 2390 | 2342 | 2218 | 1797 | 1325 | 1141 | 1174 | 1394 | 1584 | 1762
90 1871 | 1922 | 1909 | 1908 | 1962 | 1533 | 1148 | 1004 | 1021 | 1163 | 1434 | 1643

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft — Subject to Change 242
oOomanNoaaK WD —

10
11
12
13
14
15
16
17

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 49 of 162

001166

The corresponding percent of maximum habitat associated with each priority
species and life stage is provided in Table 50 (see above). These flows and
associated habitat values were used in the procedure described above to derive
the monthly flow recommendations for the lron Gate to Shasta River Reach at
the 10 to 90 percent exceedence ranges and are provided in Table 52.

Table 52. Percent of maximum habitat for the recommended monthly flows in
the lron Gate to Shasta River Reach at each exceedence flow

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

level.
Composite Matrix | Jan | Feb | March | April | May | June | July | Aug | Sept | Oct | Nov | Dec

10 38 99 96 o7 100 87 73 63 61 97 90 53
20 51_| 100 99 4100 | 100 81 74 68 66 98 | 93 | 68
30 68 | 95 100 400 | 9 73 69 73 70 | 100} 95 | 85
40 76 | 91 98 97 | 94 | G7 (eae) 77 | 73 | 100] 97 | 90
50 85 | 8 94 93 91 61 61 81 7? | 100] 99 | 94
60 90 | 79 88 85 82 55 60. 86 82 99 | 100] 98
70 94 | 72 7 72. | 69 | 50 | 58 | 9 | 86 | 97 | 100 | 100
80 99 66 63 62 48 Bf 90 88 97 | 99 | 100
90 100 | 58 58 58 58 46 57 90 90 96 97 99

chinook spawning

\chinook fry

coho fry

steelhead fry

steelhead 1+

The corresponding difference in the percent of maximum habitat between the
unimpaired and recommended flow regimes for each month at each exceedence
flow level is provided in Table 53.

 

Table 53. Difference between percent of maximum habitat for unimpaired and
recommended flow regimes in the Iron Gate to Shasta River
Reach.
Matrix | Jan | Feb | March June Oct | Nov | Dec
10 14
20 5
30 18
40 9
50 10
60 10
70 7
80 5
90 3
chinook spawning
chinook fry
coho fry
steelhead fry
steelhead 1+

Draft — Subject to Change 243
|-OOO~NODOBRWND =

— —i

12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 50 of 162

001167

In this instance, the ‘balancing’ between habitat magnitudes and retention of the
overall shape in the month-to-month and exceedence-to-exceedence flow
patterns resulted in a slightly greater reduction of habitat values relative to the
unimpaired reference conditions at the 70 and 80 percent exceedence flow levels
during the February to May period compared to other exceedence levels. This
was considered an ‘equitable’ tradeoff to maintain the characteristic of the
underlying hydrograph properties.

The corresponding monthly instream flow recommendations at each exceedence
flow level are provided in Figure 154.

Iron Gate to Shasta River Reach

 

[—-e—10 —™~20 30 40 —w—50 —@~60 +70 ——80 ——90

 

 

 

 

 

 

Discharge (cfs)

 

 

 

 

 

 

 

 

 

 

 

Jan Feb Mar April May June July Aug Sept Oct Now Dec

—*— 10 4200 5000 5400 §200 4500 3800 2300 1800 1840 1900 2200 3500
—#720 3585 4250 4850 4650 4100 3350 2135 1635 1705 1780 2085 2950
30 2970 3500 4300 4100 3700 2900 1970 1470 1570 1660 1970 2400

40 2685 3110 3850 3700 3400 2600 1750 1360 1460 1565 1840 2215
—*—50 2400 2720 3400 3300 3100 2300 1530 1250 1350 1470 1710 2030
——60 2200 2460 2900 2750 2600 2050 1390 1125 1225 1335 1555 1815
——70 2000 2200 2400 2200 2100 71800 1250 1000 17100 1200 1400 1600
—<80 1750 1900 2000 1900 1850 1575 1125 1000 1050 1150 1300 1450
—s0| 1500 1600 1600 1600 1600 1350 1000 1000 1000 1100 1200 1300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Figure 154. Recommended monthly instream flows below Iron Gate Dam at
each exceedence flow level.

The recommended flow regimes can be compared to the unimpaired flow
regimes shown in Figure 153. This comparison shows that both the seasonal
and intra-annual flow variability of the recommended flows ‘mimic’ the unimpaired
flow regime while retaining close agreement with the predicted amounts of
available physical habitat (see Table 53).

Draft — Subject to Change 244
OOONOAKRWDN =

—

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/
28
29
30
31
32
33
34
35
36

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 51 of 162

001168

Shasta to Scott River Reach

The estimated unimpaired flows for the middle of this reach (CP 100) were used
for the calculation of the reference habitat conditions. These flows are provided
in Table 54.

Table 54. Simulated unimpaired monthly flows for the Shasta River to Scott
River Reach for the 10 to 90 percent exceedence flow levels
(middle of reach).

 

 

 

 

 

 

 

 

 

 

Exceedence| Jan | Feb | Mar | April | May | June} July | Aug | Sept | Oct | Nov | Dec
10 7593 | 8313 | 7519 | 7743 | 6427 | 4828 | 3082 | 2273 | 2238 | 2416 | 3355 | 6491
20 5243 | 7340 | 7028 | 6187 | 5430 | 4424 | 2956 | 2120 | 2086 | 2212 | 2569 | 4356
30 4579 | 5138 | 6265 | 5858 | 4947 | 3788 | 2404 | 1717 | 1940 | 2115 | 2413 | 3479
40 3516 | 4576 | 5644 | 5272 | 4228 | 3117 | 2107 | 1560 | 1897 | 1900 | 2368 | 2849
50 3336 | 3746 | 4770 | 4606 | 4043 | 2998 | 1974 | 1539 | 1603 | 1776 | 2251 | 2712
60 2951 | 3353 | 3892 | 3690 | 3398 | 2582 | 1845 | 1410 | 1456 | 1657 | 1918 | 2474
70 2658 | 2921 | 3323 | 2961 | 2670 | 2259 | 1544 | 1210 | 1386 | 1614 | 1842 | 2164
80 2539 | 2715 | 2751 | 2649 | 2459 | 1986 | 1401 | 1200 | 1229 | 1569 | 1796 | 2041
90 2156 | 2219 | 2149 | 2098 | 2180 | 1636 | 1202 | 1021 | 1059 | 1277 | 1634 | 1884

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The monthly composite habitat matrix was generated for this river reach using
the same process and priority life stages as discussed above. The priority
species and life stage associated with a given month was modified to reflect the
differences in the monthly species and life stage periodicities unique to this reach
(see Table 29). In this instance, chinook fry were extended to June in lieu of
using coho fry.

The composite habitat matrix associated with the unimpaired flows for the Shasta
to Scott River Reach is provided in Table 55. This table retains the same color
scheme as the Iron Gate to Shasta River reach.

The recommended flows in the Shasta to Scott River Reach were initially
evaluated by adding the reach gains to the recommended flows below Iron Gate
Dam (CP 40) that corresponded to the control point at the middle of this river
reach (i.e., CP 100). This process of propagating the Iron Gate to Shasta River
reach recommendations downstream was utilized to assess if the flow
recommendations could be achieved by maintaining hydrologic continuity
between the reaches if possible. The corresponding composite habitat matrix at
the reach level is provided in Table 56 and Table 5/7 shows the difference
compared to the unimpaired habitat values.

Draft — Subject to Change P45

 
Oak wh —

10
11
12
13

14
15
16
17
18

Case 3:19-

Table 55.

cv-04405-WHO Document 358 Filed 02/20/20 Page 52 of 162

001169

Monthly composite habitat matrix based on priority species and life
stages in the Shasta River to Scott River Reach for unimpaired
flows (middle of reach).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Composite Matrix] Jan | Feb [March April | May | June | July | Aug | Sept | Oct | Nov | Dec
10 39 | 73 | 77 | 76 | 87 | 100| 90 | 70 | 70 | 70 | 57 | 41
20 45 | 78 | 81 | 90 | 98 | 99 | 88 | 71 | 71 | 73 | 67 | 50
30 48 | 99 | 89 | 96 | 99 | 92 | m1 | 77 | 73 | 75 | 70 | 56
40 56 | 100 | 97 | 99 | 97 | 81 | 59 | 81 | 74 | 80 | 71 | 63
50 57_| 92 | 100 | 100 | 96 | 78 | 54/| 81 | 80 | 84 | 73 | 65
60 62 | 6 | 94 | 91 | 7 | 68 | 50 | 85 | 83 | 87 | 80 | 69
70 65 | 77 | 86 | 78 | 71 | 56 | 41 | 89 | 85 | 88 | 82 | 74
80 68 | 72 | 73 | 70 47 | 3 | 90 | 89 | 89 | 83 | 76
90 74 | 55 | 52 | 50 | 53 | 38 | 28 | 96 | 95 | 96 | 88 | 81

chinook spawning _

[chinook fry |

steelhead fry

steelhead 1+

Table 56. Monthly composite habitat matrix based on priority species and life

stages in the Shasta River to Scott River Reach based on reach
gains added to the Iron Gate to Shasta River Reach recommended
flows (middle of reach).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Composite Matrix | Jan | Feb| March | April | May | June | July | Aug | Sept | Oct | Nov | Dec
10 42 | 88 | 84 | 80 | 90 | 100 | 80 | 73 | 72 | 72| 66 | 44
20 47 | 97 |_ 85 94 | 99 | 96 | 71 | 76 | 75 |76| 68 | 53
30 51 | 95 | 96 | 99 | 100] 90 | 60 | 81 | 77 | 79| 69 | 58
40 58 | 94 | 100 | 100] 98 | 80 | 53 | 84 | 81 | 83| 73 | 60
50 59 | 85 | 98 97 | 91 | 72 | 47 | 8 | 84 | 86| 75 | 69
60 62 | 83 | 91 | 88 | s2| 62 | 41 | 89 | 86 | 90| 79 | 74
70 69 | 8 | 79 73_| 73 | 52 | 37 | 95 | 89 | 93| 83 | 79
80 72|73| 68 | 57 | 55 | 42 | 28 | 94 | 92 | 95| 87 | 81
90 80 | 48] 47 | 45 | 46 | 34 | 27 | 95 | 95 | 97| 91 | 88

chinook spawning

[chinook fry

steelhead fry

steelhead 1+

Draft — Subject to Change 246
Oak wh —

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 53 of 162

001170

Table 5/7. Difference between percent of maximum habitat for unimpaired and
recommended flow regimes in the Shasta River to Scott River
Reach (middle of reach).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Composite Matrix | Jan | Feb} March | April | May| June | July| Aug | Sept | Oct | Nov| Dec

10 3 | 15] 6 4 | 3] 0 feo 3 | 2/2/91 3
20 2/18] 4 4 | 4) 2 fe 5) 413/1/3
30 3 bal 7 |} aig) 3 Mm 3s] 4i4|-!/ 2
40 3/6] 3 1) 9) a ee 3 | v7 | 3 | 3 | 3
50 2 aie 3 | 5) 6 fe 4) 4 i2i2/4
60 Oo ae) se] ae ae ee st | os -i| 5
70 4 Lie 4 S|) 2) 4 Wes | 4isiils
80 4 ie 5 | 43 | 8 | «4 Wey 4| 4i6|4i/5
90 5 ees 5 |7|] 4 Boi} oli 4] s

‘chinook spawning

|chinook fry

steelhead fry

steelhead 1+

Based on this comparison we felt the maintaining hydrologic continuity between
these reaches provided a reasonable basis to factor into the flow
recommendations. We recognize that the estimated reach gains in MODSIM are
impacted by depletions within the Shasta River and that they can be improved
once additional flow depletion analyses are completed as part of ongoing studies.
This is clearly illustrated in Figure 155, which depicts the flow regime immediately
below the Shasta River derived by adding the reach gains to the instream flow
recommendations for the lron Gate to Shasta River Reach.

This figure clearly illustrates that adjustments to the flow regime for some months
and flow exceedence levels were required to obtain a rational flow regime for the
instream flow recommendations. These preliminary values were adjusted using
the same basic procedure as followed in the Iron Gate to Shasta River Reach in
order to derive the final instream flow recommendations for this reach. These
values are provided in Figure 156.

Draft — Subject to Change DAT
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 54 of 162
001171

Preliminary Instream Flows below the Shasta River

 

[10 —a-20 20 —8- 40 —e-50 —e-60 +70 ——a80 ——90

7000

5000 4-

 

 

 

4000 Fa

 

_— (cfs)
LF
vs

 

 

 

 

 

jon (Febo=s:«‘CM( (tit Cty’ «Ss (asi (tC (ttt Ot StCs
1 Figure 155. Monthly flows below the Shasta River based on reach gains added

2 to the flow recommendations in the Iron Gate to Shasta River
3 Reach.

Shasta River to Scott River Reach

 

[#10 -B20, 30 — 40 —e-50 8-60 +70 ——80 ——9|

 

7000

vs Ea,

 

 

 

 

 

 

 

 

 

E ol SS ,
_ ating, LA
F 2000 Reef

dan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
—e—10| 5060 5800 | 6250 | 6400 5570 4380 | 2500 j900 | 1950 | 2135 2540 4210
—=-20| 4430 | 5240 | 5870 5500 | 4700 | 3800 2300 1750 1840 | 2000 | 2340 3480
30| 3715 4820 5300 4850 4240 3350 2070 1540 1700 4900 2250 3000
40| 3200 4010 4535 4380 4000 2880 1900 1430 1560 1760 2160 2730
—*—50| 2970 3580 4000 3800 3440 2600 1685 4350 4430 1660 2410 2400
—e—60| 2670 3050 3400 3200 3000 2300 4600 4220 1340 1490 4920 2075
——70| 2400 2730 2825 2560 2500 2045 4500 14060 4200 1400 4750 1900
—so| 2050 2450 | 2460 2130 | 2080 | 1700 | 1200 1050 | 1100 | 1300 | 1590 | 1800
——so| 1870 1920 1900 1750 1840 1452 4065 4035 | 1050 | 1220 | 1450 1550

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Figure 156. Recommended instream flows below the Shasta River at each
exceedence flow level.

NOOK

Draft — Subject to Change 9AB
OOONOAKRWDN =

—

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/
28
29
30
31
32
33
34
35
36

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 55 of 162

001172

Scott River to Salmon River Reach

The estimated unimpaired flows for the middle of this reach (CP 160) were used
for the calculation of the reference habitat conditions. These flows are provided
in Table 58.

Table 58. Simulated unimpaired monthly flows for the Scott River to Salmon
River Reach for the 10 to 90 percent exceedence flow levels
(middle of reach).

 

 

 

 

 

 

 

 

 

 

Exceedence| Jan | Feb | Mar | April | May | June | July | Aug |Sept| Oct | Nov | Dec
10 19723] 20625) 15395] 14523) 12441| 9185) 4245) 2745] 2646) 3023) 7839] 16914
20 11596) 12320) 13798] 11717} 10524) 6837] 3840) 2513) 2476) 2911} 5053) 10707
30 10214) 10852) 13222| 10693) 9380] 6154) 3245) 2122) 2276) 2484) 4495) 6739
40 8441} 9305] 11055) 9488] 7061) 4747) 2696] 1981) 2138) 2315) 3326) 5584
50 5391| 6789] 8886) 8107) 6581] 4350) 2486) 1744| 1829) 2096) 2636) 3989
60 5063) 6275| 6565) 6060} 6224) 3974) 2384) 1665] 1677| 1989) 2297) 3630
70 4696) 5295| 5877| 4876) 4407| 3332) 1968) 1445] 1613) 1840) 2232) 3190
80 4269| 4247| 4774) 4411} 3622) 2806) 1857) 1389] 1389) 1701; 2123) 2692
90 2998} 3566) 3657) 3531| 3254) 2124) 1438) 1129) 1178) 1426) 2045] 2646

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The monthly composite habitat matrix was generated for this river reach using
the same process and priority life stages as discussed above. The priority
species and life stage associated with a given month was modified to reflect the
differences in the monthly species and life stage periodicities unique to this reach
(see Table 29). In this instance, chinook fry were extended to June in lieu of
using coho fry.

The composite habitat matrix associated with the unimpaired flows for the Scott
River to Salmon River Reach is provided in Table 59. Note that in Table 59,
‘#N/A’ indicates that the unimpaired flows were outside the simulated flow range
used in the physical habitat simulations and therefore these values were not able
to be computed. This table retains the same color scheme as the Iron Gate to
Shasta River reach.

The recommended flows in the Scott River to Salmon River Reach were initially
evaluated by adding the reach gains to the recommended flows below the
Shasta River (CP 80) that corresponded to the control point at the middle of this
river reach (i.e., CP 160). The corresponding composite habitat matrix at the
reach level is provided in Table 60 and Table 61 shows the difference compared
to the unimpaired habitat values.

Draft — Subject to Change 2AQ

 
Oak wh —

10
11
12
13
14

15
16
17
18

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 56 of 162
001173

Table 59. Monthly composite habitat matrix based on priority species and life
stages in the Scott River to Salmon River Reach for unimpaired
flows. (Note: #N/A means flows were beyond habitat simulation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ranges).

Composite Matrix| Jan | Feb |March] April| May | June| July | Aug | sept | oct | Nov | Dec
10 #NIA | #N/A | #NVA | #N/A| #N/A| 97 | 78 | 91 | 92 | 100 | 58 | #NW/A
20 #N/A | #N/A | #NVA| #WA| #N/A| 82 | 80 | 93 | 93 | 99 | 89 | #N/A
30 39 | #N/A| #WwA|#NWA| 97 | 75 | 80 | 96 | 95 | 97 | 94 | 71
40 52 | 97 |#wNal 97 | 85 | 69 | 78 | 97 | 96 | 96 | 100| 85
50 s7_| 81 | 96 | 93 | 79 | 70 | 7 | 98 | 98 | 94 | 98 | 98
60 so | 76 | 79 | 74 | 75 | 73 | 7 | 99 | 99 | 91 | 95 | 99
70 92 | 69 | 73 | 69 | 69 | 77 | | 100} 99 | 86 | 95 | 100
80 95 | 70 | 69 | 69 | 75 | 77 | 7 | 100 | 100| 81 | 94 | 99
90 100 | 75 | 7H | OH} 7| 74] | 99 | 99 | 73 | 92 | 99

chinook spawning _

Ichinook fry

steelhead fry.

steelhead 1+

Table 60. Monthly composite habitat matrix based on priority species and life
stages in the Scott River to Salmon River Reach based on reach
gains added to the Shasta River Reach recommended flows
(middle of reach). (Note: #N/A means flows were beyond habitat
simulation ranges).

Matrix | Jan | Feb| March Oct | Nov | Dec
#N/A : 76 |#N/A
#N/A
AN/A| #N/A | 1

87

 

chinook spawning
\chinook fry
steelhead fry
steelhead 1+

Draft — Subject to Change 250
Oak wh —

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 57 of 162

001174

Table 61. Difference between percent of maximum habitat for unimpaired and
recommended flow regimes in the Scott River to Salmon River
Reach (middle of reach). (Note: #N/A means flows were beyond
habitat simulation ranges).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Composite Matrix | Jan | Feb| March | April | May | June | July| Aug | Sept | Oct | Nov | Dec

10 #N/A|#N/A| #NIA_| #NA |#N/A| -4 | 2 | 4 3 | 0 | 18 |#N/A
20 #NIA |#N/A| #N/A_ | #N/A [ANA] -4 | O | 4 3 | -2 | 4 |#N/A
30 3 |#N/A] #N/A | #N/A] O | -3_ | 1 Z| -2 | 3 | A
40 3 | 1 | #NA |] 31 1| 0 | 4] 1] 2 | 2] -11] 3
50 -22 | 14 +5 6 | -2 1 Shia) 4 ia -1 | 1 | --6
60 2 Ee 4 ie 2 ee iy -3 | 4 | 4
70 1 3 3 il ee 0 oO | -1 ee| -¢ | 2 | 0
80 4 | 0 x | 4 | | O | -7| 2/0
90 o | 0 “1 0 0 “1 o | 0 O | -1| 8 | 3

chinook spawning

[chinook fry

steelhead fry

steelhead 1+

These results illustrate the inherent uncertainty in the existing flow accretions
estimated within the MODSIM module of SIAM. The low negative habitat value
in January for chinook spawning (i.¢., -22 percent) is due to an ‘abnormally’ low
relative value in the accretions between at the 50 percent flow exceedence value
compared to the accretions at the 60 and 40 percent values. This apparent
discrepancy in the estimated flows was taken into account during the flow
recommendation process by adjusting the recommended flows to retain a
rational magnitude between adjacent months and adjacent exceedence levels.
This is illustrated further by an examination of Figure 157, which depicts the flow
regime immediately below the Scott River derived by adding the reach gains to
the instream flow recommendations for the Shasta River Reach.

This figure clearly illustrates that some adjustments to the flow regime for some
months and flow exceedence levels were required to obtain a rational flow
regime for the instream flow recommendations. These preliminary values were
adjusted using the same basic procedures described previously. The final
recommended instream flow values immediately below the Scott River are
provided in Figure 158.

Draft — Subject to Change 251
ohwN =

oan oa

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 58 of 162

14000

001175

Scott River to Salmon River Reach

 

10-2030 9 40 50 — 8-0 70 —80 —90]

 

 

12000

 

10000 +

 

 

Discharge (cfs)

 

 

 

 

 

 

Figure 157.

14000

Discharge (cfs)

Jan Feb Mar April May June duly Aug Sept Oct Nov Dec

Monthly flows below the Scott River based on reach gains added to
the flow recommendations in the Shasta River to Scott River
Reach.

Scott River to Salmon River

 

—-—10 —20 30 —s= 40 50 —— 50 —+—- 70 —80 ——-90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jan Feb Mar April May June duly Aug Sept Oct Nov Dec

—e—10} 12000 10600 {0200 9600 9100 §900 3250 2100 2100 2550 4250 9075
—a— 20 7300 &800 9200, &600 8000 5600 2800 1850 2000 2275 3600 5650
30] 6400 73800 8400 7700 6900 4800 2500 1650 1850 2050 3300 4600
40| 4800 5700 6400 6800 §300 4000 2200 1550 1650 1975 2675 4200
a 50 4300 §300 5700 5600 5100 3600 2050 4500 1525 1850 2425 3200
—8— 60 3600 4950 5000: 4900 4500 3200 1875 1300 1450 1700 2200 2700
—— 70} 3100 4000 4300 4000 3760 2700 1650 1200 1300 1500 2050 2450
—— 80) 2800 3500 3600 3400 3100 2200 1350 1750 1175 1350 1825 2250
—90| 2300 2600 2700 2600 2400 1750 1250 1060 1100 1300 1600 1850

Figure 158. Recommended instream flows below the Scott River at each

exceedence flow level.

Draft — Subject to Change 252
OONOAKRWN =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/
28
29
30
31
32
33
34
35
36

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 59 of 162

001176

Salmon River to Trinity River Reach

The estimated unimpaired flows for the middle of this reach (CP 190) were used
for the calculation of the reference habitat conditions. These flows are provided
in Table 62.

Table 62. Simulated unimpaired monthly flows for the Salmon River to Trinity
River Reach for the 10 to 90 percent exceedence flow levels.

 

Exceedence| Jan | Feb | Mar | April | May | June} July | Aug |Sept| Oct | Nov Dec |

 

10 34460 | 34963 | 26537 | 23239 | 20800 |15147 | 5863 | 3373 | 3228 | 4076 (14569/31486

 

20 19747 | 22863 | 22939 | 19452 | 18165 |11274) 5141 | 3156 | 2909 | 3976 | 8561 |19554

 

30 17341 |17594 | 21607 | 17751 | 15931 | 8987 | 4496 | 2778 | 2757 | 3035 | 7939 |10560

 

40 15349 |14982/17915 | 15133 | 11185 | 7328 | 3591 | 2647 | 2423 | 2771 | 4740 | 9651

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50 8981 11791 |13983 | 12348 | 10032 | 6407 | 3199 | 2109 | 2206 | 2647 | 3209 | 6219
60 8403 | 9981 |10987| 9992 | 9624 | 6026 | 3058 | 1983 | 2084 | 2482 | 2962 | 5467
70 7408 | 8351 | 9236 | 8239 | 6962 | 4777 | 2611 | 1807 | 1838 | 2234 | 2840 | 4803
80 6580 | 7398 | 7878 | 7219 | 5575 | 3592 | 2401 | 1726 | 1652 | 1885 | 2728 | 3677
90 4359 | 5565 | 6047 | 5374 | 4906 | 2960 | 1869 | 1377 | 1403 | 1662 | 2547 | 3259

 

The monthly composite habitat matrix was generated for this river reach using
the same process and priority life stages as discussed above. The priority
species and life stage associated with a given month was modified to reflect the
differences in the monthly species and life stage periodicities unique to this reach
(see Table 29). In this instance, chinook fry were extended to June in lieu of
using coho fry.

The composite habitat matrix associated with the unimpaired flows for the
Salmon River to Trinity River Reach is provided in Table 63. Note that in Table
63, ‘#N/A’ indicates that the unimpaired flows were higher than the simulated flow
range used in the physical habitat simulations and therefore these values were
not able to be computed. This table retains the same color scheme as the Iron
Gate to Shasta River reach.

The recommended flows in the Salmon River to Trinity River Reach were initially
evaluated by adding the reach gains to the recommended flows below the Scott
River (CP 130) that corresponded to the control point at the middle of this river
reach (i.e., CP 160). The corresponding composite habitat matrix at the reach
level is provided in Table 64 and Table 65 shows the difference compared to the
unimpaired habitat values.

Draft — Subject to Change 253
aOhWNh =

14
15
16
17
18

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 60 of 162
001177

Table 63. Monthly composite habitat matrix based on priority species and life
stages in the Salmon River to Trinity River Reach for unimpaired
flows. (Note: #N/A means flows were beyond habitat simulation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ranges).

Composite Matrix] Jan | Feb march April | May | June | July | Aug | Sept | Oct _| Nov | Dec
10 #N/A | #N/A | #N/A | #N/A| #N/A| 92 | 99 | 89 | 90 | 98 | 30 | #N/A
20 #N/A | #N/A | #NIA | #NA| HWA] 85 | 99 | 91 | 93 | 97 | 72 | #NIA
30 #N/A | #NJA | #N/A| #N/A| 92 | 85 | 96 | 94 | 94 | 89 | 79 | 52
40 28 | 92 |#wA| 92 | 84 | 92 | 89 | 95 | 96 | 84 | 99 | 62
50 68 | ac | 90 | 87 | 82 | 94 | & | 99 | 98 | 82 | 92 | 95
60 74 | 82 | 84 | 82 | 82 | 96 | 84 | 99 | 99 | 79 | 88 | 99
70 85 | 88 | 84 | 88 | 93 | 99 | 81 | 100| 99 | 75 | 86 | 100
80 92 | 91 | 90 | 92 | 99 | 89 | 80 | 100| 100/ 68 | 84 | 95
90 99 | 99 | 96 | 100 | 99 | 84 | 78 | #nA|#NA| 62 | 80 | 92

chinook spawning _

ichinook fry

steelhead fry

steelhead 1+

Table 64. Monthly composite habitat matrix based on priority species and life
stages in the Salmon River to Trinity River Reach based on reach
gains added to the Scott River Reach recommended flows (middle
of reach). (Note: #N/A means flows were beyond habitat simulation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ranges).

Composite Matrix | Jan | Feb| March | April | May| June | July| Aug | Sept | Oct | Nov | Dec
10 #N/A |#N/A| #N/A_| #NIA |#N/A| 88 | 98 | 94 | 95 | 94 | 41 |#NA
20 #N/A| 92 | #N/A | 92 | 92 | 82 | 96 | 96 | 96 | 88 | 78 | 32
30 29 |92| 92 | 92 | 91 | 89 | 90| 98 | 98 | 84 | 94 | 47
40 47 | 91] 90 87 | 84 | 93 | 85 | 99 | 99 | 79 | 100| 77
50 51 | 84] 85 | 84 | 83 | 96 | 82/ 99 | 99 | 75 | 97 | 87
60 86 | 62| 82 | 87 | 88 | 100 | 81 | 99 | 100 | 73 | 93 | 98
70 95 | 86 | 88 | 92 | 91 | 99 | 80 |#N/A| 100 | 68 | 84 | 98
80 99 | 91 | 93 | 96 | 98 | 89 | 78 |#N/A| #NIA| 65 | 78 | 96
90 97 | 98 | 98 | 100] 98 | 83 | 78 |#N/A| #N/A|#N/A| 75 | 92

chinook spawning

chinook fry

steelhead fry

steelhead 1+

Draft — Subject to Change 254
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 61 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

001178

Table 65. Difference between percent of maximum habitat for unimpaired and

recommended flow regimes in the Salmon River to Trinity River
Reach (middle of reach). (Note: #N/A means flows were beyond
habitat simulation ranges).

Composite Matrix | Jan | Feb | March | April | May | June | July| Aug | Sept | Oct | Nov | Dec
10 #N/A|#N/IA| #N/A_| #N/A|#N/A] -4 | 0 | 5 | 5 | -3 | 11 [#N/A
20 #N/A|#N/A| #NW/A | #N/AI#N/A| -3 | -3 | 6 | 3 | -9 | 5 |#NWA
30 #N/A|HNIA| #N/A_| #N/A | -1 4 ioe) 4 | 4) 5 | 14] 5
40 19} 0 | aA! S/O] 2 | 3/4! 3 | 6| 0 | 16
50 7 [oa Se a 2 ee | 7 | 7
60 12 | o) 2 | 416 | 4 Ree ol] 7 | 6 | 5 | -1
70 10 [as 4 |= | 0 WeemnaAl| 1 | -7 | -1 | 2
80 7 4 | 4 | 1+] 1 | 2 J#nal#nal -2 | 5 | 1
90 -2 2 o | -1 | 0 | 0 |#NA| #NAl#N/A! 5 | 0

chinook spawning

|chinook fry

steelhead fry

steelhead 1+

Figure 159 depicts the flow regime immediately below the Salmon River derived
by adding the reach gains to the instream flow recommendations for the Scott

River Reach.

This figure clearly illustrates that some adjustments to the flow regime for some
months and flow exceedence levels were required to obtain a rational flow
regime for the instream flow recommendations. These preliminary values were
adjusted using the same basic procedures described previously.
instream flow recommended values immediately below the Salmon River are
provided in Figure 160.

Draft — Subject to Change

The final

255
1

4
3

4
9
6

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 62 of 162

Salmon River to Trinity River

 

 

001179

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—e—10 —20 30 40 ——50 —O—60 —— 70 —— 80 —— 90
35000
i oS
25000 SQ 7
20000 5 EES
.
g /
5 i
am = SA f /
10000
me YA
0 T 7 r
Jan Feb Mar April May June July Aug Sept Oct Nov Dec
Figure 159. Monthly flows below the Salmon River based on reach gains added
to the flow recommendations in the Scott River Reach.
Salmon River to Trinity River
10-20 40 50 2-8 70 — 80 —90]
g
é
5
—e—10| 31700 28500 26300 22500 20000 14300 5300 3000. 2700 3900 14000. 26900
20} 22300 23400 22700 19800 17900 11100 4800 2600 2600 3200 9300 17200
30] 18600 19900 19300 18400. 16800 8600 4000 2400 2400 2800 7400 13800
40 | 15300 17300 16200 14300 12600 7600 3600 2300 2250 2600 6100 $400
—m—50} 12800 15000 14300 12300 {0700 6800 3100 2100 2100 2450 4400 8700
—8— 60 4300 11800 11700 10500 9200 5900 2900 2000 1900 2250 3600 6900
——70] 7600 10100 9800 8900 7900 5200 2700 1800 1750 2000 3100 $200
——. 8) 6600 7900 8300 7400 6500 4000 2150 1650 1550 1800 2700 4100
——90| 4450 5700 6600 6500 4800 3050 1975 1300 1300 1650 2400 3700
Figure 160. Recommended instream flows below the Salmon River at each

exceedence flow level.

Draft — Subject to Change

256
|-OOO~NOOBRWND =

— —i

12
13
14
15
16
17
18
19
20
21
22
23
24
29

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 63 of 162

001180

Trinity River to Estuary Reach

As noted previously in the report, no habitat simulations were conducted for this
river reach due to inadequate performance of the hydraulic model for the
downstream most study site. However, flow recommendations are made for this
river reach using the same procedure for other reaches to propagate the
recommended flows from the Salmon River to Trinity River Reach. The
corresponding instream flow recommendations are shown in Figure 161.

Trinty River to Estuary

 

= 10: B= 20 30 - 40 -e-50 —#-60 —-+-70 ——80 ——90

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

700000
90000 +
80000 Se =
7O000 a 7
& coooo ——
o a ON. /
P 50000 —~— =, 7 ~
3 40000 +— -
5 SS 7 ee
30000 + x Ow 7 ve
20000 +
70000
0 - -
Jan Feb Mar April May June July Aug Sept Oct Nov Dec
—*10| 85800 85000 74400 62100 41100 26700 9600 5400 5200 8400 40000 85000
—m—20| 68700 65100 61700 47000 36900 21000 8600 S000 4900 6800 27300 50700
30| 51200 54900 So400 41400 32600 17800 7500 4600 4100 S700 17300 35000
40| 39500 43100 43300 31000 24500 15000 6800 4500 4000 5100 13200 26000
—w—50| 34500 38900 36600 27600 20100 12500 5800 4100 3800 4500 9200 20600
—*60| 26500 31900 30200 24400 17200 10900 5400 3900 3600 4100 7500 17100
——70| 20600 27900 26400 20300 15600 9300 4800 3500 3400 4000 5900 13600
——80| 16700 21400 21500 19000 13600 8300 4500 3300 3200 3500 5400 9800
———g0| 10300 17600 16700 14100 11600 7000 4000 3000 2600 3000 4500 6800

 

 

 

 

 

 

 

 

 

 

 

 

 

Figure 161. Recommended instream flows below the Trinity River at each
exceedence flow level.

Flow Recommendation Implementation

An objective of the Phase II study was to develop instream _ flow
recommendations for different water year types. In Phase |, we relied on the
definition of five water year types based on net inflow to Upper Klamath Lake and
this operational definition was retained in Phase II (see Hydrology section).
However, as the results in the previous section indicate, we have actually
developed flow recommendations associated with ‘nine’ water year types and as
will be discussed below, we are recommending that these results be used to
specify instream flow regimes as a ‘continuous function’ rather than only five

Draft — Subject to Change 257
—
OOONOAKRWDN =

RAHRAAADHRWWWWWWWWWWNNNNNNNNNNABRABRra-a-
OOK WDNAODOANDOAAWNHAODOOONDAAAWNHAOOANDAAWHND —

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 64 of 162

001181

water year types. Our motivation for this approach is illustrated by the following
example.

Instream flow requirements for the previously defined five-water year types were
derived by assigning required flows below Iron Gate Dam using the following
exceedence values:

e Extremely Wet 10 percent exceedence
e Wet 30 percent exceedence
e Average 50 percent exceedence
e Dry 70 percent exceedence
e Critically Dry 90 percent exceedence

These recommended instream flow requirements below Iron Gate Dam for each
of these five water year types were then used to simulate Klamath Project
Operations using KPSIM. In these simulations, we used the USFWS 2000
Biological Opinion Upper Klamath Lake water surface elevations and the
historical net inflows to Upper Klamath Lake. For this analysis, we used the
project operations over the 1961 to 1997 period of record.

Table 66 shows a summary of river flows below Iron Gate Dam for these
simulation results. Values in red indicate that the target flows could not be met,
non-zero values indicate flows in excess of the recommended flows, and a zero
value indicates that the flow release equaled the target flow (i.e., the flow
recommendation). When examining these results, it should be noted that the
‘discrepancy’ between the target instream flow recommendations and the flow
values derived from the simulations are related to project operations, year-to-
year variation in Upper Klamath Lake inflows, and carry over storage between
years. This simulation was also undertaken to check whether the Phase Il
recommended flows could be physically met over a long-term set of simulated
historical net inflows to Upper Klamath Lake. This analysis confirmed that the
project could be operated to achieve these recommendations in all but 19 of the
468 simulated months in this period of record. It is important to note that for
these simulations rely on the net inflows to Upper Klamath Lake (i.e., existing
depletions are included).

The corresponding KPSIM Upper Klamath Lake demands, shortages, and

inflows for this simulated period are provided in Figure 162. These data show
effect of the recommended flow regime on agricultural and refuge demands.

Draft — Subject to Change 258
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 65 of 162
001182

1 Table 66. KPSIM simulation results for flows at Iron Gate Dam based on the
2 Phase II flow recommendations by five water year types.

Water
Year Oct Now Dec Jan Feb Mari-15 Mar1631 Apri-i3 Apri6-30 May1-15 Mayi631 Juni-15 Juni630 Juli-15 Jui63) Ang Sep

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1992 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 i) 0.0
1994 0.0 0.0 0.0 0.0 0.0 0.0 OO: (256.0) = (256.0) (221-4) (2214) (2364) «(2364) (1701) = (170.1). (156.8) (150.4)
1991 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 00 0.0 a0 0.0 0.0 00
1981 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0
1968 0.0 0.0 0.0 0.0 0.0 0.0 0.0 00 6.0 0.0 0.0 0.0 0.0 0.0 00 o.0 00
1988 0.0 0.0 0.0 8.1 189.5 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0
1977 0.0 0.0 0.0 0.0 0.0 00 0.0 0.0 00 0.0 0.0 0.0 a) 0.0 (26.3) (LL) (210)
1990 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 00 0.0 0.0 0.0 0.0 0.0
1979 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0. 0.0 0.0 00 0.0 0.0
1973 0.0 0.0 530.7 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 00 0.0 0.0 00 on) 0.0
1987 00 433.6 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 00 0.0 0.0 0.0 0.0 0.0
1970 0.0 0.0 16.0 37735 1718.7 1456.9 1496.9 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 oo 0.0
1980 0.0 0.0 5898 21298 1430.7 583.9 623.9 0.0 0.0 0.0 0.0 00 0.0 oO 0.0 oo 0.0
1961 0.0 0.0 468.5 00 39.0 2148 254.4 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 00 0.0
1966 «364.2 1250.5 «201.2 0.0 0.0 0.0 0.0 0.0 44.2 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0
1962 0.0 0.0 3063 0.0 0.0 0.0 00 00 0.0 0.0 0.0 0.0 00 00 00 oo 00
1964 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 (44.2) (205) (25.4)
1976 0.0 728.7 432.2 0.0 0.0 00 on) 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 00
1997 0.0 1221 30594 68205 1917.5 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0
1986 00 367 0.0 4183 4139.7 33058 3302.1 0.0 00 0.0 0.0 00 0.0 0.0 0.0 0.0 0.0
1995 (146.4) (156.8) (168.8) (89.2) (243.7) (293.6) (293.6) 0.0 73.6 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0
1978 0.0 0.0 00 1979.2 785.9 191.9 188.1 3.2 3224 0.0 0.0 0.0 0.0 0.0 0.0 0.0 00
1965 0.0 0.0 5089.1 S687.5 417L5 778.2 TIS 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0
1985 0.0 2444.8 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 ) 0.0 0.0 0.0 0.0 0.0 0.0
1996 0.0 0.0 556 15572 6163.3 1312.7 1309.0 13.6 351.7 0.0 0.0 0.0 0.0 0.0 00 0.0 0.0
1989 0.0 0.0 0.0 0.0 0.0 0.0 805.0 5993 937.4 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0
1963 1025.0 12654 1381.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 oo 05) 00
1972 00 140.1 0.0 0.0 0.0 4977.7 5925.9 0.0 0.0 0.0 oo 0.0 00 0.0 0.0 0.0 0.0
1967 0.0 0.0 9838 TOLD 0.0 0.0 0.0 00 0.0 0.0 0.0 0.0 0.0 0.0 00 i) 00
1969 0.0 0.0 00 8829 0.0 0.0 0.0 0.0 3A 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0
1993 6.0 0.0 0.0 0.0 0.0 0.0 0.0 00 0.0 0.0 i) 0.0 0.0 0.0 0.0 0.0 00
1998 O.0 Fl 00 1463.2 159.5 A383 434.5 0.0 36.8 1097.7 16s 0.0 OO Oo 0.0 0.0 0.0
1982 00 G4L6 47452 13924 4737.6 13311 13274 1260.9 1599.1 0.0 00 0.0 0.0 0.0 0.0 i) 0.0
1975 0.0 0.0 0.0 oo 0.0 0.0 0.0 0.0 0.0 0.0 0.0 O.0 0.0 0.0 0.0 0.0 0.0
1974 0.0 1022.9 2923.0 4058.3 376.5 1118.5 1115.8 2196.1 25442 0.0 0.0 0.0 0.0 0.0 0.0 00 0.0
1999 0.0 695.1 4929 1224 0.0 0.0 0.0 0.0 598.1 0.0 0.0 0.0 0.0 0.0 00 0.0 0.0
1984 0.0 690.9 25741 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 00
1971 0.0 404.5 2156.3 2310.8 0.0 0.0 0.0 0.0 675 SL4 100.6 0.0 0.0 0.0 0.0 00 00
1983 00 0.0 7664 0.0 573.9 1895.3 1891.6 03 315.2 0.0 0.0 0.0 0.0 co) 0.0 0.0 00
Min (464) (156.8) (1638) (892) (343.7) (293.6) (293.6) (256.0) (256.0) (2214) (2214) (2364) (2364) 70.1) (170.1) (156.8) (150.4)
Average 319 254.3 695.1 B51:7 668.7 443.9 491.2 o79 1712 24.6 5:5 (6:1) (6.1) (ha) (62) (G6) 6.0)
Max 1025.0 2444.8 5089.1 6820.5 6163.3 4977.7 5925.9 2196.1 2534.2 1097.7 1116.8 0.0 oo 0.0 00 0.0 0.0
UKL TARGET Alternative Phase IVESA FLOW TARGET
Wet: E Wet:
Sn nie UKL Demands/Shortages! Inflow Sindee eae
Average: ESA Study Period 1961 - 1997 (April-September Values) Average: Phase II
Below Ave: ESA (April - September Inflows over 600 TAF not shown) Below Avg: Phase II
Dry: ESA Dry: Phrase Il
o 9
oo
x ol lx ee
seis Lt hae ei ‘Ag Shorlage to UKL Servicd Areas (A-S)
UKL Stomge Reset: Not used. x * BADY Refuge Shortage (A-S]
Lost_River= Off x o i OHistonc UKL Inflow (A - 5)
Uses Forecast Inflow: No a x] Historic 70% Exceed. Fest Inflow (A- S)
Gms Avg UKL Sh p 2521 TARYT] | x xx @ Refuge Demand from ADY {A-S)
eT x Ix AUKL Target irrigation Demahd (A-S)
z a4 aa a ‘ og? a 4 x y a aa a
E alalk 6 a)"\| |g ri "| |e *
Ex0004 oe? 9 x x é aca a \« a a 4
A | ee
: x [
pO wx *l x
0 * we
100.0 4
LUA WNUNEL He WANNEecac te Meadattan’? se?
0.0 4
PERETRSTESCR ERR TREE RTRERRERHER ERTIES
Delivery Year

4
5 Figure 162. Upper Klamath Lake demands, shortages, and inflows using the
6 Phase II instream flow recommendations for five water year types.

Draft — Subject to Change 259
|-OOO~NOOBRWND =

— —i

12

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 66 of 162

001183

The simulated flows derived from the KPSIM modeling for these
recommendations were then used to calculate the associated percent of
maximum habitat for all species and life stages. These values for the priority
species and life stages are shown in Table 67. This also provides a comparison
of the percent of maximum habitat for the other flow scenarios described in the
hydrology section (i.e., FERC, USGS historical, and Phase ]).

Table 67. Percent of maximum habitat for priority species and life stages (see
text) in the Iron Gate to Shasta River Reach for various flow
alternatives.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Extremely Wet WY Jan Feb |March/April| May |June| July | Aug |Sept |Oct} Nov | Dec
Unimpaired 24 82 | 84 | 82 | 97 | 92 | 89 | 53 | 55 |91| 77 | 33
Phase II 25 74 | 86 | 96 | 100] 93 | 74 | 68 | 66 | 98] 73 | 21
USGS Historical 24 81 76 | 94 | 98 | 58 | 57 | 88 | 68 | 78] 47 | 41
FERC ESA 26 74 | 81 | 96 | 94 | 60 | 57 | 90 | 79 | 99] 93 | 94
Phase! 26 74 | 83 | 96 | 94 | 73 | 64 | 77 | 75 | 94] 93 | 100
Wet WY Jan Feb |March|April| May |June| July | Aug |Sept|Oct| Nov | Dec
Unimpaired 50 100| 98 | 99 | 100| 83 | 74 | 68 | 62 |97| 93 | 70
Phase II 54 97 | 100 | 97 | 94 | 67 | 64 | 77 | 73 [100] 95 | 78
USGS Historical 59 96 | 100 | 98 | 90 | 44 | 57 | 89 | 77 | 99] 93 | 56
FERC_ESA 70 96 | 98 | 100) 72 | 45 | 57 | 90 | 79 | 56] 86 | 72
Phase | 76 96 | 100 | 98 | 90 | 59 | 64 | 77 | 75 |100] 97 | 88
Average WY Jan Feb |March/April| May |June| July | Aug |Sept |Oct} Nov | Dec
Unimpaired 75 91 | 98 | 98 | 95 | 69 | 66 | 74 | 72 |100} 97 | 88
Phase II 69 91 94 | 93 | 91 | 61 | 61 | 81 | 77 [100] 98 | 93
USGS Historical 93 7 | 91 84 | 58 | 57 | 57 | 89 | 78 | 99] 93 | 56
FERC ESA 92 76) 91 81 | 52 | 57 | 57 | 90 | 79 | 95) 100] 98
Phase | 84 90°) Si 93 | 90 | 77 | G4 | 77 | 75 |100) 99 | 93
Dry WY Jan __| Feb |March|April| May |June| July | Aug |Sept|Oct| Nov | Dec
Unimpaired 87 81 | 87 | 83 | 76 | 54 | Gi | 84 | 79 [100] 100| 97
Phase II 90 72 | 77 | 72 | 69 58 | 90 | 86 | 97 | 100 | 100
USGS Historical 100 58 | 75 | 57 | 52 | 57 | 57 | 90 | 87 | 99] 99 | 100
FERC ESA 100 58 | 80 | 55 | 52 | 57 | 98 | 90 | 79 | 99} 99 | 100
Phase! 84 90) 91 88 | 84 | 69 | 61 | 83 | 77 |100/ 100] 93
Criticaly Dry WY Jan Feb |March|April| May |June| July | Aug |Sept |Oct| Nov | Dec
Unimpaired 97 63 63 | 64 | 47 | 57 | 90 | 89 | 97] 100| 100
Phase II 100 58 | 58 | 58 | 58 | 46 | 57 | 90 | 90 | 96] 97 | 99
USGS Historical 95 52 | 53 | 52 | 52 | 58 | 58 | 99 | 95 | 89] 90 | 91
FERC ESA 99 55 | 55 | 55 | 52 | 57 | 57 | 90 | 79 | 99} 99 | 99
Phase! 100 63 87 58 | 57 | 57 | 57 |100| 94 | 91] 95 | 99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft — Subject to Change 260
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 67 of 162

001184

The results in Figure 162 clearly illustrate that effect of specifying a single
instream flow regime to a water year type that in actuality covers a range of
inflow volumes. In essence, approximately half the time, the inflows will be
higher and half the time the inflows will be lower than the index water year
classification (i.e., the midpoint of each water year class). Therefore, at the
upper end of a water year interval, instream flows are met and shortages are
minimized. At the bottom end of a water year interval, the instream flows are met
at the ‘expense’ of increased shortages. This also in effect reduces the intra-
annual variability in the hydrology around these five water year based instream
flow recommendations.

Alternatively, we propose that the instream flow recommendations can be used
to specify the flow releases based on the computed inflow exceedence level.
This could be accomplished by a simple linear interpolation of the instream flow
requirements using the exceedence flow level recommendations provided in this
report. This would have the advantage of a continuous scale in the required
instream flows that are directly linked to inflow volumes to Upper Klamath Lake.
This would provide the basis for a more ecologically oriented flow regime that
preserves greater intra-annual variability than achievable under a five-water year
classification scheme. It also has the advantage of reducing apparent shortages
associated with other water demands over the lower half of each ‘water year
interval. These reduction in shortages would occur since the instream flow
requirement moves up or down according to inflow volume rather than remaining
at a fixed level over a broad range of inflows for a single water year classification.

We also recommend that a ‘unidirectional’ mode of operation be implemented
for ramping flow releases between successive monthly flow targets. The
‘ramping rate’ should be tied to expected inflow volume and next sequential
monthly flow target such that changes in the between day flows should occur
approximately a week period. This could be accomplished by computing the
expected change in inflow volumes at Iron Gate Dam including the increase or
decrease in the target instream flow regime and dividing this flow volume by
seven. This would then set the approximate daily change in flows to ramp up or
down to meet the next sequential flow target. Operational limitations at Iron Gate
Dam also need to be considered since flow control is limited by turbine and spill
gate capacities when computing these desired transitional flows.

Draft — Subject to Change 261
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 68 of 162

001185

Summary

The Phase II study relied on site-specific physical habitat modeling and
estimated unimpaired hydrology below Iron Gate Dam to recommend instream
flows for each river reach. The study utilized state-of-the-art field data collection
strategies and habitat modeling. The study results are considered to represent
the best available science upon which to make instream flow recommendations
or evaluation of alternative flow allocation strategies. However, the evaluation of
alternative flow allocation strategies was not part of the Phase work plan and is
beyond the scope of this effort.

The study results based on physical habitat modeling implemented several
unique approaches that involved distance to escape cover in the habitat
simulations. Both the site-specific HSC and habitat modeling approach were
validated based on predicted versus observed habitat use by different species
and life stages within the main stem Klamath River where these data were
available. For several species and life stages (i.e., chinook juvenile, coho fry,
and steelhead fry) a procedure for developing envelope HSC from literature-
based curves was developed. This general approach was validated by
comparisons of habitat simulation results between envelope derived HSC and
the available site-specific HSC for chinook spawning, chinook fry, and steelhead
1* summertime.

Hydraulic simulations were conducted using a two-dimensional hydraulic
simulation algorithm and three-dimensional channel topographies over extensive
study reaches. These hydraulic simulations and corresponding spatial
representation of the study reaches provided improved hydraulic simulations of
velocities for the habitat modeling. This approach also relied on the integration of
substrate and vegetation mapping results in GIS that greatly enhanced the
process of habitat model development and validation.

Phase II relied on estimated unimpaired hydrology below Iron Gate Dam. These
simulated unimpaired conditions are considered to represent the best available
estimates of unaltered flows below Iron Gate Dam. These simulated results were
used in conjunction with the habitat modeling results for target species and life
stages to provide an estimate of monthly habitat availability over a range of flow
exceedence levels. These reference conditions were then used in an iterative
procedure to develop reach specific monthly flow recommendations for five water
year types.

The flow recommendations also considered the simulation of water temperature
profiles below Iron Gate Dam. These results supported the findings in Phase |
that flows should remain above ~ 1000 cfs during the later summer and early fall
period. Temperature conditions during this period remain at or above chronic
temperature exposure rates and reducing flows below 1000 cfs is considered to

Draft — Subject to Change 262
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 69 of 162

001186

increase the ecological risk to the anadromous species in the main stem Klamath
River.

These flow recommendations are intended to meet the objectives of Phase II to
provide flows necessary for recovery and to meet other objectives of the
Department of Interior including tribal trust and ESA issues. Although the flow
recommendations are provided specific for five water year types, results (i.e.,
recommendations) were generated for the 10 to 90 percent exceedence flow
ranges. The intent was to provide greater flexibility on associating the variability
in water year type definitions to finer increments rather than the larger range of
flows associated with the existing USBR 4 water year types or the five used in
our assessments. This would allow a better match between actual water forecast
volumes and an appropriate scaling of the instream flows. This should be
explored further in future study efforts.

Recommendations

Based on the technical assessments conducted as part of Phase II the following
recommendations were identified:

1. Due to problems with the field data, site characteristics, and hydraulic
modeling performance at the study site below the Trinity River, additional
data at this site involving expanded topography upstream of the existing
site boundary should be considered. This would permit the integration of
this data with the existing topography and calibration data sets to permit
habitat modeling in this lower reach of the main stem Klamath River. An
additional study site nearer the estuary would also provide better
resolution of the habitat versus discharge characteristics by expanding the
characterization for this section of the river.

2. Additional data on fish observations at each of the study sites should
continue on a seasonal basis. This is particularly true for steelhead fry,
coho fry, and coho juveniles. These data would be important to ultimately
improve the envelope base habitat suitability curves or development of
site-specific habitat suitability curves for these species and life stages.
The revised curves could then be used to refine or update the flow
recommendations for each river reach.

3. Additional work on the water quality modeling of the main stem is critical.
We believe that extending the water quality model developed by Dr. Mike
Deas to encompass the entire main stem would be the best approach.
This model is computationally better suited to address the critical
temperature issues than the analytical capabilities of the HEC5Q model in
SIAM.

4. We also believe that a more refined Klamath Project Operations model
should be explored. The refinement should allow the instream flow targets
at Iron Gate Dam to be adjusted to a specific value based on the

Draft — Subject to Change 263
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 70 of 162
001187

cumulative inflow into Upper Klamath Lake over the October to March
period and then adding the April forecast values to define the water year
type. The water year type would be defined by the associated inflow
exceedence curve. This exceedence value could then be used with the
10 to 90 percent exceedence flow based instream flow recommendations
to assign the target flow regime below Iron Gate Dam. This could be
accomplished by a simple linear interpolation of the results. This has the
advantage of eliminating the large discrete jumps in the instream flow
regimes inherent in the five-water year type classification. As the water
forecasts were updated each month, then a revised instream flow
schedule could be computed based on the revised exceedence forecast.
This type of system would better track the changes in seasonal hydrology
and not hold flow unnecessarily high(or low) when updated forecasts
become available. We feel this would represent a more ecologically
favorable characteristic to the flow regimes below Iron Gate Dam.

Draft — Subject to Change 264
—
OOONO aAKRWDN =

AHRRARABDABRWWWWWWWWWWNNNNNNNNNN A AAaBarenr-a-
OKRWNAOCOONDAAAWNA DOAN DAARWNHHAOOANDOAKRWN =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 71 of 162

001188

Literature Cited

Aadland, L.P. (1993). Stream habitat types: their fish assemblages and
relationship to flow. North American Journal of Fisheries Management
13:790-806.

Addley, R. C. (1993). A Mechanistic Approach to Modeling Habitat Needs of Drift
Feeding Salmonids. MS Thesis. Utah State University, Logan UT.

Addley, R.C., and T.B. Hardy. (1999). Three Dimensional Physical and
Bioenergetics Habitat in Large River Systems Using State-of-the-Art
Hydroacoustics, GPS, GIS, Photogrammetry, and Computational Fluid
Dynamics. In: Proceedings of the 3” International Symposium on
Ecohydraulics — Strategies for Sampling, Characterization and Modeling of
Aquatic Ecosystems in Applied Multi-disciplinary Assessment
Frameworks.

Allan, D. (1995). Stream Ecology. Chapman and Hall, Oxford London. 387pp.

Arcement, Jr., G.J. and V.R. Schneider. (1989). Guide for Selecting Manning’s
Roughness Coefficients for Natural Channels and Flood Plains. United
States Geological Survey Water-Supply Paper 2339. 38pp.

Armour, C.L. (1991). Guidance for evaluating and recommending temperature
regimes to protect fish. U.S. Department of Interior, Fish and Wildlife
Service, Washington, D.C. Instream Flow Information Paper 28.
Biological Report 90(22).13pp.

Bain, M.B. (1995). Habitat at the local scale: multivariate patterns for
stream fishes. Bulletin Francais de la Peche et Piscic et de la
Pisciculture 337/338/339: 165-177.

Bain, M.B., J. T. Finn, and H. E. Booke. (1988). Streamflow regulation and fish
community structure. Ecology 69(2):382-392.

Balance Hydrologics, INC. (1996). Initial assessment of pre- and post-Klamath
Project hydrology on the Klamath River and Impacts of the project on
instream flows and fisheries habitat. 39pp and appendix.

Bardonnet, A., and P. Gaudin. (1990). Diel pattern of downstream post-
emergence displacement of grayling (Thymallus thymallus L., 1758).
Journal of Fish Biology 37:623-627.

Bardonnet, A., P. Gaudin, and J. Thorpe. (1993). Diel rhythm of emergence and
of first displacement downstream in trout (Salmo trutta L.), Atlantic Salmon
(Salmo salar L.), and grayling (Thymallus thymallus L.). Journal of Fish
Biology 43:755-762.

Barrett, J. C., G. D. Grossman, and J. Rosenfeld. (1992). Turbidity induced
changes in reactive distance of rainbow trout. Trans. Am. Fish. Soc. 121:
437-443.

Bartholow, J.M. (1995). Review and Analysis of Klamath River Basin Water
Temperatures as a Factor in the Decline of Anadromous Salmonids with
Recommendations for Mitigation. In: Compilation of Phase | Reports for
the Klamath River Basin, May 1995, River Systems Management Section,
NBS-MidContinent Ecological Science Center, Fort Collins, Colorado.

Draft — Subject to Change 265
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 72 of 162

001189

Bayha, K.D. (1978). Instream flow methodologies for regional and national
assessments. Instream Flow Information Paper No. 7. FWS/OBS 78/61.
Ft. Collins, CO.

Bevelhimer, M.S. (1996). Relative importance of temperature, food, and physical
structure to habitat choice by smallmouth bass in laboratory experiments.
Transactions of the American Fisheries Society 125(2):274-283.

Bovee, K.D., T.J. Newcomb, and T.G. Coon. (1994). Relations between habitat
variability and population dynamics of bass in the Huron River, Michigan.
National Biological Survey Biological Report 21. 63 pp.

Bovee, K.D. (1995). A comprehensive overview of the Instream Flow
Incremental Methodology. National Biological Service, Fort Collins, CO.,
322pp.

Bowen, Z.H., M.C. Freeman, and K.D. Bovee. (1998). Evaluation of generalized
habitat criteria for assessing impacts of altered flow regimes on
warmwater fishes. Transactions of the American Fisheries Society
127:455-468.

Boydston, L.B., (1977). Adult harvest and escapement study — lower Klamath
River tagging study. Performance Report, Calif. Dept. of Fish and Game.

Bozek, M.A., and F.J. Rahel. (1992). Generality of microhabitat suitability
models for young Colorado River cutthroat trout (Oncorhynchus clarki
pleuriticus) across sites and among years in Wyoming Streams.
Canadian Journal of Fisheries and Aquatic Sciences 49:552-564.

Brown, L.R., and P.B. Moyle. (1991). Status of coho salmon in California.
Report to the National Marine Fisheries Service, Submitted July 1991.
114pp.

Busby, P. J., T. C. Wainwright, and R.S. Waples. (1994). Status review for
Klamath Mountains Province steelhead. U.S. Dep. Commer., NOAA
Tech. Memo. NMFS-NWFSC-19, 130pp.

Capra, H., P. Breil and Y. Souchon. (1995). A new tool to interpret magnitude
and duration of fish habitat variations. Regulated Rivers: Research and
Management 10:281-289.

CDFG (1959). The Anadromous Fisheries of the Klamath River with Respect to
the lron Gate Development, Department of Fish and Game.

CDM (1986). Minimum Instream Flow Study. Camp, Dresser, and McKee. Final
Report. Commonwealth of Virginia State Water Control Board.

CDFG. (1995). Klamath River Basin Fall Chinook Salmon Run-Size, In-River
Harvest Escapement — 1995 Season. Klamath Trinity Program.

CH2MHill. (1985). Klamath River Basin Fisheries Resource Plan. Contract
Report to US. Bureau of the Interior, Bureau of Indian Affairs. CH2M-Hill,
Redding, Calif. 404pp.

Chow, V.T. (1959) Open-Channel Hydraulics. McGraw-Hill Book Company.
ISBN 07-010776-9. 680pp.

Colwell, R.K., and D.J. Futuyma. (1971). On the measurement of niche breadth
and overlap. Ecology 52(4):567-576.

Confer, J.L., and P.L. Blades. (1975). Omnivorous zooplankton and
planktivorous fish. Limnol. and Oceanogr. 20(4):571-579.

Draft — Subject to Change 266
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 73 of 162

001190

Confer, J. L., G. L. Howick, M. H. Corzette, S. L. Kramer, S. Fitzgibbon, and R.
Landesberg. (1978). Visual predation by planktivores. Oikos 31: 27-37.

Coots, M. (1954). Klamath River 1953 King Salmon Count Klamathon Racks,
Siskiyou, Inland Fisheries Branch California Department of Fish and
Game.

Coots, M. (1962). Shasta River, Siskiyou County, 1958 king salmon count with
yearly totals from 1930-1961. California Department of Fish and Game.
Inland fisheries Branch. Marine Resources Administrative Report No. 62-
64. 5p.

Coots, M. (1967). Anglers guide to the Klamath River. Calif. Dept. of Fish and
Game, Sacramento, California.

Coots, M. (1972). Fish and wildlife resource relationships in Basin 1A-Klamath
River. California Department of Fish and Game, Task 3.

Coots, M. (1973). A study of juvenile steelhead, Salmo gairdenerii gairdernii
Richardson, in San Gregorio Creek and lagoon, San Mateo County, March
through August, 1971. CDFG Anad. Fish. Br. Admin.

Crisp, D.T. and M.A. Hurley. (1991). Stream channel experiments on
downstream movement of recently emerged trout, Salmo trutta L., and
salmon, S. Salar L.-ll. Effects of constant and changing velocities and of
day and night upon dispersal rate. Journal of Fish Biology 39:363-370.

Deas, M. (1999). Klamath River Modeling Project. Center for Environmental and
Water Resources Engineering, Department of Civil and Environmental
Engineering, Water Resources Modeling Group. U.C. Davis. Project No.
96-HP-01.

Dibble, E.D. and K.J. Killgore. (1994). A habitat-based approach for studying
fish-plant interactions. In: Proceedings of the 28th Annual Meeting,
Aquatic Plant Control Program, 15-18 November 1994, Baltimore,
Maryland.

Dunbar, M., and A. Ibbotson. (2001). Further validation of PHABSIM for the
habitat requirements of salmonid fish. Centre for Ecology and Hydrology
Final Project Report to the Environment Agency (W6-036) and CEH
(CO0962).

Dunbrack, R.L. and Dill, L.M. (1983). A model of size dependent surface feeding
in a stream dwelling salmonid. Eviron. Biol. Fishes 8: 203-216.

Easton, R.S. and D.J. Orth. (1992). Ontogenetic diet shifts of age-O smallmouth
bass (Micropterus dolomieu Lacepede) in the New River, West Virginia,
USA. Ecology of Freshwater Fish 1:86-98.

Elliott, JM. (1976). Energy losses in the waste products of brown trout (Salmo
trutta L.). Journal of Animal Ecology, 45: 5610580.

EPRI (1986). Instream Flow Methodologies. Final Report, EA-4819 Research
Project 2194-2. Electric Power Research Institute, Palo Alto, California.

Estes, C.C. (1985). Evaluation of methods for recommending instream flows to
support spawning by salmon. Thesis submitted for Master of Science,
Washington State University.

Draft — Subject to Change 267
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 74 of 162

001191

Everest, F.H., and D.W. Chapman. (1972). Habitat selection and spatial
interaction by juvenile Chinook salmon and steelhead trout in two Idaho
streams. J. Fish. Res. Bd. Canada 29:91-100.

Fernet, D.A. (1987). A comparison of the Weighted Usable Width, Modifed
Tennant and Instream flow Incremental Methodolofy Analysis of Instream
Flow Needs in Pekisko Creek. Environmental Management Associates,
Calgary, Alberta.

Filbert, R.B., and C.P. Hawkins. (1995). Variation in condition of rainbow trout in
relation to food, temperature, and individual length in the Green River,
Utah. Transactions of the American Fisheries Society 124(6):824-835.

Fortune, J.D., A.R. Gerlach, and C.J. Hanel. (1966). A study to determine the
feasibility of establishing salmon and steelhead in the Upper Klamath
Basin. Oregon State Game Commission and Pacific Power and Light.

Goodwin, P., and T.B. Hardy. (1999). Integrated Simulation of Physical,
Chemical and Ecological Processes for River Management. Journal of
Hydroinformatics. 01:1 33-58.

Garret, R. (1997). Klamath/Central Pacific Coast Ecoregion Restoration Strategy,
Vols. I-IV, Klamath Falls, OR, Klamath Basin Ecosystem Restoration
Office.

Gore, J.A. (1989). Models for predicting benthic macroinvertebrate habitat
suitability under regulated flows. In: J.A. Gore, J.A. and G.E. Petts, (eds.),
Alternatives in regulated river management, Pp. 254-265, CRC Press Inc.,
Boca Raton, Florida.

Gore, J.A., and J.M. Nestler. (1988). Instream flow studies in perspective.
Regulated Rivers: Research and Management. Vol. 2:93-101.

Gorman, O. T., J. R. Karr. (1978). Habitat structure and stream fish
communities. Ecology. 59(3):507-515.

Guensch, G.R., T.B. Hardy, and R.C. Addley. (2001). Validation of an Individual-
Based, Mechanistic Habitat Selection Model for Drift-Fedding Salmonids.
Canadian Journal of Fisheries and Aquatic Science. 58(3):446-457.

Hardy, T.B. (1998a). The Future of Habitat Modeling and Instream Flow
Assessment Techniques. Regulated Rivers: Research and Management
14:405-420.

Hardy, T. B. (1998b). Experts Report - Multiple Use Sustained Yield Act -
Fisheries Claims Quantification. Snake River Basin Adjudication,
Department of Justice. 15/pp +appendices.

Hardy, T.B. (1999). Evaluation of Interim Instream Flow Needs in the Klamath
River — Phase |. Institute for Natural Systems Engineering, Utan Water
Research Laboratory, Utah State University. 53pp +Appendicies.

Hardy, T.B. (2000). The Theory and Application of the Physical Habitat
Simulation System (PHABSIM) for Windows (PHABWin-98) Lecture and
Laboratory Manual. Institute for Natural Systems Engineering, Utah State
University. 273pp.

Hearne, J., |. Jonnshom, and P. Armitage. (1994). Determination of ecologically
acceptable flows in rivers with seasonal changes in the density of
macrophyte. Regulated Rivers: Research and Management 9:177-184.

Draft — Subject to Change 268
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 75 of 162

001192

Heggenes, J. (1990). Habitat utilization and preferences in juvenile Atlantic
salmon (Salmo salar) in streams. Pages 342-354 John Wiley and Sons.

Heland, M., P. Gaudin, and A. Bardonnet. (1995). First behavioral adjustments
in relation to habitat use after emergence in running water salmonids.
Bulletin Francais de la Peche de la Pisciculture 337/338/339: 191-197.

Henderson, M.A. and T.G. Northcote. (1985). Visual prey detection and foraging
in sympatric cutthroat trout (Salmo clarki clarki) and dolly varden
(Salvelinus malma). Can. J. Fish. Aquat. Sci. 42: 785-790.

Hill, J. and G.D. Grossman. (1993). An energetic model of microhabitat use for
rainbow trout and rosyside dace. Ecology, 74: 685-698.

Hill M.R., W.S. Platts, and R.L. Beschta. (1991). Ecological and
geomorphological concepts for instream and_  out-of-channel flow
requirements. Rivers 2:198-210.

Hiser, C. (1994). CDFG, lron Gate Hatchery.

Holling, C.S. (1959). Some characteristics of simple types of predation and
parasitism. Can. Entomol. 91: 385-398.

Horwitz, R.J. (1978). Temporal variability patterns and the distributional patterns
of stream fishes. Ecological Monographs, Vol. 48: 307-321.

Hutchinson, G.E. (1957). Concluding Remarks. Cold Spring Harbor
Symposium, Quant. Biol., 22, 415-427.

Jager, H.I., D.L. Deangelis, M.J. Sale, W. Van Winkle, D.D. Schmoyer, M.J.
Sabo, D.J. Orth, and J.A. Lukas. (1993). An individual-based model for
smallmouth bass reproduction and young-of-the-year dynamics in
streams. Rivers 4:91-113.

Johnson, |.W., C.R.N. Elliot and A. Gustard. (1995). Modeling the effect of
groundwater abstraction on salmonid habitat availability in the River Allen,
Dorset, England. Regulated Rivers: Research and Management 10:229-
238.

Johnson, |.W., F.M., and F.M. Law. (1995). Computer models for quantifying the
hydro-ecology of British Rivers. Journal of CIWEM 9:290-297.

Jowett, IG. (1992). Models of the abundance of large brown trout in New
Zealand rivers. North American Journal of Fisheries Management 12:41 7-
432.

Jowett, I.G., J. Richardson, J.F. Biggs, C.W. Hickey, and J.M. Quinn. (1991).
Microhabitat preferences of benthic invertebrates and the development of
generalized Deleatidium spp. Habitat suitability curves, applied to four
New Zealand streams. New Zealand Journal of Marine and Freshwater
Research 25:187-199.

Joy, E.T. Jr., et al. (1981). An evaluation of instream flow methods for use in
West Virginia. Report from Division of Wildlife Resources, West Virginia
Department of Natural Resources, to Ohio River Basin Commission,
Cincinnati, Ohio.

KRBFTF. (1991). Long Range Plan for the Klamath River Basin Conservation
Area Fishery Restoration Program. Yreka, CA, Klamath River Basin

Draft — Subject to Change 269
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 76 of 162
001193

1 Fisheries Task Force.
2 Kettle, D. and W.J. O’Brien. 1978. Vulnerability of Arctic zooplankton species to
3 predation by small lake trout (Salvelinus namaycush). Fish. Res. Board
4 Canada 35: 1495-1500.
5 Lancaster, J., and A.G. Hildrew. (1993). Flow refugia and the microdistribution of
6 lotic macroinvertebrates. Journal of the North American Benthological
1 Society 12(4):385-393.
8 Lazzaro, X. (1987). A review of planktivorous fishes: their evolution, feeding
9 behaviour, selectivities, and impacts. Hydrobiol. 146: 97-167.
10 Leclerc, M., A. Boudreault, JA. Bechara, and G. Corfa. (1995). Two-dimensional
11 hydrodynamic modeling: a neglected tool in the instream flow incremental
12 methodology. Transactions of the American Fisheries Society 124(5):645-
13 662.
14 Leidy R.A, and GR. Leidy. (1984). Life stage periodicities of anadromous
15 salmonids in the Klamath River basin, northwestern California. U.S. Fish
16 and Wildlife Service, Sacramento, Calif. 21pp plus tables and
17 appendices.
18 Levine, J. S., P. S. Lobel, and E.F. McNichol Jr. (1979). Visual communication
19 in fishes, p. 447-475. In M.A. Ali (ed.), Environmental physiology of fishes.
20 Plenum Press, New York and London. 723pp.
21 ~—Lobb, M. D. Ill and D. J. Orth. (1991). Habitat use by an assemblage of fish in a
22 large warmwater stream. Transactions of the American Fisheries Society
23 120:65-78.
24 ~Ludlow, J.A. and T.B. Hardy. (1996). Comparative evaluation of suitability cruve
25 based habitat modeling and a mechanistic based bioenergetic model
26 using 2-dimensional hydraulic simulations in a natural river system.
2/ Proceedings of the 2™ International Symposium on Habitat Hydraulics,
28 June 1996, Quebec, Canada. B519-B530.
29 May, R. M, and R. H. MacArthur. (1972). Niche overlap as a function of
30 environmental variability. Proceedings of the National Academy of
31 Sciences, USA 69(5):1109-1113.
32 McCullough, D.A. (1999). A review and synthesis of effects of alterations to the
33 water temperature regime on freshwater life stages of slamoninds, with
34 special reference to chinook salmon. Contract report EPA 910-R-99-010,
35 July 1999.
36 McLean, S.R., S.R. Wolfe, and J.M. Nelson. (1999). Predicting boundry shear
3/ stress and sediment transport over bed forms. Journal of Hydraulic
38 Engineering. July 1999:725-736.
39 Modde, T. andT. B. Hardy. (1992). Influence of Different Microhabitat Criteria on
40 Salmonid Habitat Simulation. Rivers: 3:1 37-44 pp.
41 Moffett, JW. and S.H. Smith. (1950). Biological investigations of the fishery
42 resources of the Trinity River, California. Special Scientific Report No. 12.
43 U.S. Fish and Wildlife Service. 71pp.
44 Moore, K.M.S. and S.V. Gregory (1988). Summer Habitat Utilization and
45 Ecology of Cutthroat Trout Fry (Salmo Clarki) in Casdace Maountain
46 Streams. Can. J. Fish. Aquat. Sci.; 45(11):1921-1930.

Draft — Subject to Change 270
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 77 of 162

001194

Moyle, P.B. (1976). Inland Fishes of California. University of California Press.
Berkley and Los Angeles. 404pp.

Moyle, P.B., J.E. Williams, and E.D. Wikramanayake. (1989). Fish species of
special concern of California. Final report to California Dept. of Fish and
Game, Contract No. 7337.

Moyle, P.B., and D.M. Baltz. (1985). Microhabitat use by an assemblage of
California stream fishes: Developing criteria for instream flow
determinations. Transactions of the American Fisheries Society 114:695-
704.

Muhar S., S. Schmutz and M. Jungwirth. (1995). River restoration concepts -

goals and perspectives. Hydrobiologia 303:183-194.

Nehring, R.B. and R.M. Anderson. (1993). Determination of population-limiting
critical salmonid habitats in Colorado streams using IFIM/PHABSIM.
Rivers 4:1-19.

NMFS (1997). Endangered and Threatened Species; Threatened Status for
Southern Oregon/Northern California Coast Evolutionarily Significant Unit
(ESU) of Coho Salmon. Final Rule; notice of determination. 62 FR 87.

NMFS (1998). Endangered and Threatened Species: Threatened Status for Two
ESUs of Steelhead in Washington, Oregon, and California. Final rule:
notice of determination. 63 FR 13347.

Nelson, F.A. (1980). Evaluation of selected instream flow methods in Montana.
In: Proc. 60th Ann. Conf. Western Assoc. Fish and Wildlife Agencies, pp.
412-432.

Nelson, J.M. (1996). Predictive techniques for river channel evolution and
maintenance. Air and Soil Pollution. 90:321-333.

Nelson, J.M., R.L. Shreve, R. McLean, and T.G. Drake. (1995). Role of near-bed
turbulence structure in bed load transport and bed form mechanics. Water
Resources Research. 31(8):2071-2086.

Nillson, C., A. Ekblad, M. Gardfjell, and B. Carlberg. (1991). Long-term effects of
river regulation on river margin vegetation. Journal of Applied Ecology
28:963-987.

Orth D.J., (1987). Ecological considerations in the development and application
of instream flow-habitat models. Regulated Rivers: Research and
Management. Vol. 1, 171-181.

Orth, D.J. (1995). Food web influences on fish population responses to instream
flow. Bulletin Francais del la Peche de la Pisciculture 337/338/339:31 7-
328.

Orth, D.J. and O.E. Maughan. (1981). Evaluation of the “Montana Method” for
recommending instream flows in Oklahoma streams. Proc. Okla. Acad.
Sci. 61:62-66.

Orth, DJ. and O.E. Maughan. (1982). Evaluation of the incremental
methodology for recommending instream flows for fish. Transactions of
the American Fisheries Society 111:413-445.

Ott, A.G. and K.E. Tarbox. (1977). “Instream flow’ applicability of existing
methodologies for Alaskan waters. Final Report prepared for Alaska
Department of Fish and Game.

Draft — Subject to Change 271
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 78 of 162

001195

PaciCorp. (1995). Available water supply estimates for Iron Gate Fish Hatchery,
Klamath River, Calif. Federal Energy Regulatory Commission Project
License No. 2082. 20pp plus appendix.

Petts, G., |. Maddoc, M. Bickerton, and A.J.D. Ferguson. (1995). — Linking
hydrology and ecology: the scientific basis for river management. The
ecological basis for river management. John Wiley and Sons limited. pp.
1-16.

PFMC (1991). Preseason Report I, Stock Abundance Analysis for 1991 Ocean
Salmon Fisheries. Prepared by the Salmon Technical Team for the
Pacific Fishery Management Council, Portland Oregon.

PFMC (1998). Preseason Report I, Stock Abundance Analysis for 1999 Ocean
Salmon Fisheries. Prepared by the Salmon Technical Team for the
Pacific Fishery Management Council, Portland Oregon.

Pianka, E.R. (1974). Niche overlap and diffuse competition. Proceedings of the
National Academy of Sciences, USA 71(5):2141-2145.

Piper, R.G., 1.B. McElwain, L.E. Orme, J.P. McCraren, L.G. Fowler, and J.R.
Lenard. (1982). Fish hatchery management. US Department of the
Interior. Fish and Wildlife Service. Washington, D.C. 517pp.

Poff, N.L., J.D. Allan, M.B. Bain, J.R. Karr, K.L. Prestegaard, B.D. Richter, R.E.
Sparks, and J.C. Stromberg. (1997). The natural flow regime — A
paradigm for river conservation and restoration.

Poff, N.L. and J.V. Ward. (1990). Physical habitat template of lotic systems:
Recovery in the context of historical pattern of spatiotemporal
heterogeneity. Environmental Management 14(5):629 645.

Powers, M.E.. Matthews, W.J., and Stewart, A.J. (1985). Grazing minnows,
piscivorous bass, and stream algae: Dynamics of a strong interaction.
Ecology 66(5): 1448-1456.

Prewitt, C.G. and C.A. Carlson. (1979). Evaluation of four instream flow
methodologies used on the Yampa and White Rivers, Colorado. U.S.
Dept. of Interior, Bureau of Land Management, Biological Sciences Series
No. 2, Denver, CO.

PWA (2001). Hydrodynamic modeling of Upper Klamath Lake. Phillip Williams
and Associates, Ltd. September 5, 2001. Technical report prepared for
the Bureau of Reclamation. 20pp.

Rabeni, C. F. and R. B. Jacobson. (1993). The importance of fluvial hydraulics to
fish-habitat restoration in low-gradient alluvial streams. Freshwater
Biology 29:21 1-220.

Railsback, S.F., R.F. Blackett, and N. D. Pottinger. (1993). Evaluation of the
fisheries impact assessment and monitoring program for the Terror Lake
hydroelectric project. Rivers 4(4):312-327.

Rankel, G.L. (1982). An appraisal of the status and future of wild chinook
salmon in the Klamath River drainage. Wild Trout and Steelhead
Fisheries: Laws and Law Enforcement. Proceedings of a Symposium.
California Trout.

Draft — Subject to Change 272
—
OOONOaAKRW NHN —

RAHBRABAAARDRWWWWWWWWWWNNNNNNNNNN ABA BRrer-a-
OnNKRWDNAOOAUONDAAARWNHA-OOANOAARWNAODOOAONADA AKAN =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 79 of 162

001196

Reiser, D.W., T.A. Wesche and C. Estes. (1989). Status of instream flow
litigation and practices in North America. Fisheries 14(2):22-29.

Roell, M.J. and D.J. Orth. (1994). Trophic basis of production of stream-dwelling
smallmouth bass, rock bass, and flathead catfish in relation to invertebrate
bait harvest. Transactions of the American Fisheries Society 122:46-62.

Scheildegger, K.J., and MB. Bain. (1995). Larval fish distribution and
microhabitat use in free-flowing and regulated rivers. Copeia 1:125-135.

Schlosser, |. J. (1987). The role of predation in age-and size-related habitat use
by stream fishes. Ecology 68(3):651-659.

Schoener, T.W. (1988). The ecological niche. Pages 79-111 in J.M. Cherrett,
eds., Ecological Concepts. Blackwell Scientific.

Schirvell, C.S. (1986). Pitfalls of physical habitat simulation in the Instream Flow
Incremental Methodology. Canadian Fisheries and Aquatic Sciences
Technical Report 1460. 68 pp.

Schirvell, C.S. (1994). Effect of changes in streamflow on the microhabitat use
and movements of sympatic juvenile coho (Oncorhynchus kisutch) and
Chinook salmon (O. tshawytscha) in a natural stream. Can. J. Fish. Aquat.
Sci. 51:1644-1652.

Schmidt, D. and W.J. O’Brien. (1982). Planktivorous feeding ecology of Arctic
grayling (Thymallus arcticus). Can. J. Fish. Aquat. Sci. 39: 475-482.
Smith, J.J., and H.W. Li. (1983). Energetic factors influencing foraging tactics of
juvenile steelhead trout, Salmo gairdneri. Pages 173-180 in D.L.G.

Noakes, eds., Predators and prey in fishes. The Hague.

Snyder, J.O. (1930). Salmon of the Klamath River California. Fish Bulletin No.
34. Division of Fish and Game. 130pp.

Snyder, J.O. (1933). A steelhead migration in the Shasta River. Calif. Fish
Game 19(4): 252-254.

Stalnaker, C., B.L. Lamb, J. Henriksen, K. Bovee, and J. Bartholow. (1995). The
Instream Flow Incremental Methodology — A Primer for IFIM. U.S.
Department of the Interior, National Biological Service, Washington, D.C.
Biological Report 29, March 1995.

Stanford, J.A. (1994). Instream flows to assist the recovery of endangered fishes
of the upper Colorado River basin. National Biological Survey Biological
Report 24. 47 pp.

Statzner, B. (1988). Growth and reynolds number of lotic macroinvertebrates: a
problem for adaptation of shape to drag, Oikos 51:84-87.

Statzner, B., and B. Higler. (1986). Stream hydraulics as a major determinant of
benthic invertebrate zonation patterns. Freshwater Biology 16:127-139.

Statzner, B., F. Kohman, and A.G. Hildrew. (1991). Calibration of FST-
hemispheres against bottom shear stress in a _ laboratory flume.
Freshwater Biology 26:227-231.

Stewart, D. J. (1980). Salmonid predators and their forage base in Lake
Michigan: a _ bioenergetics-modeling synthesis. Ph.D. Dissertation,
University of Wisconsin, Madison, Wisconsin.

Stewart, D.J., and M. Iberra. (1991). Predationa and production by Salmonine
fishes in Lake Michigan, 1978-88. Can. J. Fish. Aquat. Sci. 8:909-922.

Draft — Subject to Change 273
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 80 of 162

001197

Stromberg, J.C. (1993). Instream flow models for mixed deciduous riparian
vegetation within a semiarid region. Regulated Rivers: Research and
Management 8:225-235.

Stromberg, J.C., D.T. Patten, and B.D. Richter. (1991). Flood flows and
dynamics of Sonoran riparian forests. Rivers 2(3):221-235.

Studley, T.K. and nine other authors. (1995). Response of fish populations to
altered flows project. Volume 1:Predicting trout populations from stream
flow and habitat variables. Pacific Gas and Electric Company, San
Ramon, CA 94583. Vvpp.

Sullivan, C.M. (1989). Juvenile life history and age composition of mature fall
chinook salmon returning to the Klamath River, 1984-1986. Masters
thesis. Humboldt State University, Arcata, California. 134pp.

Thomas, J.A., and K.D. Bovee. (1993). Application and testing of a procedure to
evaluate transferability of habitat suitability criteria) Regulated Rivers:
Research and Management 8:285-294.

Thompson, D.M., J.M. Nelson, and E.E. Wohl. (1998). Interactions between
pool geometry and hydraulics. Water Resources Research. 34(12):3673-
36871.

Topping, D.J., D.M. Rubin, J.M. Nelson, P.J. Kinzel Ill, 1.C. Corson. (2000).
Colorado River sediment transport. 2. Systematic bed-elevation and grain-
size effects of sand supply limitation. Water Resources Research.
36(2):543-570.

Trihey and Associates, INC. (1996). Instream flow requirements for tribal trust
species in the Klamath River. 43pp.

USBR (1997). Biological Assessment of the Klamath Project 1997 Operations
Plan.

USFWS (1960). A preliminary survey of fish and wildlife resources of
northwestern California. Department of the Interior. 104 p.

USFWS, Hoopa Valley Tribe, USGS, USBOR, NMFS, and CDFG. (1998). Trinity
River Flow Evaluation.

USGS (1995). Klamath River Basin Characterization of Hydrology Data From
USGS Records. In: Compilation of Phase | Reports for the Klamath River
Basin, May 1995, River Systems Management Section, NBS-
MidContinent Ecological Science Center, Fort Collins, Colorado.

USGS (2001). System Impact Assessment Model (SIAM) for the Klamath River
Version 2.72 (March, 2001). Midcontinent Ecological Science Center,
Fort Collins, Colorado.

Vinson, M., and C. Hawkins. (1996). Effects of sampling area and subsampling
procedures on comparisons of taxa richness among streams. Journal of
the North American Benthological Society. 15:393-400.

Vinyard, G. L. and W. J. O’Brien. (1976). Effects of light and turbidity on the
reactive distance of bleugill (Lepomis macrochirus). J. Fish Res. Board
Canada 33: 2845-2849.

Wales, J.H. (1951). Decline of the Shasta River king salmon run. Calif. Dept.
Fish Game, Inl. Fish. Admin. Rept. 82 p.

Draft — Subject to Change 274
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 81 of 162
001198

Wallace, M., Califronia Deparment of Fish and Game, Inland Fisheries Division,
Arcata,CA. (Cited as pers. com. by USFWS in comments to draft report).

Weisberg, S.B., AJ. Janicki, J. Gerritsen, and H.T. Wilson. (1990).
Enhancement of benthic macroinvertebrates by minimum flow from a
hydroelectric dam. Regulated Rivers: Research and Management 5:265-
277.

Weisberg, S.B. and W.H. Burton. (1993). Enhancement of fish feeding and
growth following an increase in minimum flow below the Comowingo Dam.
North American Journal of Fisheries Management 13:103-109.

Weitkamp, L. A., T. C. Wainwright, G. J. Bryant, G. B. Milner, D. J. Teel, R.
G. Kope, and R.S. Waples. (1995). Status review of coho salmon from
Washington, Oregon, and California. U.S. Dep. Commer., NOAA Tech.
Memo. NMFS-NWFSC-24, 258 p.

Wood, R.K., and D.E. Whelan. (1962). Low-flow regulation as a means of
improving stream fishing. In: Proc. 16th Ann. Conf. SE Assoc. of Game
and Fish Commissioners, Charleston, SC.

Draft — Subject to Change 275
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 82 of 162

001199

Appendix A — HSC Literature

Arctic Environmental Information and Data Center, 1981. An assessment of
environmental effects of construction and operation of the proposed Terror
Lake Hydroelectric Facility, Kokiak, Alaska. Instream Flow Studies. Final
Report. University of Alaska, Anchorage, AK: 418 pp.

Baltz, D. M. and P.B. Moyle, 1981. Segregation by species and size class of
rainbow trout (Salmo gairdneri), and Sacrament sucker (Catostoumus
occidentalis), in three California streams. Environmental Biology of Fishes,
Vol. 10 No. % pp. 101-110 Beak Consultants, Inc, 1985. Sandy River
instream flow study for the city of Portland. Beak Consultants, Ind.,
Portland, OR. 67 pp.

Bovee, K. D. 1978. Probability-of-use criteria for the family salmonidae: Instream
flow information paper No. 4, U.S. Fish and Wildlife Service, FWS/OBS-
78/07, Ft. Collins, Colorado.

Burger, C. V., D. B. Wangaard, R. L. Wilmon, and A. N. Palmisano, 1982.
Salmon investigations in the Kenai River, Alaska, 1979-1981. USDI Fish
Wildl. Servl Nat. Fish. Res. Cen., Seattle, WA 178 pp.

Bustard, D.R. and D. W. Narver, 1975. Aspects of the winter ecology of juvenile
coho Salmon (Oncorhynchus kisutch) and steelhead trout (Salmo
gairdneri). J. Fish. Res. Board Can. 32:667-680.

Campbell, R. F. and B. R. Eddy, 1988. Verification of habitat utilization criteria for
juvenile fall chinook in the North Fork of the Lewis River, Washington.
Report to Pacific Power and Light Company, Portland.

Chapman, D. W., 1984. Hydrographs and instream flow requirement of fish:
Green, Cedar and White Rivers. Report to Muckleshoot Indian Tribe,
Auburn Washington Cochnauer, T. and T. Elms-Cockrum, 1986.
Probability-of-use curves for selected Idaho fish species. Project
Performance report. Project F-71-R-10. Idaho Dept. of Fish and Game,
USA.

Corning, R. V., and G. Elliott, 1987. An evaluation of IFIM curves developed for
the Swanson River rainbow trout populations. Draft report for U.S. Fish
and Wildlife Service, Alaska Inves. Field Office. Anchorage, Alaska 24
Pp.

Estes, C., 1984. An evaluation of methods for recommending instream flows to

support spawning by salmon. M.S. Thesis. Washington State University,

Washington. 156 pp.
plus App.

Estes, C. and K. L. Kuntz. 1986 Kenai River habitat study. Volume 27, July 1,
1985 — June 30, 1986, Federal Aid in Fish Restoration and Anadromous
Fish Studies. Alaska Dept. of Fish and Game. Juneau.

Everest, F. H., and D. W. Chapman, 1972. Habitat selection and spatial
interaction by juvenile chinook salmon and steelhead in two Idaho
streams. J. Fish. Res. Board Can. 29:91 — 100.

Draft — Subject to Change 276
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 83 of 162

001200

Hampton, M., 1988. Development of habitat preference criteria for anadromous
salmonids of the Trinity River. U.S. Dept. Int., Fish Wildlife Serv., Div.
Ecol. Serv., Sacramento, California. 93 pp.

Hanson, D. F., Morhardt, J.E., and T. R. Lambert, 1987. Development of habitat
suitability criteria for trout in the Kings River Basin, California. Prepared
for Pacific Gas and Electric Co. Res., Dev., and Demo, Program, by EA
Engineering, Sci., and Tech., Lafayette, CA.

Hickman, T. and R. F. Raleigh, 1982. Habitat suitability index models: cutthroat
trout. U.S. Fish and Wildlife Service. FWS/OBS-82/10.5. Fort Collins,
Colorado.

Hill, D. M., and G. E. Hauser, 1985. The effects of proposed water supply
withdrawals on fish habitat in the Piney River. Tech. Rep. Div. Air and
Water Resl., Office Natural Res. and Econ. Devel. Tenn. Valley Auth.
TVA/ONRED/AWR-86/1 2.54 pp plus app.

Hosey, and Associates, 1986. Unpublished curves (curve lib).

June, J. A., 1981. Life history and habitat utilization of cutthroat trout
(Salmoclarki) in a headwater stream on the Olympic Peninsula,
Washington. M. S. Thesis. University of Washington, Seattle.

Kurko, K. W., 1977. Investigations on the amount of potential spawning area
available to chinook, pink, and chum salmon in the upper Skagit River,
Washington. M.S. Thesis.University of Washington, Seattle.

Leclerc, J., nd. Marsquage et reperage radiotelemetricques de 71 especes do
poisson du territoire central du project archipel entre Octobre 1982 et Aout
1983, synthese des resultats. Archipel de Montreal, rapport technique,
poisson 5. Quebec. 152-153 pp.

McConnell, W. J., 1989. Habitat suitability curves for white sturgeon. Report to
U.S. Fish and Wildlife Service, Ft. Collins.

Moyle, P. B. and D. M. Baltz, 1985. Microhabitat use by an assemblage of
California stream fishes: Developing criteria for instream flow
determinations. Transactions of the Amer. Fish. Soc. 114:695-704.

Nehring, R. B. and D. D. Miller, nd. The influence of spring discharge levels on
rainbow and brown trout recruitment and survival, Black Canyon of the
Gunnison River, Colorado, as determined by IFIM/PHABSIM models.
Colorado Division of Wildlife Report, Montrose, Colorado.

Parsons, B. G. M. and W. A. Hubert, 1988. Influence of habitat availability on
spawning site selection by kokanees in streams. North American Journal
of fisheries Management 8:426-431

Pratt, K. L., 1984. Habitat use and species interactions of juvenile cutthroat
(Salmo clarkilewisi) and bull trout (Salvelinus confluentus) in the upper
Flathead River basin. M. S. Thesis, University of Idano, Moscow. 95 pp.

Pruit, T. A. and R. L. Nadeau, 1978. Recommended stream resource
maintenance flows on seven southern Idaho streams. Instream Flow
information paper no. 8. U.S. Dept. Int., Fish and Wildlife Service, Div.
Ecol. Serv., Boise, Idaho.

Draft — Subject to Change 2/7
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 84 of 162

001201

Raleigh, R. F., Hickman, T., and P. C. Nelson, 1984. Habitat suitability
information: rainbow trout. U. S. Fish and Wildlife Service. FWS/OBS-
78/07, Ft. Collins, Colorado.

Raleigh, R. F., Miller, W. J., and P. C. Nelson, 1986. Habitat suitability index
models and instream flow suitability curves: chinook salmon. U.S. Dept.
Int., Fish and Wildlife Service, Div. Ecol. Serv., Fort Collins.

Reid, G. E., 1971. St. Joe River cutthroat trout and northern squawfish studies
(research). Job Completion Report. F-60-R-2. Idaho Dept. of Fish and
Game, USA.

Reiser, D. W. and R. G. White, 1981. Influence of streamflow reduction on
salmonid embryo development and fry quality. Idaho Water & Energy
Res. Inst. Res. Tech. Comp. Rep. Project A-058-IDA. 166 pp.

Reiser, D. W., 1986. Habitat Rehabilitation — Panther Creek, Idaho — Final
Report to Bonneville Power Administration. BPA Project No. 84-29.
Portland.

Reiser, D. W., G. Lewis, and P. DeVries, 1988. Feasibility study fisheries habitat
enhancement project East Fork Salmon River, Idaho. Report to
Shoshone-Bannock Tribes, Fort Hall, Idaho.

Rubin, S. P. and T. C. Bjornn, 1989. Habitat suitability curves, weighted usable
area, and the distribution of juvenile chinook salmon and steelhead in
summer in three Idaho streams. Idaho Coop. Fish and Wildlife, University
of Idaho, Moscow, Idaho.

Sams, R. E. and L. S. Pearson, 1963. The depth and velocity of water over redd
sites selected by various salmonid species. Environmental Management
Section, Oregon Dept. of Fish and Wildlife, Portland. 36 pp.

Sando, S. K., 1981. The spawning and rearing habitats of rainbow trout and
brown trout in two rivers in Montana. Montana State University, Bozeman,
MT. 55 pgs.

Sanford, R. A., 1984. PHABSIM error analyses: Techniques and case studies.
M.S. Thesis.University of Washington, Seattle.

Sheppard, J. D. and J. H. Johnson, 1985. Probability-of-use for depth, velocity,
and substrate by sub-yearling coho salmon and steelhead in Lake Ontario
tributary streams.N. Amer. J. Fish Manage. 5:277-282.

Stempel, J. M., 1984. Development of fish preference curves for spring chinook
and rainbow trout in the Yakima River Basin. U.S. Fish Wildlife Service. ,
Ecological Services, Moses Lake, Washington. 20 pp.

Suchanek, P. M., K. J. Kuntz, and J. P. McDonnell, 1984. The relative
abundance, distribution and instream flow relationships of juvenile salmon
in the lower Susitna River. Report #7, part 2. Alaska Dept. of Fish and
Game, Susitna River Aquatic Studies Program, Anchorage, Alaska.

Suchanek, P. M., R. P. Marshall, S. S. Hale, and D. C. Schmidt, 1984. Juvenile
salmon rearing suitability criteria. Part 3 in D. C. Schmidt, S. S. Hale, D.
L. Crawford, and P. M. Suchanek, eds. Resident and juvenile
anadromous fish investigations (May-October 1983). Alaska Dept. Fish
Game Susitna Hydro Aquatic Studies Report No. 2, Anchorage, Alaska.

Draft — Subject to Change 278
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 85 of 162

001202

U.S. Forest Service, 1989. Gaws SI curve data. Unpublished data provided by
D. Duff, Ogden, Utah.United States Fish and Wildlife Service, 1987.
Curve file data. National Ecology Research Center, Ft. Collins.

United States Fish and Wildlife Service, 1989. Curve file data. National Ecology
Research Center, Ft. Collins.

United States Fish and Wildlife Service and Hoopa Valley Tribe, 1998. Trinity
River Flow Evaluation.

Valdez, R. A., 1978. The Central Utan Project and cutthroat trout stream habitat.
Dept. of Wil. Sci., UMC 52, Utah State University, Logan, Utah. 24 pp.

Vincent-Lang, K., A. Hoffman, A. Bingham, and C. Estes, 1984. Habitat
suitability criteria for chinook, coho and pink salmon spawning in
tributaries of the Middle Susitna River. Chapter 9 in C. C. Estes, and D. S.
Vincent-Lang, eds. Aquatic habitat and instream flow investigations (May-
October 1983). Alaska Dept. Fish Game Susitna Hydro Aquatic Studies
Report No. 3, Anchorage, Alaska.

Vogel, D. A., 1982. Preferred spawning velocities, depths, and substrates for fall
chinook salmon in Battle Creek, California. U.S. Fish and Wildlife Service,
Red Bluff, California.

Wampler, P. L., 1985. Habitat Preference curves for hatchery reared juvenile fall
chinook salmon in a small western Washington stream. Trans. U.S. Fish
and Wildlife Service, Olympia, Washington.

Washington Department of Fish and Wildlife, 1987. Curve file data. Department
of Ecology, Olympia, Washington.

Wilson, W. J., E. W. Toihey, J. E. Baldridge, C. D. Evans, J. G. Thiele, and D. E.
Trudgen, 1981. An assessment of environmental effects of construction
and operation of the proposed Terror Lake hydroelectric facility, Kodiak,
Alaska. Instream flow studies final report. Ardic Environmental
Information and Data Center. University of Alaska, Anchorage, Alaska.

Draft — Subject to Change 279
o& WP

;

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 86 of 162

Figure B1.

eM

280.0
3900.0
Hao
0G.
2660.0
2100.0
1650.0
2.0
fai

Figure B2.

001203

Appendix B - Net Energy Surface Plots

 

NEI! Magnitude, with fish observations, for RRanch, Chinook 40mm
at 148cms.

 

NEI Magnitude, with fish observations, for RRanch, Steelhead
160mm at 38cms.

Draft — Subject to Change 280
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 87 of 162
001204

 

 

1

2

3

4 Figure B3. NEI Magnitude, with fish observations, for RRanch, Steelhead
5 160mm at 38cms (zoom).

” ee ae *, l = +, 2a 5

6

7 Figure B4. NEI Magnitude, with fish observations, for RRanch, Steelhead
8 160mm at 38cms (zoom).

Draft — Subject to Change 281
om & W ho

7

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 88 of 162

001205

nel ISSSahish

3500.0

 

38cms.

 

Figure B6.

NEI Magnitude, with fish observations for Tree of Heaven, Chinook
40mm at 165.9cms.

Draft — Subject to Change 282
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 89 of 162
001206

eh e U
fog

 

Figure B7. NEI Magnitude, with fish observations, for Tree of Heaven,
Steelhead 160mm at 165.9cms.

On WD

 

iy : bbs

—!

8 Figure B8. NEI Magnitude for Seiad, with fish observations, Steelhead 160mm
9 at 48cms

Draft — Subject to Change 283
mB Wh

oOoOO™ ®D

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 90 of 162
001207

 

Figure B9. NEI Magnitude for Orleans, with fish observations, Chinook 40mm
at 90.56cms.

see
* te os a

 

Figure B10. NEI Magnitude for Orleans, with fish observations, Steelhead
160mm at 60cms.

Draft — Subject to Change 284
&kWhH =

oon

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 91 of 162
001208

Appendix C — Simulated Temperature Profiles

R. Ranch, Klamath River
(No_Project Altemative, Period of Record 1974-97
Modeled with SIAM, at CP40

——— NO_PROJ = = Chronic 18 cute 22

 

 

 

 

Water Temperature (°C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paul i as

Figure C1. Daily mean temperatures at Iron Gate for the unimpaired no project
scenario (1974 to 1997 water years).

R. Ranch, Klamath River
USGS _Project Altemative, Period of Record 1974-07
Modeled with SIAM, at CP40

o
1 ————
2h
ree ———
1272086 ——

12128087 4
122 ———

Anire
Aas 4

126
1284177 4
1228/94
1227/82 +
1227193 4

12730183 +

§

E szcons |

mer ISGS_ PROJ = = Chronic 16 Acute 22

ALOE

 

 

 

8
_
—

 

 

—_
————

1

o

a

 

 

 

Water Temperature (C)
a

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

oa
AAT pg
i —
ee ————
RBI) =~
1220 | —

1175
4
D
17
1
1170
230/80 4
2084
12/80/02 | ea
1228/85
12/20/86
122heT
12r2ae8
122680
122680 4
1272804
227162
227183
227104
227195
226/86

Figure C2. Daily mean temperatures at Iron Gate for the USGS Historical
project operations (1974 to 1997 water years).

Draft — Subject to Change 285
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 92 of 162
001209

R. Ranch, Klamath River
FERC_ESA Alternative, Period of Record 1974-97
Modeled with SIAM, at CP40

 

FERC_ESA = = Chronic 16 Acute 22

 

30

 

7

 

 

 

  

Water Temperature (°C)
=
| a
,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rt

_

o on
AIT ge ——
1S) —————J
Nes —

12176 4] oe

—.

AZAANTT 4
123178)
12/31/78 4
42/30/80

 

2 Figure C3. Daily mean temperatures at Iron Gate for the FERC_ESA scenario
3 (1974 to 1997 water years).
4

R. Ranch, Klamath River

FP1_ESA Altemative, Period of Record 1974-97
Modeled with SIAM, at CP40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eA KERMA AA
i,
Wy aa vl NTE L Mt

5 Figure C4. Daily mean temperatures at Iron Gate for the FP1_ESA scenario
6 (1974 to 1997 water years).

Draft — Subject to Change 286
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 93 of 162
001210

1 Trees of Heaven

Trees of Heaven, Klamath River
No_Project Altemative, Period of Record 1974-97
Modeled with SIAM, at CP80

———"NO_PROJ = = Chronic 16 mer Acube 22

a4 .
] | ; js; | I |_|
4
A d ‘ 1 AY 4). id a a}.
10 |

Aad aad J

3 Figure C5. Daily mean temperatures at Trees of Heaven for the unimpaired no
4 project scenario (1974 to 1997 water years).
5

 

 

 

 

 

 

 

 

Water Temperature (°C)
an
i
'
i
t
1
i
1
1
i
i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o on
———h——— |
1Ar6

2h
2h
2 ==
Hy a —
2h ——

12178
iar?
Va2rs0vet
{amare
122881
q2era2
422783
jared
4227195

z 1220/85

Trees of Heaven, Klamath River
USGS Project Alternative, Period of Record 1974-97
Modeled with SIAM, at CP80

USGS_PROJ = = Chronic 16 ems Acute 22

 

 

 

 

 

 

 

 

 

 

Water Temperature (°C}
an

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

——
———_
=

 

oa a
11174 |g
1) ———
Net) ——
wv) =

1217

4281/78

12R1e

42/80/80

4280/81

428082

ee
2 r2n0ms —=—_—.

122886

1220/87

126/88

1228/89

s2Ra90

12R28081

12Ta2

1227/93

1227s

122785

1226/96

12S

Figure C6. Daily mean temperatures at Trees of Heaven for the USGS
Historical project operations (1974 to 1997 water years).

oan oa

Draft — Subject to Change 287
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 94 of 162
001211

Trees of Heaven, Klamath River
FERC_ESA Alternative, Period of Record 1974-97
Modeled with SIAM, at CP80

 

FERC © = Chronici16 = Acute 22

 

30

 

25

 

 

 

ho
a

 

 

 

 

Water Temperature (°C)
a

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAA HT
:

 

PUVA Vi
1 Figure C7. Daily mean temperatures at Trees of Heaven for the FERC_ESA
2 scenario (1974 to 1997 water years).
3

Trees of Heaven, Klamath River
FERC_ESA Alternative, Period of Record 1974-97
Modeled with SIAM, at CP30

—_—FPi = = Chronic 16 "Acute 22

 

30

 

2

 

—
at

TU

 

Water Temperature (°C)
a
-
1
1
1

 

 

 

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AG) I
is —
Wt —
=——.
en
Qe =
1212884 | ge
2
i ——
|

z a feet igriies
SEEEEEPRPEEPLLEGLT EEE EEE
Date
4
5 FigureC8. Daily mean temperatures at Trees of Heaven for the FP1_ESA
6 scenario (1974 to 1997 water years).

Draft — Subject to Change 288
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 95 of 162
001212

4 Brown Bear

Brown Bear, Klamath River
NO_PROJECT Alternative, Period of Record 1974-97
Modeled with SIAM, at CP110

 

NO_PROJ = = Chronic 16 mmm Acute 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

qa
AAS
Ane

“Th, | | i __f |
:*
1,

1 —_—
2. ——

12F0/82.
1227/83
127/84 4
12275

3  FigureC9. Daily mean temperatures at Brown Bear for the unimpaired no
4 project scenario (1974 to 1997 water years).

Brown Bear, Klamath River
USGS_PROJECT Alternative, Period of Record 1974-87
Modeled with SIAM, at CP110

T2raire
42ratF7 4
1278
12ra78
1273081 4
z 1229s
12neR8
12Ner
12a888
12289
42/28/80
janet

 

USGS_PROJ = ™ Chronic 16 mmmAcute 22

AN

 

 

8
i
——
==

 

Water Temperature (oC)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ne

 

ATS | ——=
7) ———
120080) oa

sarati7a
qaaure
120/80
120/81
128082) ___
1230/83:

tS

128476
qa?

1220/85

229/88
1229/87
12/28/88

422880
1228/91

az az
q2fer rea
1274
12275

226/96

Figure C10. Daily mean temperatures at Brown Bear for the USGS Historical
project operations (1974 to 1997 water years).

oman on

Draft — Subject to Change 289
oOmhR

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 96 of 162

001213

Brown Bear, Klamath River
FERC_ESA Alternative, Period of Record 1974-97
Modeled with SIAM, at CP110

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FERC_ESA = = Chronic 16 Acute 22
1 i I
g*)
2
ee
3 10
: | | | a
‘steetee8 = 8 8 # 2 8
Date
Figure C11. Daily mean temperatures at Brown Bear for the FERC_ESA
scenario (1974 to 1997 water years).
Brown Bear, Klamath River
Tere Modeled wih SIAM, af C140
FP1_ESA == = Chronic 16 Acute 22
30
25
1 4 | cs | 4 =
ge —-
5
Es L -~ - a afe = p= be al af oe De L =f=)= LJ. ee = bs =|
 ,,
. | | | '
‘See eee e z 5 a2 8 & 8B
Date
Figure C12. Daily mean temperatures at Brown Bear for the FP1_ESA scenario

(1974 to 1997 water years).

Draft — Subject to Change 290
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 97 of 162
001214

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Seiad
Seiad, Klamath River
NO_PROJECT Alternative, Period of Record 1974-97
Modeled with SIAM, at CP130
NO_PROJ = = Chronic 16 Acute 22
30
25
| | | I
| 4 | 1

=~ 2
2
i

i 1

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PPPEE EEE PEEP EE PE EEE EGS

Date

2 Figure C13. Daily mean temperatures at Seiad for the unimpaired no project

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 scenario (1974 to 1997 water years).
4
Seiad, Klamath River
VOGERROECTA een es Re 1974-07
1 * 1 ] a | i
sta i |
& 15
5
"s &@ & @@ 28 8 8 8 ge 8 228 2 8 8 & 8
PEEP iPiiP ei bi iii iii
5
6
7 Figure C14. Daily mean temperatures at Seiad for the USGS Historical project
8 operations (1974 to 1997 water years).

Draft — Subject to Change 291
1
2
3

4
%
6

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 98 of 162

30

001215

Seiad, Klamath River
FERC_ESA Alternative, Period of Record 1974-97
Modeled with SIAM, at CP130

 

FERC_ESA =o Chronic 16 em Acute 22

 

Pit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

qiT4
TNT 4
176

Figure C15.

30

PEPEGEEEEELS

Date

Z

Daily mean temperatures at Seiad for the FERC_ESA scenario
(1974 to 1997 water years).

126
IwuiT
123178 +
123179
12/30/80
12/30/81 +
1227/4

Seiad, Klamath River
FP41_ESA Altemative, Period of Record 1974-97

 

 

2

 

Modeled with SIAM, at CP130
FRI = = Chronic 16 mmm Acute 22
j i . | 4 {

 

BS
o

 

 

Water Temperature (°C)

o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q a
1

qATS
N76 +

Figure C16.

——_
122703) ——

pea a PGP EPL EG GEE aad
Date

Daily mean temperatures at Seiad for the FP1_ESA scenario (1974
to 1997 water years).

Draft — Subject to Change 292
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 99 of 162
001216

1 Rogers Creek
2

Rogers, Klamath River
USGS PROJECT Alternative, Period of Record 1974-97
Modeled with SIAM, at CP170

———USGS PROJ = = Chronic 16 erAcuie 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wis
qe
21768 4

wr?
28

3 Figure C17. Daily mean temperatures at Rogers Creek for the USGS Historical
4 project operations (1974 to 1997 water years).
5

Rogers, Klamath River
FERC_ESA Alternative, Period of Record 1974-97
Modeled with SIAM, at CP 170

 

FERC_ESA. = = Chronic 16 wm Acute 22

 

 

 

 

 

 

&
=

 

 

 

Water Temperature (°C)
a

3S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o om
VAT ——

WATS 4

eS
———
12ra0r82 4 a

126
air
12a
127s 4
12/8080
123084

Figure C18. Daily mean temperatures at Rogers Creek for the FERC_ESA
scenario (1974 to 1997 water years).

oon”

Draft — Subject to Change 293
ohwWN —

oan oa

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20

Rogers, Klamath River
FP1_ESA Alternative, Period of Record 1974-07
Modeled with SIAM, at CP170

———FP1_ESA = = Chronic 16 Acute 22

Page 100 of 162
001217

 

 

 

 

Water Temperature (°C)
a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sna
4S 4
Ane

12878
281
RTE 4
28a

Figure C19. Daily
scenario (1974 to 1997 water years).

Sr oF Fr Fe SF SF OF

mean temperatures at Rogers Creek for the FP1_ESA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Orleans
Orleans, Klamath River
USGS _PROJECT Alternative, Period of Record 1974-97
Modeled with SIAM, at CP190
emeISGS PROJ = ™ Chronic 16 SS Anta 22
%
s
| | iy . ‘
a7]
215
2

CL —

175 4

|
Ht

o ov
1708 | — ge ——

|

PEEEEEEELET

Date

12a 4
1228/87 4
12/28/89
12/28/90 4

w
aw
123

12274 4

 

 

 

 

122795 4
122696 4

Figure C20. Daily mean temperatures at Orleans for the USGS Historical project

operations (1974 to 1997 water years).

Draft — Subject to Change

294
hwoh =

oOmaNA AN

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 101 of 162
001218

Orleans, Klamath River
FERC_ESA Alternative, Period of Record 1974-07

Modeled with SIAM, at CP190

——FERC_ESA = Chronic 16 —=mAcute 22

 

 

 

 

 

 

 

5

 

 

Water Temperature (°C)
an
i
t
i
'
1
1
'
t
t
i
'

 

3S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

wir
qr6
12876
W2aViT
T2178 5
423
230/80
42/30/84

qnra ——
—
ont | at

nd

Figure C21. Daily mean temperatures at Orleans for the FERC_ESA scenario
(1974 to 1997 water years).

‘Orleans, Klamath River
FP1_ESA Altemative, Period of Record 1974-97
Modeled with SIAM, at CP190

———FP1_ESA = = Chronic 16 "Ante 22

 

 

 

 

 

 

 

 

e

 

Water Temperature (°C)
a

3S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

1a —
a

|

22703 |

TAS
TAG

424080

2a
QT
128178
42418

ror - - 6 Ff FT FF FF

PEPEPPPEG EES

Figure C22. Daily mean temperatures at Orleans for the FP1_ESA scenario
(1974 to 1997 water years).

Draft — Subject to Change 295
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 102 of 162
001219

1 Saints Rest Bar
2

Saint's Rest, Klamath River

USGS PROJECT Altemative, Period of Record 1974-97
Modeled with SIAM, at CP210

———"USGS_PROJ = = Chronic 16 omen Acute 22

 

 

 

 

 

.

 

Water Temperature (°C)

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11074 | — get —
____
2/30/80
—_——
aoret

41ARS
4Are

22a F
228/88
2R889
4228/90
araat
q2era2
q2feTiea

‘

mm

3 Figure C23. Daily mean temperatures at Saints Rest Bar for the USGS
4 Historical project operations (1974 to 1997 water years).

12275

1281/7784

1276
123817

Saint's Rest, Klamath River
FERC_ESA Altemative, Period of Record 1974-97
Modeled with SIAM, at CP210

 

FERC_ESA = ™ Chronic 16 == cute 22

 

 

 

 

 

 

 

 

 

2

 

 

 

Water Temperature (°C)
a

S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

Ars

wire
IWATE
Iwai
i2aire 4
ware
12/80/80
12/0/84

Ee

Figure C24. Daily mean temperatures at Saints Rest Bar for the FERC_ESA
scenario (1974 to 1997 water years).

ON on

Draft — Subject to Change 296
NOOK WN

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 103 of 162
001220

Saint's Rest, Klamath River
FP1_ESAAltemative, Period of Record 1974-97
Modeled with SIAM, at CP210

——=FP71_ESA = = Chronic 16 mA cute 22

 

 

 

 

 

 

 

.

 

 

Water Temperature (°C)
a

S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

sina a
__
12/80/82 4 <a

4128083 +

12/2084 | ee

2 2005

VS
4AM 4

12818
42a1n7
2a1ra 4
s2awvre
“2anao
12/30/84
122088
122oe7
1226/88
1228eo
1226/90
122881 4
12272
122783
2274
227 eS
22686

Figure C25. Daily mean temperatures at Saints Rest Bar for the FP1_ESA
scenario (1974 to 1997 water years).

Draft — Subject to Change 297
—

NOOB W

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 104 of 162

Appendix C - Simulated Water Temperatures Statistics

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Klamath River, Iron Gate
Water Temperature, Period of Record 1974-97
Modeled with SIAM, cp40 (location in SIAM corresponding to Iron Gate)

Alternative | Month n Mean Daily Water Temperature (°C)
Mean StDev Max Min

Oct 13 11.6 29 18.1 5.2

Nov 690 46 2.3 11.2 0.2

Dec 713 16 1.6 9.5 0.0

Jan 744 1.4 1.2 7.1 0.0

8 Feb 672 2.7 1.7 7.3 0.0
oe Mar 744 6.6 1.9 11.5 18
a, April 720 10.3 2.1 16.2 5.2
3 May 744 145 2.0 19.9 8.6
June 720 18.1 2.0 24.0 12.8
July 744 20.9 1.5 25.7 16.3
Aug 744 21.1 1.6 26.0 16.3
Sept £20 17.7 20 22.7 11.2

Oct 713 15.6 1.7 19.1 10.1

Nov 690 9.9 2.7 15.8 2.7

3 Dec 713 3.9 2.4 10.0 0.4
= Jan_]| 744 1.6 1.2 77 0.3
a Feb 672 2.0 1.1 6.2 0.4
s Mar 744 49 1.6 8.8 1.8
=, April 720 8.8 1.8 13.2 4.4
n May 744 12.8 1.9 17.3 8.2
9 June 720 16.5 15 19.3 11.8
2 July 744 19.1 1.0 22.8 16.1
Aug 744 20.4 0.7 22.8 19.1
Sept £20 18.7 1.1 22.1 15.5

Oct 713 15.4 2.0 19.2 8.5

Nov 690 9.6 2.6 15.5 2.6

Dec 713 3.9 2.2 9.3 0.5

Jan 744 15 1.1 77 0.5

3 Feb 672 2.0 1.1 6.1 0.4
uw Mar | 744 5.0 1.6 89 17
0 April 720 8.9 1.7 13.0 46
WW May 744 12.8 1.8 17.2 8.1
June 720 16.3 15 19.3 12.1

July 744 18.8 1.0 21.8 16.1
Aug 744 20.3 0.7 22.2 18.8
Sept £20 18.7 1.1 21.5 15.6

Oct 713 15.9 1.8 19.5 9.9

Nov 690 10.2 2.6 16.1 3.2

Dec 713 4.0 2.3 10.0 0.6

Jan 744 15 1.2 78 0.3

s Feb 672 19 1.1 6.1 0.4
Ww Mar 744 5.0 1.6 8.8 1.7
a April 720 9.0 1.8 13.3 49
wu May 744 13.1 1.9 17.5 8.0
June 720 16.9 15 20.4 12.5
July 744 19.8 1.0 23.4 16.9
Aug 744 21.0 0.8 23.6 19.2
Sept 720 19.1 1.1 22.4 15.9

 

 

Draft — Subject to Change

001221

298
NOOR OND =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 105 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Klamath River, Trees of Heaven
Water Temperature, Period of Record 1974-97
Modeled with SIAM, cp80 (location In SIAM corresponding to Irres of Heaven)
Alternative | Month n Mean Daily Water Temperature (°C)
Mean StDev Max Min
Oct 713 J 106 | #27 | 69 | 47
Nov 690 41 2.1 10.1 0.0
Dec 713 1.4 1.4 8.4 0.0
Jan 744 1.2 1.1 6.0 0.0
8 Feb 672 2.4 1.5 6.8 0.0
co Mar 744 6.0 1.8 10.9 15
a April 720 9.7 2.1 15.8 47
3 May 744 13.7 2.0 19.6 79
June 720 17.4 2.0 23.7 12.0
July 744 20.3 1.6 24.8 15.4
Aug 744 20.5 1.7 25.4 15.3
Sept £20 16.9 21 21.7 10.3
Oct 713 15.2 1.7 19.1 10.0
Nov 690 9.5 2.5 15.1 2.9
6 Dec 713 4.1 2.2 9.2 0.5
& Jan_] 744 23 1.2 8.0 0.7
a, Feb 672 2.9 1.2 6.9 0.6
s Mar 744 5.6 1.5 9.8 2.5
5, April 720 9.3 1.7 13.2 5.3
n May 744 13.3 1.8 179 8.5
Q June 720 17.1 15 20.5 12.2
2 July 744 19.7 1.1 23.2 16.5
Aug 744 20.5 0.8 23.2 18.8
Sept £20 18.6 1.2 21.8 15.3
Oct 713 15.2 1.9 19.2 8.8
Nov 690 9.5 2.4 15.1 2.9
Dec 713 4.2 2.0 9.2 0.8
Jan 744 2.2 1.1 8.0 0.8
S Feb 672 2.8 1.1 6.4 0.6
we Mar | 744 55 15 9.1 23
o April 720 9.2 1.7 13.1 48
MW May 744 13.1 1.8 17.7 8.4
June 720 16.8 15 20.5 12.3
July 744 19.4 1.0 22.6 16.0
Aug 744 20.4 0.7 22.7 18.7
Sept £20 18.7 1.2 21.4 15.5
Oct 713 15.5 1.7 19.4 9.8
Nov 690 9.8 2.4 15.4 3.4
Dec 713 4.2 2.1 9.2 0.8
Jan 744 2.1 1.2 8.1 0.6
$ Feb 672 2.6 1.1 6.4 0.5
Ww Mar 744 55 1.5 9.3 2.3
L April 720 9.3 1.8 13.4 5.3
wu May 744 13.4 1.9 18.0 8.4
June 720 17.2 15 20.5 12.8
July 744 20.1 1.0 23.4 17.6
Aug 744 21.0 0.8 23.5 19.4
Sept 720 18.9 1.2 22.0 15.8

 

 

Draft — Subject to Change

001222

299
NOOR OND =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 106 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Klamath River, Brown Bear
Water Temperature, Period of Record 1974-97

Modeled with SIAM, cp110 (location in SIAM corresponding to Brown Bear)

Alternative | Month n Mean Daily Water Temperature (°C)
Mean StDev Max Min

Oct 713 | 106 | 28 | v2 i 47

Nov 690 4.0 2.2 10.1 0.0

Dec 713 1.3 1.5 8.7 0.0

Jan 744 1.1 1.1 5.8 0.0

8 Feb 672 2.4 1.6 7.2 0.0
oc Mar 744 6.1 1.8 11.2 1.4
a, April 720 9.8 2.2 16.4 46
3 May 744 13.9 2.1 20.1 8.1
June 720 17.6 2.1 24.3 11.8
July 744 20.5 1.7 25.2 15.3
Aug 744 20.7 1.8 25.8 15.2
Sept £20 17.1 22 22.3 10.0

Oct 713 14.8 1.9 19.2 9.5

Nov 690 9.0 2.4 14.7 2.7
3 Dec 713 3.7 2.1 9.4 -0.9
& Jan_] 744 24 1.2 78 0.3
a Feb 672 2.9 1.3 76 -0.3
s Mar 744 5.7 1.6 10.8 2.4
5, April 720 9.5 1.8 143 5.4
n May 744 13.7 2.0 19.0 8.8
9 June 720 17.7 1.7 22.9 12.5
° July 744 20.4 1.3 24.0 15.8
Aug 744 20.7 1.1 24.3 18.0
Sept £20 18.4 1.4 21.7 13.1

Oct 713 14.8 2.0 19.2 8.7

Nov 690 9.0 2.3 14.7 2.7
Dec 713 3.8 2.0 8.9 -0.4

Jan 744 2.1 1.1 78 0.5
3 Feb 672 2.8 1.2 6.4 -0.2
wy Mar | 744 5.6 15 9.7 22
0 April 720 9.4 1.8 13.8 5.2
iT May 744 13.5 1.9 18.7 8.7
June 720 17.5 1.7 22.4 12.5
July 744 20.2 1.3 24.2 15.5
Aug 744 20.6 1.0 23.9 17.9
Sept £20 18.5 1.3 21.5 13.8

Oct 713 15.0 1.9 19.5 9.6

Nov 690 9.3 2.4 15.0 3.0
Dec 713 3.9 2.1 9.1 -0.6

Jan 744 2.0 1.2 79 0.3
$ Feb 672 2.6 1.2 6.4 -0.3
Ww Mar 744 5.6 1.6 9.8 2.2
L April 720 9.5 1.8 14.0 5.3
wu May 744 13.7 1.9 18.7 8.7
June 720 17.6 15 21.8 12.9
July 744 20.5 1.2 24.0 17.2
Aug 744 21.1 1.1 24.4 18.3
Sept 720 18.7 1.3 22.1 14.0

 

 

Draft — Subject to Change

001223

300
NOOR OND =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 107 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Klamath River, Seiad
Water Temperature, Period of Record 1974-97
Modeled with SIAM, cp130 (location in SIAM corresponding to Selad)

Alternative | Month n Mean Daily Water Temperature (°C)
Mean StDev Max Min

Oct 713 99 27 [167d 4.0

Nov 690 3.4 2.0 9.6 0.0

Dec 713 0.9 1.1 6.2 0.0

Jan 744 0.8 0.8 48 0.0

8 Feb 672 19 1.2 5.7 0.0
co Mar 744 46 1.4 8.6 1.0
a April 720 75 1.7 12.3 3.6
3 May 744 10.5 1.8 16.1 5.5
June 720 14.1 2.5 22.0 8.8
July 744 18.4 2.2 24.0 12.5
Aug 744 19.6 2.0 24.7 14.2

Sept £20 16.3 22 217 9.4

Oct 713 14.3 1.9 18.9 9.1

Nov 690 8.4 2.2 14.2 2.8
6 Dec 713 3.6 1.9 9.1 -1.3
& Jan_] 744 25 1.3 77 0.2
a, Feb 672 3.5 1.5 8.4 -0.4
s Mar 744 6.0 1.5 10.7 2.5
5, April 720 9.3 1.7 14.1 5.2
n May 744 12.7 1.9 17.8 8.0
Q June 720 16.3 18 22.2 11.6
2 July 744 19.6 1.6 23.6 13.9
Aug 744 20.4 1.2 24.2 17.5
Sept £20 18.1 15 21.8 12.5

Oct 713 14.5 2.0 19.0 8.5

Nov 690 8.4 2.2 14.2 2.7
Dec 713 3.8 1.8 8.9 -0.9

Jan 744 2.5 1.2 78 0.5
3 Feb 672 3.4 1.3 7.1 -0.3
wy Mar | 744 5.9 1.4 9.9 24
0 April 720 9.2 1.7 14.1 5.1
iT May 744 12.6 1.8 179 79
June 720 16.2 18 21.9 11.5
July 744 19.4 1.5 23.2 13.9
Aug 744 20.3 1.1 23.7 17.5
Sept £20 18.2 1.4 21.6 13.2

Oct 713 14.6 1.9 19.2 9.3

Nov 690 8.7 2.3 14.4 3.2
Dec 713 3.8 1.9 8.9 -1.0

Jan 744 2.4 1.3 78 0.2
$ Feb 672 3.2 1.4 7.1 -0.4
Ww Mar 744 59 1.4 9.9 2.4
L April 720 9.2 1.7 13.9 5.1
wu May 744 12.9 1.9 18.0 79
June 720 16.6 1.7 21.6 12.3
July 744 20.0 1.3 23.8 15.4
Aug 744 20.8 1.2 24.1 17.9
Sept 720 18.4 1.4 22.2 13.4

 

 

Draft — Subject to Change

001224

301
NOOR OND =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 108 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Klamath River, Rogers
Water Temperature, Period of Record 1974-97
Modeled with SIAM, cp1/0 (location in SIAM corresponding to Rogers)
Alternative | Month n Mean Daily Water Temperature (°C)
Mean StDev Max Min
Oct 113
Nov 690
Dec 713
Jan 744
3 Feb 672 Water temperatures are not modeled by
e Mar 74 SIAM at this location for the
a *
ol April | 720 No_Project
2 May 744 - ,
June 720
July 744
Aug 744
Sept £20 _ _
Oct 713 13.7 2.1 19.0 79
Nov 690 78 2.2 13.9 2.4
6 Dec 713 3.4 1.9 9.3 -3.4
& Jan_] 744 27 15 78 -0.4
a, Feb 672 3.9 1.6 9.3 -1.0
s Mar 744 6.4 1.5 11.6 2.5
5, April 720 9.7 1.9 149 5.2
n May 744 13.2 2.1 19.0 8.3
Q June 720 17.0 2.1 23.9 11.6
2 July 744 20.3 1.8 24.7 13.6
Aug 744 20.6 1.6 25.1 16.6
Sept £20 17.9 1.8 22.7 10.9
Oct 713 13.8 2.2 19.1 7.3
Nov 690 7.7 2.2 13.9 2.2
Dec 713 3.4 1.9 9.1 -3.4
Jan 744 2.7 1.4 78 -0.4
S Feb 672 3.9 1.5 8.1 -1.0
wh Mar 744 6.4 1.5 10.8 2.4
o April 720 9.7 1.8 15.0 5.2
MW May 744 13.2 2.0 20.5 8.2
June 720 17.0 2.1 23.5 11.5
July 744 20.2 1.8 24.9 14.3
Aug 744 20.4 1.5 24.8 16.6
Sept £20 17.9 1.7 22.4 11.5
Oct 713 13.9 2.1 19.3 8.1
Nov 690 8.0 2.2 14.1 2.6
Dec 713 3.6 1.9 9.2 -3.0
Jan 744 2.6 1.5 78 -0.3
$ Feb 672 3.6 1.5 75 -1.0
Ww Mar 744 6.3 1.5 10.6 2.4
L April 720 9.6 1.8 14.7 5.2
wu May 744 13.2 2.0 18.9 8.2
June 720 17.1 19 23.0 12.4
July 744 20.4 1.6 24.7 14.9
Aug 744 20.8 1.5 25.1 16.9
Sept 720 18.1 1.7 23.0 11.6

 

 

Draft — Subject to Change

001225

302
NOOR OND =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 109 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Klamath River, Orleans
Water Temperature, Period of Record 1974-97
Modeled with SIAM, cp190 (location in SIAM corresponding to Orleans)
Alternative | Month n Mean Daily Water Temperature (°C)
Mean StDev Max Min
Oct 113
Nov 690
Dec 713
Jan 744
3 Feb 672 Water temperatures are not modeled by
e Mar 74 SIAM at this location for the
a *
ol April | 720 No_Project
2 May 744 - ,
June 720
July 744
Aug 744
Sept £20 _
Oct 713 13.3 2.3 19.2 7.0
Nov 690 73 2.3 13.7 1.7
6 Dec 713 3.1 2.0 9.2 -5.0
& Jan_] 744 25 15 76 “1.1
a, Feb 672 3.9 1.7 9.4 -1.6
s Mar 744 6.5 1.6 12.0 2.3
5, April 720 9.8 2.0 15.2 5.2
n May 744 13.5 2.2 19.8 8.3
Q June 720 17.4 2.3 25.0 11.4
2 July 744 20.7 2.0 25.8 13.6
Aug 744 20.7 1.9 26.0 16.0
Sept 720 17.8 2.0 23.4 10.3
Oct 713 13.7 2.3 19.2 7.1
Nov 690 74 2.2 13.7 1.6
Dec 713 3.2 2.0 9.0 -5.2
Jan 744 2.5 1.5 76 -1.1
S Feb 672 3.8 1.5 8.2 -1.6
wh Mar 744 6.3 1.5 11.1 2.2
o April 720 9.7 1.9 15.2 5.1
MW May 744 13.4 2.2 19.5 8.2
June 720 17.3 2.3 24.6 11.3
July 744 20.6 2.0 26.1 13.6
Aug 744 20.7 1.8 25.9 15.9
Sept £20 17.8 2.0 23.1 10.7
Oct 713 13.5 2.3 19.4 7.1
Nov 690 76 2.3 13.9 1.8
Dec 713 3.3 2.0 9.1 -46
Jan 744 2.5 1.5 76 -0.8
$ Feb 672 3.6 1.6 76 -1.6
Ww Mar 744 6.3 1.5 11.0 2.2
L April 720 9.7 1.9 149 5.1
wu May 744 13.5 2.1 19.5 8.2
June 720 17.4 2.0 24.2 12.2
July 744 20.7 1.7 25.4 14.7
Aug 744 20.9 1.8 26.2 16.3
Sept 720 18.0 2.0 23.7 10.8

 

 

Draft — Subject to Change

001226

303
ROWN =

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 110 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Klamath River, Saint's Rest Bar
Flow and Water Temperature, Period of Record 1974-97
Modeled with SIAM, cp210 (location In SIAM corresponding to Saint's Rest Bar)
Alternative | Month n Mean Daily Water Temperature (°C)
Mean StDev Max Min
Oct 113
Nov 690
Dec 713
Jan 744
3 Feb 672 Water temperatures are not modeled by
£ Mar 74 SIAM at this location for the
a *
o! April | 720 No_Project
2 May 744 - ,
June 720
July 744
Aug 744
Sept £20
Oct 713 13.2 2.4 19.1 6.9
Nov 690 73 2.3 13.6 1.6
3 Dec 713 3.1 2.0 9.3 -5.3
= Jan_] 744 25 15 76 “1.1
a Feb 672 3.9 1.7 9.4 -1.7
s Mar 744 6.5 1.6 12.0 2.3
=, April 720 9.8 2.0 15.2 5.1
n May 744 13.5 2.2 19.9 8.3
9 June 720 17.5 2.3 25.1 11.4
> July 744 20.8 2.0 25.9 13.6
Aug 744 20.7 1.9 26.1 15.9
Sept £20 17.8 2.0 23.5 10.2
Oct 713 13.4 2.4 19.4 7.0
Nov 690 75 2.3 13.8 1.7
Dec 713 3.3 2.0 9.1 -48
Jan 744 2.5 1.5 76 -0.9
S Feb 672 3.6 1.6 77 -1.7
wy Mar 744 6.3 1.5 11.0 2.2
2 April 720 9.7 1.9 149 5.1
iT May 744 13.5 2.1 19.6 8.2
June 720 17.4 2.1 24.3 12.1
July 744 20.7 1.7 25.5 14.7
Aug 744 20.9 1.8 26.2 16.2
Sept £20 17.9 2.0 23.8 10.7
Oct 713 13.6 2.3 19.2 7.0
Nov 690 73 2.2 13.7 1.5
Dec 713 3.2 2.0 9.0 5.5
Jan 744 2.5 1.5 76 -1.2
s Feb 672 3.8 1.5 8.2 -1.7
Ww Mar 744 6.4 1.5 11.2 2.2
L April 720 9.8 1.9 15.3 5.1
wu May 744 13.4 2.2 19.6 8.2
June 720 17.4 2.4 24.7 11.3
July 744 20.7 2.0 26.2 13.6
Aug 744 20.7 1.8 26.0 15.8
Sept 720 17.8 2.0 23.2 10.5

 

 

Draft — Subject to Change

001227

304
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 111 of 162
001228

Technical Memorandum

Habitat Versus Discharge Relationships for Coho Fry and Juvenile in the Klamath River

Prepared by:
Dr. Thomas B. Hardy
Watershed Systems Group, INC

Prepared for:
ECO Resource Group

February 19, 2017
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 112 of 162
001229

Introduction

Watershed Systems Group, INC was tasked with generating habitat versus flow relationships for coho fry
and juvenile life stages at the existing Klamath River study sites utilized in Hardy Phase II (Hardy et al.,
2006). These habitat versus flow relationships for each life stage were extracted by Mesohabitat Units
(MHUs) and provided to the USGS Columbia Research Laboratory for use in populating the Salmonid
Simulator System (S3) computational cells. This process follows the analytical steps utilized by $3 for
implementation of the Chinook model in the Klamath River. This Technical Memorandum documents
the data and analytical process utilized to generate the habitat versus discharge relationships provided
to the USGS. The Memorandum also documents the technical differences in HSC and habitat modeling
subsequent to Hardy Phase Il.

Hardy Phase II Fry and Juvenile Escape Cover Modeling for Chinook and Coho

Hardy Phase II (Hardy et al. 2006) documents the underlying data and literature sources for all HSC and
habitat modeling equations for Chinook and coho fry and juvenile life stages. All depth and velocity HSC
were developed using nonparametric tolerance limits (Bovee 1986) while substrate/escape cover HSC
were fitted using normalized frequencies since their data were categorical. Distance to escape cover for
Chinook and coho fry utilized a binary function based on the cumulative frequency of distance to cover
in which 95 percent of all observations were observed. Distance to escape cover for juveniles relied on a
functional relationship based on normalized frequencies over the range of distances in which 95 percent
of fish were observed. Lack of empirical data from the Klamath River existed for the development of
site-specific HSC for depth and velocity for coho juveniles so envelope curves were developed based on
existing HSC in the literature. The escape cover and distance to escape cover relationships for Chinook
juveniles were utilized for coho juveniles in the simulations given lack of literature data for these
relationships.

The final form of the conceptual habitat models for these species and life stages utilized depth and
velocity HSC in conjunction with escape cover types and distance from escape cover HSC. In addition,
the conceptual habitat models for these species and life stages also incorporated parameters for an
escape cover depth threshold and an escape cover velocity threshold. The basic form of the conceptual
habitat model has the form:

CSI = (Depths, * Velocitys,)”* * CompositeEscapeCovers,

Where the CompositeEscapeCover, is the area weighted average of the composite suitability of all
nodes within the specified distance to escape cover relationship (DistEC;), having a specific type of
escape cover (EscapeCovers,) that meets the escape cover depth threshold (ECDepthThresholds,) and
the escape cover velocity threshold (ECVelThresholds,) as follows:

CompositeEscapeCovers, = EscapeCovers, * DistECs, * ECDepthThresholds, * ECVelThresholds

The distance to escape cover was either binary (e.g., Chinook and coho fry) or a functional relationship
with distance (e.g., Chinook and coho juvenile). The escape cover depth threshold (ECDepthThresholds,)
is a binary value and is utilized to ensure that any node within the specified distance to escape cover is
at least that depth or more to ensure that the fish has access to the node at that flow rate. The escape
cover velocity threshold (ECVelThresholds)) is a binary value and is utilized to ensure that any node
within the specified distance to escape cover has a velocity less than the indicated value at that flow
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 113 of 162
001230

rate to ensure the node does not have a limiting velocity. The depth and velocity threshold values were
developed through discussions with the Hardy Phase II Technical Team. Table 1 provides a summary of
the depth and velocity escape cover threshold values used for fry and juvenile modeling.

Table 1.Habitat model parameters for escape cover depth and velocity thresholds for Chinook and coho
life stages.

 

Escape Cover Thresholds

 

 

 

 

 

 

Species/Life Stage | Depth (ft) | Velocity (ft/s)
Chinook Fry 0.3 2.0
Chinook Juveniles 0.6 3.5
Coho Fry 0.3 1.5
Coho Juveniles 0.6 2.5

 

 

 

 

Habitat modeling results were presented as Weighted Usable Area (WUA) in square feet per 1000 feet
of stream versus discharge derived from the length of each study site and WUA versus discharge as a
percent of maximum habitat at each study site. In addition, the WUA versus discharge relationships at
each study site were scaled to the reach level based on proportional weighting of habitat types
measured at the reach scale.

Secretarial Determination Fry and Juvenile Escape Cover Modeling for Chinook and Coho

During the development of habitat versus flow relationships for use in SALMOD as part of the
Secretarial Determination on dam removal in the Klamath River, habitat suitability criteria were
reexamined. Although that work focused on Chinook life stages, other species and life stages modeled
as part of the original Hardy Phase II work were reviewed (see Hardy, 2012). The simulations were
rerun with the original coho fry habitat suitability curves for depth and velocity, distance to escape
cover, escape cover threshold depth, and maximum escape cover velocity as used in the Hardy Phase II
work, but substituted the Chinook Fry Escape Cover suitability codes for the coho codes. Habitat
modeling followed the same procedures employed in Hardy Phase Il.

SALMOD required the assignment of habitat versus discharge relationships for each Chinook life stage to
individual computational cells. The number and sequence of SALMOD computational cells were derived
from the ground based habitat mapping between Iron Gate Dam and the estuary utilized in Hardy Phase
Il. Mesohabitat specific discharge versus habitat relationships were derived at each study site by
overlaying the mesohabitat mapping results onto the computational mesh. The habitat versus flow
relationships were then extracted for each habitat type in the study site. The mesohabitat specific
relationships were then ‘extrapolated’ to the same mesohabitat types for other computational cells in
SALMOD. The extrapolation procedure accounted for changes in flow accretions and channel widths
when extrapolating upstream or downstream by scaling the study site mesohabitat specific habitat
versus flow relationships. Source and target mesohabitats (i.e. computational cells) were selected based
on proximity to study sites, geomorphology of the channel, and mesohabitat type. As would be
expected given the computational differences to ‘extrapolate’ or scale study sites to the reach level, the
reach level habitat versus discharge relationships are different between Hardy Phase II and the
corresponding reach level relationships derived from SALMOD. This procedure is explained in more
detail in Perry (2017).
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 114 of 162
001231

Klamath River $3 Chinook Fry and Juvenile HSC and Habitat Modeling

During the initial implementation of the $3 model to the Klamath, new depth, velocity and distance to
escape cover HSC for Chinook fry and juvenile were developed based on probability density functions
(e.g. see Som et al., 2015). These are shown below:

The Chinook fry depth HSC curve is based on a scaled gamma distribution pdf,

(0.093323) [1 (3.833)

1 | (472-888) oozes)
SC =

 

M
2.475 ()

where x is a depth value (in meters) and [()} is the standard gamma function.

The Chinook fry velocity HSC curve is based on a scaled kappa distribution

pdf,

 

 

F=|1-0.553 (1 foes SO) ) Tl ms (2)
0.099
ate (1 4 one 00) | 0.447
HSC = aa (3)

where a is a velocity value (in m/s).

The Chinook fry distance to cover HSC curve is based on a scaled generalized
Pareto distribution pdf,

 

,HSC = Die
0.345 0.136 a

1 — 0.345(2 + 0.035) de u(1.845)
y= fog | | — ———_. D1e6
4.2072

where vx is a distance to cover value (in meters),

The Chinook juvenile depth HSC curve is based on a scaled gamma distribution

pdf,
1 | (at-7 )e(oaea)

 

| maehren
ASC =

 

1.778 (9)

where ¢ is a depth value (in meters) and I'() is the standard gamma function.
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 115 of 162
001232

The Chinook juvenile velocity HSC curve is based on a scaled kappa distribution
pdf (not all that different from the fry version),

—i1

0.172(2 — 0.078) ware | 7°

 

 

F=|1- 0.23(1 + —r (6)
re
7080 (1 + ae | (por
Ase = 1741 (7)

where x is a velocity value (in m/s).

The Chinook juvenile distance to cover HSC curve is based on a scaled kappa
distribution pdf,

 

 

Pei -os0a(1 + on) _— (8)
0.319
Tae
rho (1 4 tae | pr0.196
oe 2.121 9)

where x is a velocity value (in m/s).

A comparison between Hardy Phase II and $3 Chinook Fry HSC for depth and velocity are shown in
Figure 1. It is evident that the S3 HSC tend to have a slightly more restricted range of 1.0 suitability
compared to the somewhat broader range evident in the non-parametric tolerance limit derived HSC in
Hardy Phase II. The habitat equation utilized in $3 for Chinook fry and juveniles is also different than
that utilized in Hardy Phase II or SLAMOD applications. The $3 habitat equation for both Chinook life
stages Is:

WUA.| = (Depth, * Velocity, * EscapeCoverDistance,;)*”

Where the depth, velocity and distance to escape cover are derived from the appropriate pdf equations
above. The mesohabitat specific habitat versus flow relationships were extracted from each study site
as noted previously and then extrapolated to the corresponding S3 computational cells using the same
procedure as previously described for SALMOD. As would be expected given the fundamental
differences in the shape of the HSC and habitat model equations, the mesohabitat and reach level WUA
versus flow relationships are different from Hardy Phase II and the SALMOD applications.
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 116 of 162
001233

Chinook Fry

Ghingok Fry Walociny Sumasry

te 10

6

Scaled Frequency

02

ITF
Rt Een iala \ T + r T
i as ke Se a da a aa oo ch ha o.8 ou 10 2 a4

Velocity

i]

: nnn
—-

 

 

 

Chinook Fry

 

—_——
Sealed Frequency

=

|
|
|
|
|
|

 

bapa Depth

Figure 1. Hardy Phase II HSC versus $3 HSC for Chinook fry depth and velocity. NOTE that the $3 curves
are in meters and meters/second.

Klamath River $3 Coho Fry and Juvenile HSC and Habitat Modeling

Coho fry data from the Klamath River were collected from 1999 through 2005. Table 2 provides a
summary of the number of collections as a function of flow rate as well as number of coho collected
with each sample. As noted in Hardy Phase II, the coho fry HSC were developed using non-parametric
tolerance limits and the juvenile HSC were derived from an envelope curve approach using available
literature HSC. As part of the current modeling effort a literature review was undertaken for potentially
new coho HSC information. Based on the literature review no modifications were made to either coho
fry or juvenile depth, velocity, distance to escape cover, threshold depth, or threshold velocity criteria.
The depth and velocity HSC coordinates are provided in Table 3. The same escape cover HSC were
utilized for both coho juvenile and fry (Table 4).

The same analytical procedures as described previously were utilized to extract and then extrapolate
mesohabitat specific habitat versus discharge relationships for use in $3. This is explained in more detail
by Perry (2017).
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 117 of 162

001234

Table 2. Coho fry observation data by discharge and number of coho caught in each sample from the

Klamath River 1999 through 2005.

 

Coho Total Observations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year <1500 1501- 3001- >4501 Total
3000 4500
1999 1 1 2
2000 5 2 7
2001 1 2 3
2002 7 22 29
2003 5 2 7
2005 51 38 20 109
Total 59 72 5 21 157
Coho Total Numbers
Year <1500 1501- 3001- >4501 Total
3000 4500
1999 1 2 3
2000 6 2 8
2001 1 2 3
2002 10 25 35
2003 8 2 10
2005 55 49 22 126
66 90 5 24 185

 

 
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 118 of 162

Table 3. Coho fry and juvenile depth and velocity HSC.

Coho Juvenile

Sl

0.40

1.00

1.00

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coho Fry
Velocity (ft/s) Sl Depth (ft) Sl
0.00 0.10 0.00 0.00
0.03 0.50 0.03 0.02
0.10 1.00 0.10 0.07
0.20 1.00 0.20 0.13
0.30 1.00 0.30 0.20
0.40 1.00 0.40 0.35
0.50 1.00 0.50 0.50
0.60 0.75 0.60 0.75
0.70 0.50 0.70 1.00
0.80 0.44 0.80 1.00
0.90 0.38 0.90 1.00
1.00 0.32 1.00 1.00
1.10 0.26 1.10 1.00
1.20 0.20 1.20 1.00
1.30 0.15 1.30 1.00
1.40 0.10 1.40 0.88
2.80 0.03 1.50 0.75
3.20 0.01 1.60 0.63
3.50 0.00 1.70 0.50
1.80 0.40
1.90 0.30
2.00 0.20
2.10 0.18
2.20 0.16
2.30 0.14
2.40 0.12
2.50 0.10
2.60 0.08
2.70 0.06
2.80 0.04
3.00 0.00

 

 

001235
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 119 of 162

Table 4. Escape cover HSC for coho fry and juvenile life stages.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Channel Index
Code Description SI

1 Filamentous Algae 0.00
2 Non-emergent rooted aquatic 0.50
3 Emergent Rooted aquatic 0.50
4 Grass 1.00
5 Sedges 1.00
6 Cockleburs 1.00
7 Grape vines 1.00
8 Willows 1.00
9 Berry Vines 1.00
10 Trees <4" dbh 1.00
11 Trees >4" dbh 1.00
12 Root wads 1.00
13 Aggregate of small veg dom (<4") 0.50
14 Aggregate of large veg dom (>4") 0.50
15 Duff leaf litter organic debris 0.00
16 SWD <4x12" 1.00
17 LWD >4-12" 1.00
18 Clay 0.00
19 Sand or silt 0.00
20 Course Sand 0.00
21 Small Gravel 0.00
22 Medium Gravel 0.00
23 Large Gravel 0.00
24 Very Large Gravel 0.00
25 Small Cobble 0.10
26 Medium Cobble 0.10
27 Large Cobble 0.10
28 Small Boulder 0.10
29 Medium Boulder 0.10
30 Large Boulder 0.10
31 Smooth Bedrock 0.00
32 Rough Bedrock 0.00
33 Other 0.00
999 Not Present 0.00

 

 

001236
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 120 of 162
001237

References

Bovee, K.D. (1986). Development and evaluation of habitat suitability criteria for use in the Instream
Flow Incremental Methodology. Instream Flow Information Paper 21. U.S. Fish and Wildl. Serv.
Biol. Rep. (86(7). 235pp.

Hardy, T.B., C. Addley, and E. Saraeva. 2006. Evaluation of Instream Flow Needs in the Lower Klamath
River. Phase II final report for the U.S. Department of the Interior. 229pp.

Hardy, T. (2012). Technical Memorandum - Revised Coho Fry Habitat versus Discharge Relationships for
the Klamath River. Provided to the National Marine Fisheries Service, February 5, 2012.

Perry, R. (2017). Methods used in the Stream Salmonid Simulator (S3) to generate habitat areas for
juvenile Chinook salmon for the Klamath River Essential Fish Habitat Consultation. USGS,
Western Fisheries Research Center. 13 January 2017.

Som, N.A., D.H. Goodman, R.W. Perry, and T.B. Hardy. 2015. Habitat suitability criteria via parametric
distributions: Estimation, model selection, and uncertainty. River Research and Applications.
DOI: 10.1002/rra.2900.

10
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 121 of 162

 

Coho Total Observations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year | <1500 | 1501-3000 | 3001- | >4501 | Total
4500
1999 1 1 2
2000 5 2 7
2001 | 1 2 3
2002 | 7 22 29
2003 5 2 7
2005 | 51 38 20 109
Total | 59 72 5 21 157
Coho Total Numbers
Year | <1500 | 1501-3000 | 3001- | >4501 | Total
4500
1999 1 2 3
2000 6 2 8
2001 | 1 2 3
2002 | 10 25 35
2003 8 2 10
2005 | 55 49 22 126
66 90 5 24 185
Coho Juvenile
Velocity (ft/s) Sl Depth (ft) Sl
0.00 0.40 0.00 0.00
0.10 1.00 0.25 0.00
0.50 1.00 1.50 1.00
2.00 0.00 2.75 1.00
Coho Fry
Velocity (ft/s) Sl Depth (ft) Sl
0.00 0.10 0.00 0.00
0.03 0.50 0.03 0.02
0.10 1.00 0.10 0.07
0.20 1.00 0.20 0.13
0.30 1.00 0.30 0.20
0.40 1.00 0.40 0.35
0.50 1.00 0.50 0.50
0.60 0.75 0.60 0.75
0.70 0.50 0.70 1.00
0.80 0.44 0.80 1.00
0.90 0.38 0.90 1.00
1.00 0.32 1.00 1.00

 

 

 

 

 

 

001238
 

Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 122 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.10 0.26 1.10 1.00
1.20 0.20 1.20 1.00
1.30 0.15 1.30 1.00
1.40 0.10 1.40 0.88
2.80 0.03 1.50 0.75
3.20 0.01 1.60 0.63
3.50 0.00 1.70 0.50
1.80 0.40
1.90 0.30
2.00 0.20
2.10 0.18
2.20 0.16
2.30 0.14
2.40 0.12
2.50 0.10
2.60 0.08
2.70 0.06
2.80 0.04
3.00 0.00

 

 

 

 

Escape Cover — Coho Fry and Juvenile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Channel Index Code Description S|
1 Filamentous Algae 0.00
2 Non-emergent rooted aquatic 0.50
3 Emergent Rooted aquatic 0.50
4 Grass 1.00
5 Sedges 1.00
6 Cockleburs 1.00
7 Grape vines 1.00
8 Willows 1.00
9 Berry Vines 1.00
10 Trees <4" dbh 1.00
11 Trees >4" dbh 1.00
12 Root wads 1.00
13 Aggregate of small veg dom (<4") 0.50
14 Aggregate of large veg dom (>4") 0.50
15 Duff leaf litter organic debris 0.00
16 SWD <4x12" 1.00
17 LWD >4-12" 1.00
18 Clay 0.00

 

 

001239
Case 3:19-cv-04405-WHO Document 358

Filed 02/20/20 Page 123 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19 Sand or silt 0.00
20 Course Sand 0.00
21 Small Gravel 0.00
22 Medium Gravel 0.00
23 Large Gravel 0.00
24 Very Large Gravel 0.00
25 Small Cobble 0.10
26 Medium Cobble 0.10
27 Large Cobble 0.10
28 Small Boulder 0.10
29 Medium Boulder 0.10
30 Large Boulder 0.10
31 Smooth Bedrock 0.00
32 Rough Bedrock 0.00
33 Other 0.00
999 Not Present 0.00

 

 

Habitat Equations

Combined Suitability = (Depth,;* Velocity,;) * Escape Cover;;

Where:

Escape Cover, = Escape Cover type * Escape Cover pistance * Escape Coverpistance * Escape Covervelocity

001240

Escape Cover, = Area average escape cover suitability derived from the Escape Covertype (see

table above) in the existing computation cell and adjacent computation cells within the user

specified Escape Coverpistance, aS long as the adjacent computational cell met the minimum

depth requirements specified by the Escape Cover pistance, and velocity less than the specified

Escape Covervelocity magnitude.

In these simulations, the Escape Cover pistance, Escape Cover minimum bepth, and Escape Cover velocity are
treated as binary conditions.

The Escape Cover pistance constrains the grid search to observed data where coho were observed in

association with escape cover (see figure below). Since larger sized coho were generally found

somewhat farther from escape cover as compared to smaller individuals, fry were constrained to within

2.0 feet and juvenile to within 5.0 feet of escape cover. The Escape Coverminimum depth ensured the

adjacent computational cell had a depth of water sufficient to cover the body depth of the life stage,

while the Escape Coverveiociy threshold specifies a maximum velocity in the adjacent computation cell
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 124 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

001241
that the life stage could maintain position.
Klamath River Coho Distance to Escape Cover
1.0 5 1
0.9 -
0.8 -
0.7 5
0.6 5
“ 4
2 0.5
0.4 5
0.3 5
0.2 +
0.1 +
0.0 “I T T Fa T T
° re) 2 re] ° re] ° 9 ° + e
o o - — “i “ cy sp) + A %
£
o
Distance (feet) S
f Coho Distance to Escape Cover
Juvenile:
Escape Cover pistance 5.0 feet or at least one adjacent surrounding computational cell.
Escape Cover minimum Depth 0.6 feet.
Escape Cover velocity 2.5 feet/second.
Fry:

Escape Cover pistance 2.5 feet or at least one adjacent surrounding computation cell.
Escape Cover minimum Depth 0.3 feet.

Escape Cover velocity 2-0 feet/second.
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 125 of 162
001242

Evaluation of Interim instream Flow Needs in the Klamath River

 

Phase |

Final Report

Prepared for:

Department of the Interior

 

Prepared by:

 

institute for Natural Systems Engineering
Utah Water Research Laboratory
Utah State University
Logan, Utah 84322-4110

August 5, 1999
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 126 of 162
001243

Executive Summary

This report reviews the historical and existing status of the anadromous fish within the lower
Klamatin River (Le. below fron (sate Dam) and highlights those factors which have been
attributed to the decline in these fisheries. The report also makes interim minimum monthly
flow recommendations for the main stem Klamath River below lron Gate Dam downstream
to the Scott River. These interim minimum instream flow recommendations are based on
a variety of hydrology based modeling approaches which represent different, yet valid
approaches to estimating required flow regimes. The report also provides a qualitative
evaluation of additional factors such as temperature and habitat maintenance flows. The
recommended interim minimum flows seek to provide the basis or starting point upon which
restoration and maintenance of the aquatic resources within the Klamath River-can be
achieved in light of the Department of the Interior's trust responsibility to protect tribal rights
and resources as well as other statutory responsibilities; such as the Endangered Species
Act.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This report was developed for the Department of the interior (DO!) who provided access
to a technical review team composed of representatives of the U.S. Fish and Wildlife
Service, Bureau of Reclamation, Bureau of Indian Affairs, U.S. Geological Survey and
participation by the National Marine Fisheries Service. The technical-review team-also
included participation by the Yurok, Hoopa, and Karuk Tribes given the Departments trust
responsibilities and the California Department of Fish and Game as the state level resource
management agency. The technical review team provided invaluable assistance in the
review of methods used in the analysis, provided. comments on the craft reports, various
data and additional material for use in completion of the final report. In addition, several
agencies and private individuals provided written comments on the Draft Report; which have
been addressed in the report where appropriate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledgments

The completion of this work in large part can be attributed to the efforts of the U.S. Fish and
Wildlife Service Arcata Field Office staff and in particular to Mr. Thomas Shaw for providing
much of the supporting site specific field and fisheries data used in the analyses. The efforts
of the various Tribal fisheries personnel in suppling additional fisheries collection data was
also very beneficial: In particular, Mr. Mike Belchik provided many rare and» dated
references on the fisheries within the Klamath Basin. The U.S. Fish and Wildlife Service
office in Yreka also deserves credit for having supplied the bulk of the background material
used in the evaluation of historical and existing conditions within the Klamath Basin as well
as updated GIS coverages of species distributions. A special thanks is also given to Mr.
Mike Deas (U.C. Davis) for providing technical assistance for the temperature simulations.
Mr..Larry Dugan of the Bureau of Reclamation is also acknowledged for his tireless efforts
in chasing down endless technica! details regarding Klamath Project operations. The
Technical Team also provided critical evaluation of the Draft and Final Reports. Finally, the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 127 of 162
001244

completion of this work would not have been possible without the support of the staff at
institute for Natural Systems Engineering.

 

ii
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 128 of 162

 

 

 

001245

Executive Summary oe eee ees i
Acknowledgments... 20.00.0000. 00 eee nee eet een ee eens i
Introduction 2.00 ete eee ete eet e nee 1
Background 20 ee ements wun Lf mun ee ete eae {
Chapter! Historical Conditions 2.00. ees 2
Chapter |! Current Conditions . 000. ke ce ee 2
Chapter ill Assessment of Interim Flow Needs ...........0.....0000505 2
Chapter | - Historical Conditions ... 0000000 0 ee et ee ees 3
Historical Fisheries Resources and Distributions .....0..00.06.0.0....0000. 3
Steelhead 000 ee le ee ke de 3

Coho Salmon oe Ee eee eee teen ee 4

Chinook Salmon 20 ee eee 4

Green (and While) Sturgeon 2... oe. 2. or. er ee ON 4

Coastal Cutthroat Trout... 0 ce ee 4

Eulachon (Candiefish) 2.0 00 ee ee 2

Pacific Lamprey . 0... cee eee eee eene 5

Life History Traits 2 i ee ce ne ee re 5
Steelhead 6.6 eee ee ee 5

Coho Salmon 2... ee ee ee ea 6

Chinook Salmon oo ke ee ee es 6

Green Sturgeon 2 ee eee eee eee eas 7

Coastal Cutthroat Trout: 2 2.0 ce ee ee ee ee ene 8

Eulachon (Candlefish) ... 220.000.0000 2 eee eee 8

Pacific Lamprey .. 0. e eee eeeeen 8

Historical Hydrology... te 8
Chapter II - Current Conditions and Historical Factors Affecting Fisheries Resources . 10
Current Distribution of Anadromous Species .... 0.00 ee 10
Factors Attributed to the Decline of Anadromous Species .........0..... 10

The Upper Klamath Basin 2.0.0.0. 0 oe ve ee ee 13

The Upper Trinity Subbasin . 2.0.0.0. 0 ee ee 14

The Shasta Subbasin ........0.00.0.00.0. 064 eee ee ee eee 14

The Scott Subbasin «2. 0. 0 ee ee eee 15

The Salmon Subbasin« . 0... ee eee 16

The Mid-Klamath Subbasin ......00.00000.0 000 cee eee 17

The Mid-Trinity Subbasin . 2. 0... ke ee 18

The South Fork Trinity Subbasin...... 2. ee ee 19

The Lower Trinity Subbasin ........ 0.000000 00 0 ccc eee eee eee 20
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 129 of 162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

001246

The Lower Klamath Subbasin (Below Scott River) ..........0.0.0..... 21
Overall Population Trends in Anadromous Species... 2... 0.6.02 0 ee ee 22
Steelhead... ee ee ee ne ee as 22
CORO. ek ee ee eee Oe bee HO ee ee kee 23
CHINDOK: 2 we ee ee ee eee eee e nen 23
Chapter iil- Assessment of Interim Flow Needs ........0.0.0..0 0.00000 ce eee 25
Introduction... ee nee een ener neers 25
Hydrology . 0 ee ee ee ee ee 25
iron Gate Mean Annual, Average and Median Monthly Flows ........ af
Historical (Pre-Project) Water Year Classifications below Iron Gate ... 28

iron Gate Monthly Flow Exceedance Value Estimates ............. 30)

Life History RequirementS 0.00.00 ce ee eee ee ee eee 314
The Ecological Basis of Flow Regimes for Aquatic Resources ............ 32
Applied Assessment Methods ..........0 000.0... 0006 eee cee eee 36
Hydrology Based Methods... 0.00 0 2 ce ee af
Hoppe Method ... 2... 0 ee af

New England Flow Recommendation Policy ............... 38

Northern Great Plains Resource Program Method ........... 39

Tennant Method . occ ee ee 40

Washington Base Flow Method ........00.0 0 044.0 0n eee 42

Review of Field Based Methods ..... 2. eeu. ee. oe ee ee 43
Recommended FIOWS «0. ne ee eee 43
lron Gate Dam to the Shasta River ....0. 0 0% ce a 43
Evaluation of Water Temperatures ..... 0.0.0.0 000.0 0260 cee ee 45
shasta River to Scott River 0 ee eee 49
Monthly Transition Flows ........05........08..0ry..00u 220.09 49
Fisheries Habitat Maintenance Flow Component .........0.0.0..0000 066 ee oe 50
Literature Cited oo. 0 ee ee ee eee eee ee 51

iv
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 130 of 162
001247

introduction

This report provides interim minimum flow recommendations, using the best available
scientific methods given the available data, to address minimum instream flows required to
support the ecological needs of aquatic resources, particularly anadromous fish species, in
the Klamath River Basin. The report proposes. minimum flows for the main stem Klamath
River below lron Gate Dam on an interim basis pending the completion of more intensive,
site-specific instream flow analyses. The report outlines the approach taken to estimate
minimum interim instream flow needs of the aquatic resources within the main stem Klamath
River in California, The purpose of this effort is to recommend minimum flows. within the
main stem Klamath River below lron Gate Dam on a monthly basis necessary to. aid
restoration efforis and the maintenance of the.aquatic resources within the Klamath River
in light of the Department of the interior’s trust responsibility to protect tribal rights and
resources as well as other statutory responsibilities, such as the Endangered Species Act.
Recommendations are.made in light of existing literature and; where appropriate,
hydrolegical based analyses and life history requirements of the anadromous species and
related flow dependant aquatic resources (¢.g., aquatic macroinvertebrates). it is
recognized that many other factors within the Klamath Basin such as appropriate flow
regimes within tributary systems and a variety of land use related efforts will be required
before successful restoration can be achieved, The determination of interim minimum flow
releases within the main stem Klamath River below tron Gate Dam represents.an important

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

first step in this longer term effort necessary for the restoration of the anadromous fish
within the Klamath Basin. For the purposes of this report and unless otherwise specifically
stated, the Upper Klamath Basin is considered to be above Iron Gate Dam, while the Lower
Kiamath Basin lies below Iron Gate Dam.

 

 

 

Background

Heightened consideration of necessary instream flow requirements in the Klamath River
Basin has occurred since the passage of the 1986 Klamath River Basin Restoration Act, the
development of annual and longer-term operations plans for the Bureau of Reclamation’s
Klamath Project, and the listing and proposed listings of Klamath River Basin anadromous
fish. For the past 37 years, instream flows within the lower Klamath River have been
substantially determined by the minimum flow regime specified at lron Gate Dam under
PacifiCorp’s license from the Federal Energy Regulatory Commission. Although PacifiCorp
is obligated to meet FERC minimum flows; they have operated the facility according to the
Bureau of Reclamation Annual Operating Plans since 1996. Several instream flow studies
oF requisite components (e.g., suitability curve development). are currently underway in the
Klamath Basin; however, these studies will not be completed for several years. As such,
these studies cannot provide substantive input to the determination of the flow needs of the
aquatic resources in the Klamath River on a more immediate basis; Le. to provide
scientifically based interim flow levels for tribal trust resources in the Klamath River in
California for discussion and consideration in the on-going negotiations in the Upper Klamath

 

 

 

 

 

 

 

 

 

 

 

 

|
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 131 of 162
001248

Basin adjudication in Oregon as well as the development of operations plans forthe Klamath
Project.

 

Although the “Trihey Report’ - an interim instream flow analysis based on the Tennant
method and developed by consultants to the Yurok Tribe-provided a sound rational basis for
the recommendation of the instream flow needs for the purposes of the Klamath Project
operations, a more detailed and expanded assessment was desired to address flow needs
within the Klamath River Basin in California. The repor is organized into three sections.as
follows:

 

 

 

 

 

 

 

 

 

Chapter! Historical Conditions

Chapter | focuses on a review of available historical infonnation-on the physical, chemical
and biological conditions within the Klamath River, where in the context of this report,
historical refers to pre-development.conditions within the Klamath Basin. This section
focuses’ on establishment of the historical: context. upon. which existing conditions: and
recommended flow regimes can be assessed. Because of the integrated nature of the
Klamath Basin as an ecological system, information is presented on the principal tributary
systems in the Klamath Basin: Shasta, Scott, Salmon and Trinity Rivers: The report provides
a synoptic overview of the life history requirements, spatial and temporal distributions, and
potential limiting factors which may influence anadromous fish and other flow related aquatic
resources.

 

 

 

 

 

 

 

 

 

 

Chapter ll Current Conditions

This section of the report focuses.on an assessment of the existing conditions within the
Klamath Basin which have a direct or indirect effect on the flow dependent aquatic resources
within the Klamath River. The reporl includes surnmary informalion on the temporal and
spatial factors which have, or are suspected to have, impacted the resources both within the
main stem Kiamath River and its trbutanes.

 

 

 

 

 

Chapter lll Assessment of Interim Flow Needs

This section of the report provides.a discussion of the methods and analyses utilized for
recommending necessary interim minimum instream flows for the aquatic resources within
the Klamath River pending further site specific studies. This section of the report
emphasizes the assessment of an ecologically based minimum flow regime necessary to
protect the physical, chemical and biological processes necessary to aid in the restoration
and maintenance of the aquatic resources in light of the Departments statutory and fiduciary
responsibilities within the Klamath River Basin.

 

 

 

 

 

 

 

 
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 132 of 162
001249

Chapter | - Historical Conditions

 

Historical fisheries Resources and Distributions

Both historical and existing distribution maps for fisheries resources within the Klamath River
Basin discussed. below. are provided. in Appendix A (USFWS 1999). The-historical (pre-
development) distribution of anadromous species within the Klamath River Basin extended
above Upper Klamath Lake into the Sprague and Williamson River systems and Spencer
Creek (Coots 1962, Fortune et al., 7966). Historical distributions inthe Lower Klamath
Basin (ie., below Klamath Lake) included the Klamath main stem, Shasta, Scott, Salmon,
and Trinity Rivers including many of the smaller tributary streams within the Lower Klamath
River Basin. The anadromous species which utilized the Upper Klamath River Basin included

 

 

 

 

 

 

 

 

chinook salmon and probably included steelhead and coho {e.g.;CDFG 1954). The
anadromous species in the Lower Klamath Basin include spring/summer, fall and winter run
steelhead, spring and summer/fall. run chinook, and coho, Other salmon reported from the

 

 

Klamath include the chum and pink (Synder 1931}. The Klamath Basin Ecosystem
Restoration (1997) report lists chum salmon as being extirpated from the Klamath Basin but
infrequent captures of both still occur.

Other important fisheries resources: include white and green sturgeon, pacific lamprey,
coastal cutthroat trout, and eulachon (candlefish) (KRBFTF 1991). However,.lack of
historical quantitative collection data (i.e., pre-1900's) makes the determination of the
historical distribution of these species difficult beyond that of the main stem and tributaries
in the Lower Klamath River.

 

 

 

 

 

Steelhead

 

 

Historically, the Klamath supported large populations of spring/fall/winter run steelhead
populations (Synder 1931, CDFG 1959, 1989}. Steelhead were historically distributed
throughout the main stem and principal tributaries within the Lower Klamath Basin such as
the Shasta, Scott, Salmon, and Trinity River basins, and included many. of the smaller
tributary streams. Steelhead were. also likely distributed in- upstream inbutaries. of Upper

 

 

 

 

 

Klamath Lake in the Upper Klamath Basin. Snyder (1931) and Fortune et al. (1968) indicate
the likely presence of steelhead in the Upper Basin in the Sprague and Williamson Rivers but
that the hisiorical data was inconclusive. Steelhead are also known to utilize the main stem
Klamath River in cold water refugia at tributary confluences (Belchik, pers. com}. The
fall/winter run steelhead utilized the Salmon, Scott, Trinity, and South and North Fork Trinity
Rivers. In addition, Elk, Clear, Indian, Independence and Blue Creeks are known to contain

 

 

 

 

 

 

fall steelhead. Historically however, steelhead would utilize any tributary with access for
spawning. and juveniles would migrate upstream in tribularies even where spawning habitat
did not exist. Summer.run steelhead are known to utilize the Salmon, New, Scott.and South
and North Fork Trinity Rivers, Wooly, Redcap, Elk: Bluff, Dillon, Indian, Clear, Canyon,
Camp, Blue; Grider and Ukonom Creeks (see citations in KRBFTF 1991).

 

 

 

3
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 133 of 162
001250

Goheo Saimon

The historical distribution of coho salmon in the Klamath River Basin is reported to have
historically occurred in 113 tributary streams in the Klamath-Trinity River drainage (Brown
and Moyle 1997). Their historical utilization ofthe Upper Klamath Basin is not known from
conclusive records (Fortune et al,, 1966), Historical data document the collection of coho
as far upstream as the Klamathon Racks (Synder 1931) and. are known to inhabit the
Shasta, Scott, Salmon and Trinity River Basins. It is assumed that all tributaries with
sufficient access and habitat supported colic.

 

 

 

 

 

 

Chinook Salmon

The historical distribution of chinook salmon in the Klamath River Basin is known to have
extended above Kiamath Lake into the Sprague and Willamson Rivers (Fortune et al. 1966).
They were also distributed throughout the Lower Klamath Basin in the principal tributaries
(bey Trinity, Scott Shasta; and Salmon Rivers) and several of the smaller streain systems
suchas Fail, Jenny, and Bogus Creeks (Coots 1962). Historically, spring chinook runs were
considered to be more abundant prior to the turn of the century (Moyle 1976, Moyle et-al.,
1989) when compared to the dominance of summer/fall runs since that time (Snyder 1931}.
Spring chinook were historically collected in. the vicinity of the currentidron Gate Dam (ron
Gate Hatchery records). During the pre-1900s some-of the spring run chinook were
destined for the Salmon River, other lower main stem tributaries and likely tributaries
upstrearn of Klamath Lake (Snyder 1931, Fortune et al. 1966). The apparent shift to a
summer/fall run-population occurred by the end of the first decade following 1900 (see
citations in Snyder 1931, Moffett and Smith 1950).

 

 

 

 

Green (and White) Sturgeon

No quantitative data on the historical upstream distribution of green or white sturgeon are
known but have been observed in the main stern Klamath River as far upstream as Iron
Gate Dam. [tis not known whether Klamath Lake would have posed an upstream migration
barrier, though sturgeon are still found in Klamath Lake but are thought to be extremely rare
(Belchik, pers. com.). Green sturgeon have also been observed in the Trinity and South
Fork Trinity Rivers, and in the Salmon River (see citations in KRBFTF 1991}.

 

Coastal Cutthroat Trout

 

Coastal cutthroat trout are known fo be distributed throughout the lower Klamath River
tributaries but the population status and distributions are poorly known. Collections from the
estuary, lower tributaries, and Hunter Creek are documented (see citations in KREFTF
1997).

 
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 134 of 162
001251

Eulachon (Candlefish)

Eulachon are thought to extremely rare or extirpated in the Klamath River (Beichik, pers.
com). Historical use suggest that they utilized the lower 5 to 7 miles of the Klamath River
during March and April for spawning. Eggs incubate for approximately twe to three weeks
and the larvae then migrate back to the ocean (Moyle 1976 as cited in KREFTF 1991).

 

 

Pacific Lamprey

The distribution of lamprey in the Kiamath River is poorly known. Lamprey have been
observed on salmon at the Klamathon Racks and collected from Cottonwood Creek near
Hornbrook (Coots 1962) which may represent a non-anadromous form in the Klamath Basin.
Lamprey have aiso been observed in.the Trintly River and dwaried lanciocked forms have
also been reported from ine Klamath River above lron Gate Dam and in Opper Klamath
Lake. Lamprey are also suspected of ulllizing the Scott, Shasta, and Salmon Rivers (see
citations in KRBFTF 1991).

 

 

Life History Traits

 

The following section provides a synoptic description of key life history traits for each of the
species. Fora more complete treatment of life history traits the reader is referred to Leidy
and Leidy (1984), BOR (1997), DO! (1985) and KRBFTF (1991).

Steeinead

The Klamath Basin supports three runs of steelhead generically referred to as spring/
summer, fall and winter runs. Typically mature spring/summer steelhead enter the Klamath
River between mid-April to late May. These fish migrate upstream to most of the principal
tributaries including many of the larger creeks where they hold until spawning between
January/April of the next year. VVeir counts on the New River which is approximately 84
miles from the delta showed adult summer steelhead show downstream migration in mid-
March, peaked in mid-April and diminished by the end of May (USFWS pers. com.)}. Fallrun
steelhead will typically enter the River as-early as July, but primarily during October and
November were they hold for several months before moving to spawning areas in smaller
tributaries. Winter run steelhead typically move into the River between December through
February and may continue through May while migrating to their spawning areas.
Approximately 16 to 22 percent of spawning steelhead are repeat spawners (USFWS pers.
com.) One of the more unique characteristics of the Klamath River Basin is the presence of
half pounders. These steelhead are immature (non-spawning) males and females, which
are found in the summer and fail run steelhead migrations. Half pounders that enter the
Klamath River generally return to the ocean the following winter or spring. After eqg
deposition, eggs typically incubate from 4 to 7 weeks with the fry typically emerging during

 

 

 

 

 

 

 

 

 

 

 

 

 

5
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 135 of 162
001252

March through June. The length of time for egg incubation is a. function of water
temperature: The juveniles may remain in freshwater for one to three years before
emigration, Emigration of natural steelhead smolts from the Kiamath Basin typically occurs.
between March to late July. Field collections suggest that most emigrating steelhead arrive
inthe estuary during April and May. Although steelhead utilize the Kiamaih River as a
migratory corridor toaccess spawning tributaries, some spawning dees occur in the main
stem. Its importance to resident life stages throughout the year cannot be understated. For
example, a.large percentage of wild Klamath River steelhead show two years of freshwater
growth and a half-pounder life stage exists. Tributary out-migration data show thal a large
percentage of steelhead entering the Klamath are fry and yearlings that must.rear in the
main stem for an additional year or two. Half-pounders rear in the Klamath and tributaries
from August-April. Steelhead prefer water temperatures which range between 7.2 and
14.4C.. Optimal growth temperatures range between 10.0 and 12.8 C. Upper lethal limits
on temperature have been reported as 23.9 C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coho Salmon

Coho typically migrate into the Klamath River during mid-September through mid-January.
Upstream migrations are typically associated with pulse flows due to fall rain events.
Although coho primarily spawn in tributary streams from November through Jan. they have
been observed spawning in side channels, at tributary confluences, and suitable shoreline
habitats in the main stem. Egg incubation lasts approximately seven weeks and typically
occurs during November through March. Alevins remain in the gravel approximately two to
three weeks.and then emerge as free swimming fry during February to mid-May with the
peak in April and May: Coho will typically rear in freshwater for one year before emigrating
to the ocean. This usually occurs in the spring following the first winter. Out migration can
begin as early as February and continue through mid-June, with peak numbers arriving in the
estuary during April and May. Optimal temperature ranges for coho are 3.3 to 20.5 C,
although preferred rearing temperatures are 12.0 to 14.0 C. Upper lethal temperatures
have been reported as 25.6 ©.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chinook Saimen

Spring chinook salmon typically enter the Klamath River as early as February through the
month of July. Peek immigration has been reported as occurring fram March to mid-dune.
Migrating adults tend to hold in deeper pools of the tributaries where they remain throughout
the summer before spawning in the fall. Spawning may occur from September through mid-
November. Spring chinook spawning in the Salmon River occurs from mid-September
through mid-October. Spring chinook are generally believed to migrate farther upstream
than the fall runs. Once the eqgs are deposited incubation generally occurs from 40 to 60
days. Alevins and fry remain in the gravel for approximately two to four weeks and begin
to emerge during December. However, USFS emergence traps on the Salmon River show
emergence extending into late May. Optimal incubation temperatures range between 4.4

 

 

 

 

 

 

 

 

 

6
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 136 of 162
001253

and 13.3. Spring chinook will typically hold in freshwater for approximately one year with
emigration generally occurring through March to July although USFS Salmon. River
outmigration traps show that spring chinook smolts emigrate during fall and spring months.
Typical rearing habitats for juvenile spring chinook are runs and pools. Optimal temperature
for juvenile spring chinook ranges between 13.9 C and 19.4 C. Upper threshold temperature
for juveniles has been reported as 25 C,

 

 

 

 

 

 

Fall chinook are typically separated into two runs, fall and late fallruns. The fall run enters
the Klamath river from mid-July through mid-October while the-late fall.run occurs: from
November through December with some as late as February. Fall chinook spawning occurs
throughout the lower reaches of tributaries with less than one-third of the total fall chinook
run utilizing the main stem Klamath River for spawning. Although approximately 50 percent
of the main stem Klamath spawning occurs in the upper 13 miles, significant spawning
occurs as far downstream as Happy Camp at river mile 110. Spawning, in limited numbers,
has be observed downstream as far as Orleans. Egg incubation generally requires 50 to
60 days at water temperatures which range between 5 C and 14.4 C. Some have reported
emergence of the fry from the gravel during the November to February period. However
Klamath River main stem spawning and temperature data collected by the USFWS in 1993
and 1994 was used to predict emergence timing for the 1994 and 1995 water years using
daily temperature units. Emergence from the 1993 run began in early February and peaked
inearly March 1994 compared to water year 1995 when emergence began in early March
and peaked in early April (USFWS pers..com.). Emergence timing in the tributaries is
believed to be earlier than the main stem. Due to different life history strategies,
outmigration of natural chinook is year round. Type |. chinook outmigrate in the spring and
early surmmer months. Type II outmigrate in the fall and Type lll hold over through the
winter and migrate in early spring (Sullivan 1989). The majority of Klamath River chinook
outmigrate using the Type i strategy. Mid-Klamath River tributaries such as Elk Creek have
a Type II strategy. A wet and cold spring can cause a shift of the peak outmigration up to
one month later than a dry warm water year. Young of year chinook cutmigrating through
the Big Bar trap subside in early August. Shasta River chinook outmigrate from late January
through early May. The secondary pulse should not be confused with the fall, ron Gate
Hatchery release.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Green Sturgeon

Both white and green sturgeon have been found in the Klamath River, however the green
sturgeon is the most abundant of the two. The white sturgeon are known to periodically
migrate up the Klamath River (see citation in DO! 1985). Green sturgeon typically enter the
Klamath River in late February and may continue to do so through late July. Although
sturgeon have been observed as far upstream as Iron Gate Dam. they typically do not
migrate above Ishi Pishi Falls on the main stem Klamath. As noted previously migrating
sturgeon also utilize the Trinity, South Fork Trinity,.and lower Salmon River. Spawning
typically occurs during March to July with peak spawning occurring during April, May to mid-

 

 

 

 

 

 

 

 

 

 

 

7
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 137 of 162
001254

 

June. Emigration of post spawning adults generally occurs throughout the summer and fall
with peaks in August and September. Out migration of sturgeon juveniles may occur when
they are less than one year old or as long as two years old. Out migration begins in the
upper reaches. of the basin as.early as July while peaking in September in downstream
areas.

 

 

Coastal Cutthroat Trout

it is believed that coastal cutthroat trout enter the Klamath River during the November
through March period-and spawn during the-spring. Juveniles: may_rear for-up to one.or two
years in either streams or the estuary before migrating to the ocean.

Eulachon (Candlefish)

Eulachon typically enter the lower Klamath River during the March and April period and
spawn immediately. Eags.typically incubate for two to three weeks. after which the larvae
out migrate.

Pacific Lamprey

Very little information.is known about the Pacific lamprey within the Klamath River Basin.
The Yurok Tribal Fisheries Program has documented lamprey entering the Klamath River
from October through April with the peak often occurring in December or January. Lamprey
are thought te spawn during April to July. Egg incubation typically occurs over a two to
three-week period with the ammocoetes remaining in the substrate for up to five or six years
before out migrating. Emigration is thought to typically occur during the late summer
months. However, observed immigrations in March appear to be associated with high flows
(Walt Lara Sr. pers. com. cited by Belchik pers. com.}. Lamprey have been observed
spawning in. Dillon Creek in June and eyed juveniles as free swimming and attached to
steelhead in.ccol water refugia from Bluff Creek to Bogus Creek (Belchik, unpublished data).

 

 

Historical Hydrology

Most of the existing stream gage records are highly impacted by upstream water use and
therefore determination .of historical conditions is difficult. The following summary is primarily
taken from USGS (1995) which completed a characterization of hydrology data in the
Klamath River Basin based on periods of record for existing gages. The analysis conducted
by USGS indicated that at annual flow-volume level, gage data do not strongly reflect
changes in water allocation strategies in the main stem Klamath River near Keno, the Shasta
River, the Scott River, or the Salmon River, However, flow alterations (e.g., depletions and
seasonal shifts in the magnitude) are evident at the monthly level. The annual flow regime
downstream of Lewiston in the Trinity River clearly reflects the large trans-Basin diversions
which began in 1961 with the construction and operation of the Central Valley Project Trinity

 

 

 

 

8
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 138 of 162
001255

River Division. This change in hydrology becomes less detectable downstream during high
flow periods due to unimpaired runoff at downstream locations in the Trinity River and is not
readily apparent in main stem of the Klamath during the spring runoff period in normal and
above normal water years.

 

 

One of the more unique characteristics of the historical flow regime of the main stem
Kiamath River was the rather ‘smooth’ annual hydrograph, which is attributed to the hydraulic
buffering of the large storage capacity in Tule, Upper and Lower Klamath Lakes prior to
development in the upper basin (Balance Hydrologics, inc..1996). . Within year variability of
flows on a seasonal and daily basis within the main stem below Copco are well-documented.
in addition, seasonal shifts in the annual hydrograph are readily apparent due to water
allocation practices in the upper Klamath Basin as reflected in the gage data below Iron
Gate Dam; which are well-documented. These include flow depletions of 250,000+ acre
feet. and seasonal shifts in the pattern of the annual hydrograph. These changes are
discussed further in Chapters Hl and Ill.

 

 

 

 

 

 

 

The: following discussion-on changes to within year hydrology is confined-to the lower
Klamath Basin and is presented here for convenience. The analysis by USGS concluded:

 

The Klamath River at Keno, Shasta River near Yreka and the Scott River near Ft.
Jones are influenced by irrigated agricultural water use. Two of these locations show
a discernible change in relative runoff compared to the Salmon River beginning about
the1960's. .... we conclude this phenomenon is not due to changes in the Salmon
River drainage, but due to changes in the upper Klamath and Scott basins. These
changes could be due to changes in crop patterns, irrigation techniques, water
demand due to a persistent change in summer weather patterns or other causes.
We believe this phenomenon is related to man’s activities.”

 

 

 

 

 

 

 

 

 

 

 

 

 

The documented changes in flow below Iron Gate Dam in terms of annual flow depletions
within the Upper Klamath Basin, changes in the seasonal distribution of flows, the current
status of the anadromous stocks which include listed or proposed listing of fish under the
ESA, curtailment and or loss of tribal, commercial, and recreational fishing opportunities, as
weil as historical and current concerns over the adequacy of the FERC flow regime
highlights the need for an assessment of instream flow needs within the main stem Klamath
River and tributary systems.

 

 

 

 

 

 

 
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 139 of 162
001256

Chapter fl - Current Conditions and Historical Factors Affecting Fisheries Resources

 

Current Distribution of Anadromous Species

Both historical and existing fish species distribution maps are provided in Appendix A. At the
present, habitat of anadromous salmonids is limited in the Klamath River Basin to the main
stem and tributaries downstream of Iron Gate Dam..Upstream distribution in several of the
tributaries (e.g., Trinity) has also been limited due to construction of dams and diversions.
Access to the Upper Klamath Basin by anadromous species was effectively stopped with
the completion of Copco Dam No. 1 in 1917 although reduced access to tnbutaries in the
Upper Klamath Basin. likely occurred. starting: as early asthe 1912-14. period. with
consiruction of the Lost River diversion canal and completion of Chiioquin Dam. Access to
the upper reaches of the Trinity River and its tributaries were blocked in 1961 with
completion of Lewiston Dam. The final reduction in upstream main stem habitat access
occurred in: 1962 with the completion of irom Gate Dam. The following synopsis on the
existing distribution of key species was primarily adopted fram DOI (1985) and BOR (1997)
and references contained in the annotated bibliography in Appendix C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Factors Attributed to the Decline of Anadromous Species

The decline of anadromous species wiihin the Klamath River Basin can be altribuled to a
variety of factors which include both flow and non-flow factors, These include over harvest,
affects of land-use-practices. suchas Jogging, mining,.stream habitat alterations, and
agriculture. Other important factors have included climatic change; flood events; droughts,
El Nino, fires, changes in water quality and temperature, introduced species, reduced
genetic integrity from hatchery production, predation, disease, poaching. Significant effects
are also attributed to water allocation practices such construction of dams which blocked
substantial areas from upstream migration and have also included flow alterations in the
timing, magnitude, duration and frequency of flows in many stream segments on a seasonal
basis. The following synopsis is taken primarily from DO! (1985), BOR (1997), KBRBFTF
(1991) and references in the attached annotated bibliography contained in Appendix C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Based on a review of the literature examined for this study, it is reasonable to assume that
the Klamath River Basin was primarily in a natural state prior to about 1800. However, by
the mid 1800s a variety of factors were already contributing to the decline of the
anadromous stocks. During this period both accelerated timber harvest,
placer/gravel/suction mining, and commercial exploitation of salmon stocks were underway,
Over exploitation of the commercial fisheries (ocean and in river), placer mining, and local
dam construction were attributed to declining salmon stocks as early as the 1920s. Snyder
(1931) considered the decline of the spring run chinook to have occurred prior to the closure
of the river at Copco in 1917 and attributed this decline primarily to over exploitation of the
salmon. stocks and. placer/gravel/suction. mining inthe Basin. The concern of over
exploitation and declines. in the anadromous stocks of the Klamath River Basin led to. the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FO
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 140 of 162
001257

closure of commercial fishing in 1933, Prior to the 1990's, excessive ocean harvest rates
seriously reduced salmon stock abundance in the Klamath River System. Passage of the
Pacific Fisheries Management Council's Salmon Planin 1978, followed by the formation of
the Klamath River Salmon. Management Group in 1985 and the Klamath River and the
Klamath Fisheries Management Council-in 1987 has led: to improved management: of
Klamath Basin fisheries resources. During the 1980's, ocean harvest rates cn age-4
Kiamath fall chinook averaged 53 percent (PFMC 1991), however since 1991 the average
age-4 ocean harvest is less than 12.5 percent (PFMC 1998). This reduction in ocean
harvest is partially due to the recognition of river tribal fishing rights, as well as to regulations
for conservation of Klamath Basin fall chinook. Age-4 river. harvest-rates have also
substantially declined since 1990, dropping from an average of 65 percent from 1986-1989
to an average of 32 percent following 1989.

 

 

 

 

 

 

 

 

 

 

 

 

Timber harvest activities within the Klamath River Basin have also contributed to the long-
term decline in the salmon stocks beginning from the turn-of-the-century. This included
deterioration of habitat from increased sediment loading and general deterioration of large-
scale watershed areas. The extensive placer/gravel/suction mining within the Basin resulted
in-serious habitat modifications beginning in the early 1900s and directly impacted salmon
runs during this period. The extensive habitat modifications to both the main stem and
tributary systems are still evident today (e.g., the Scott River).

 

 

 

 

 

 

 

 

Although upstream migration of the anadromous stocks. were. effectively blocked with the
construction of Copco Dam in 1917, water allocation practices to meet agricultural demands
in the upper Klamath Basin continued to affect downsiream anadromous species due to
alteration.in the shape and magnitude of the hydrograph below Iron Gate Dam. Diversion
of water to meat agricultural demands in both the Scott and the Shasta River systems are
attributed to significant reductions in habitat availability and quality for spawning and rearing
chinook. Depletion-of stream flows in the Scott River and almost every tributary within this
subbasin are associated with severe limitations for cono and steelhead juvenile rearing
habitat availability and stranding of juvenile fall chinook, coho, and steelhead during the
irrigation’ season in-average and below average water years. Diversion of water for
agricultural purposes, and the associated agricultural return flows, are attributed to higher
than normal water temperatures and degraded water quality in both the Shasta and Scott

 

 

 

 

 

 

 

 

 

 

 

River systems. Spring run chinook and spring run steelhead are considered to be extinct or
at best remnant populations in the Scott and Shasta rivers and is attributed to poor summer
flow conditions, Iron Gate Dam also blocked access to several cool water springs and
tributaries below Copco Dam that were utilized by spring chinook such as Jenny and Fall
Creeks. These creeks and the main stem Klamath River continued to support chinook prior
to construction of lron Gate Darn (Kent Bulfinch, pers. com. cited by Belchik, pers. com).

 

 

 

 

 

Although historical data does not-exist to determine the temperature and water quality
regime of the main stem Klamath River below Klamath Lake, existing flows within the main
stem Klamath River below the Scott River during the late summer period have been

 

 

iW
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 141 of 162
001258

associated with conditions that can result in lethal combinations of high temperature and low
dissolved oxygen; as evidenced by fish kills. Bartholow (1992) evaluated available water
temperature data in the Klamath Basin and generally concluded that during low flow summer
periods the natural conditions in the Klamath main stem are likely marginal for anadromous
species due to elevated temperature. However, existence and use of thermal refugia is well
documented.

 

 

It is evident-from the available data that the completion of Copco: Dam: in 1917 and
completion of Trinity Dam in 1962 significantly reduced the Basin wide distribution of
anadromous species. However, the construction of dams associated with
placer/gravel/suction mining, timber harvest, and fisheries practices impacted anadromous
species prior to these major dams. For example, a splash dam constructed on the main
stem Klamath River at Klamathon in 1889 effectively blocked upstream migration of
anadromous species to the upper Klamath Basin until 1902. Effective blockage of several
tributary streams by dams for mining also occurred in ihe 1930s, many of which were. not
removed until the 1950s. This included Hopkins, Camp, Indian, Beaver, Dutch and
Cottonwocd Creeks on the main stem Klamath, and several tributaries in both the Salmon
and Scott River basins. Dwinell Dam was completed in 1928 on the upper Shasta River,
which effectively blocked upstream migration, No minimum instream flow was required at
this facility.

 

 

 

 

 

 

 

 

 

 

 

The existence of Trinity/Lewiston Dams, and Iron Gate Dam, and Dwinell Dam are also
attributed to negative changes to the quality and quantity of available spawning gravels
suitable for use by anadromous species below these facilities. Prior to the construction of
iron Gate Dam, hydropower releases (i.e., rapid flow ramping) were also associated with
deleterious conditions for spawning and young of the year anadromous species in the main
stem Kiamath River. Iron Gate operations have flow ramping rate criteria under Article 40
of PacificCoro FERC License which states that a ramping rate not to exceed 3 inches per
hour or 250 cfs/hour whichever produces the least amount of fluctuation as measured at the
Iron Gate gage. PacificCorp voluntarily targets ramp rates at lron Gate gage to
approximate two inches per hour (Frank Shrier, pers. corn.). Large-scale changes in the
channel form below Trinity Dam are also known to have resulted in loss of productive salmon
rearing habitat. Restoration of the channel is being recommended in the Trinity River Flow
Evaluation Report by alterations in the Trinity flow release schedule as well as mechanical
restoration activities but restoration of recommended restoration measures have not yet
occurred: Recommendations from this study include both modification in the minimum
instream flow requirements as well as the release of flood flows for rehabilitation of the
riparian community and stream channel.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional factors which impacted the anadromous species in the Klamath Basin have
included high pre-spawning mortalities in the 1950 through 1953 period and adverse effects
due to extreme flooding in 1955, 1964, and 1974 and drought during 1976-77. The pre-
spawning mortality was associated with hatchery produced fall chinook returning to the Fall

 

12
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 142 of 162
001259

Creek Hatchery where over escapement to the Hatchery resulted in fish being forced back
into the Klamath River where a lack of natural spawning grave! caused redd superimposition.
invaddition, suspected higher mortalities associated with angling is also suspected (see
Appendix C), The extensive and extreme magnitude of fires in 1987 are also considered to
have been deleterious to anadromous species due to the increased run off from the
disturbed watersheds within the Klamath Basin. Cumulative impacts to many of the tributary
watersheds in conjunction with alteration of the hydrograph below Iron Gate Dam is
attributed.to the formation.and-persistence of large delta fans at tributary confluences.
These fans during periods of low flow may inhibit or have completely blocked access to
these tributaries by anadromous species. Finally, concern has been raised over the increase
predation of anadromous species by the resurgence of the sea lion populations at the mouth
of the Klamath River and predation by brown trout below Lewiston Dam on the Trinity River.
Although these other cumulative factors have contributed to limiting conditions for many of
the aquatic resources, reduction in habitat access due to existing dams and continuing
alterations in the flows (with associated deteriorated water quality) remain important limiting
factors. This includes the downstream and cumulative effects of changes in flow and water
quality in the mainstem Klamath River.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Upper Klamath Basin

The construction of Copco Dam was started in 1910 and likely impacted upstream migration
of anadromous. species at that time. The Dam was completed in 1917 and effectively
eliminated over 100 miles of potential anadromous fish habitat in the upper Kiamath Basin.
The continuing effect on the lower Klamath Basin is primarily due to changes in the hydrology
and potentially water quality. Releases below lron Gate Dam have been associated with
water temperatures above. acute. salmonid exposure criteria (/e., 20 C) and dissolved
oxygen below chronic exposure levels (i.e., 7 mg/l} during the late summer. Most water
quality problems within the main stem Klamath River associated with fish kills have been
reported below the Scott River. Although as noted previously, naturally high water
temperatures were likely pre-main stem dam construction due to the large surface areas
associated with Upper and Lower Klamath Lakes some mitigating inflows from springs and
tributaries likely offset these temperatures to some degree and provided cool or cold water
refugia to salmonids. Water allocation practices to meet agricultural demands now result
in higher winter flows and lower summer flows compared to the natural hydrograph.. Poor
water quality arising from Upper Kiamath Lake is a combination of natural high
concentrations of nutrients in tributaries of Klamath Lake and nutrient enrichment due to
land-use practices in the upper Basin. It may be difficult to ameliorate water quality in the
Lower Klamath Basin given the water quality characteristics in the Upper Klamath Basin.
increased flows are anticipated to improve water quality to some degree, but changes in
water management and:land use practices: may also be required to fully address water
quality issues in the lower basin.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 143 of 162
001260

The Upper Trinity Subbasin

 

 

With the completion of Trinity Dam and Lewiston Dam, access to the entire upper Trinity
subbasin was effectively blocked for all anadromous species in 1962. This included spring
and fall chinook salmon, coho, steelhead, and Pacific lamprey which were known to utilize
this subbasin for spawning and rearing habitat (see Appendix A}. Estimated losses. for
chinook spawning habitat is 59 miles and 109 miles for steelhead habitat. Itis unknown how
much coho habitat was lost but would likely be similar to chinook.

 

 

Prior to 19817 flows inthe Trinity River below Lewiston were reduced by approximately 80
percent. Inaddition to a substantial reduction in the base flow regime, operations eliminated
almostail food events. This resulled in substantial channel alterations below the facility in
the main stem of the Trinity River which are associated with deleterious. conditions for
anadromous species and major changes in the channel form. Pending the completion of the
Trinity River Flow Evaluation Report and the associated EIS/EIR flows currently in the main
stem Trinity River remain significantly reduced.

 

 

 

 

 

 

 

 

The Shasta Subbasin

Water quality in the Shasta River has been impacted with the creation of Lake Shastina in
1928 which receives high nutrient loading due to upstream land-use practices. Problems
associated with adverse water temperatures for anadromous species have been recognized
in the Shasta River for over 20 years, which are attributable to the numerous water
diversions.on the Shasta River. and its tributaries and agricultural practices within the Basin.
The Shasta River has been highly impacted from grazing practices. The lack of large woody
debris in the-stream.and loss-of recruitment potential has decreased the complexity of the
river channel from many years. The loss of significant riparian areas from over grazing has
also been attributed to elevated adverse water temperatures. Several tributaries are also
poorly connected to the main stem Shasta (e.g., Little Shasta Creek) and very low dissolved
oxygen levels occur in some reaches during critical low flow summer periods (Deas, pers.
com.):

 

 

 

 

 

 

 

 

 

 

 

 

Historical anadromous fish using the Shasta River basin include fall chinook, coho, fall
steelhead and Pacific lamprey. Historical data indicate a decline in chinook spawning runs
within the Shasta Basin since the 1930s. Available data for both. coho and steelhead
spawning runs are not entirely reliable to ascertain long-term population trends, although
steelhead are considered to have experienced declines. It is estimated that the Shasta
River presently maintains approximately 35 miles of fall chinook habitat and 38 miles of coho
habitat and are similar to values reported in 1955 but remain below pre-development levels.
However, actual utilization of this remaining habitat is contingent upon suitable flow
conditions which may not be met during average and dry years due to water diversion. Fall
steelhead habitat is estimated at. approximately 55 miles~and is somewhat reduced
compared to-estimates derived in- 1955. Lake Shastina has likely blocked suitable habitat

 

 

 

 

 

 

 

 

14
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 144 of 162
001261

upstream that was historically utilized by steelhead in the headwaters of the Shasta River.
The lack of gravel recruitment below Lake Shastina may also negatively affect river
morphology and fish habitat. Accessibility to the currently available steelhead habitat is
contingent upon suitable flow.conditions. and lack .of migration barriers. at agricultural
diversions (see Appendix A).

 

 

 

 

Overall, anadromous fish production in the Shasta River basin is considered to be limited by
low flows and high summer water temperatures, stream diversions and degraded spawning
gravels. Cumulative depletions of water for agricultural use during the May through October
period of average and dry years may restrict access by fall chinook to the lower 10 to 15
miles: of the river. Low flow conditions during these types of water years also reduce
suitable rearing habitat for both coho and steelhead juveniles.. However, water quality in the
Big Springs area remains tolerable for rearing juveniles through the summer months. These
conditions. are acerbated due to increased water temperatures which can exceed upper
limits for the anadromous species. These conditions have resulted in a known fish kills for
juvenile steelhead. Additional impacts within the Basin are associated with grazing practices
which can result in increases in sedimentation which adversely affects steelhead spawning
and. rearing habitats. No quantitative data on the distribution or abundance. of Pacific
lamprey is currently known.

 

 

 

 

The Scott Subbasin

Principal factors affecting the distribution and quality of habitat within the Scott River basin
are associated with the nurnerous. agricultural diversions along the main stem of the River
and its tributaries as well as the loss of beavers, grazing and levies which have contributed
to degradation of habitat and alterations in the Scott River channel... Existing diversions
within the main stem Scott River and its tributaries exceed 650 cfs. The cumulative effects
of these diversions are severely depleted instream flows in many sections. Additional flow
reductions, including dry channels, have been associated with groundwater pumping for
irrigated land use, which affect both tributary streams as well as the lower main stern Scott
River.

 

 

 

Current anadromous. use.of the Scott River include fall chinook salmon, coho. salmon, fall
steelhead, and Pacific lamprey. Fall chinook salmon are known to utilize the main stem
Scott River and several of its major tributaries. It is believed that both coho and steelhead
are more widely distributed but no quantitative information exists to estimate runs sizes.
Trend data on chinook salmon would appear to indicate a general decline in the Scott River
basin since the 1960s. at least. In the absence of more quantitative data it is assumed that
the trends in-coho and steelhead within the Scott subbasin are reflected in the overall trends
for the remainder of the Klamath Basin at-large. However, during the past decade,
steelhead numbers (fall, winter and spring/surmmer-run) have declined dramatically on the
Kiamath River side of the Klamath Basin relative to numbers found on the Trinity River side.
Many of the-index.streams in this area of the Basin have their headwaters in wilderness

 

 

 

 

 

 

 

 

 

 

iS
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 145 of 162
001262

 

areas, suggesting the limiting environmental bottleneck is in the main stem Klamath River
(CDFG, pers. com.). Itis estimated that approximately 59 total river miles of habitat within
the Scott River, East Fork Scott River and lower Mill Creek currently exist for fall chinook.
The estimated historical miles of available coho salmon habitat in the Scott River basin was
126 miles. Available data suggests that existing habitat now constitutes approximately 68
miles. The estimated extent of steelhead habitat is approximately 142 miles within this Basin
(see Appendix A).

 

 

 

 

 

 

 

The. anadromous fish production within the Scott River basin is impacted by reduced flows,
degraded spawning habitat, high summer water temperatures, and several un-screened
diversions. Cumulative water withdrawals in conjunction with groundwater pumping during
the agricultural season of May to October currently limits upstream migration for fall chinook
at approximately River mile 42. in average to dry years these low flows severely limit both
coho and: steelhead juvenile rearing habitat suitability and availability during the May to
October period. These low flows in conjunction with agricultural return flows are also
associated with high water temperatures in the main stem Scott River and many of its
tributaries. Land-use practices have been noted to cause increase sedimentation problems
over most of the main stem Scott River.

 

 

 

 

 

 

 

 

 

The Salmon Subbasin

The Salmon River represents one of the most pristine watersheds still existing within the
entire Klamath River basin. Although a high percentage of the Salmon River is under.a
wilderness designation, other areas have significant road networks and have undergone
significant timber harvest. (n-addition to the timber harvest practices, grazing and the 1987
fire have had negative affects on the Salmon River watershed and Salmon River channel.
The Salmon River supports spring and fall chinook salmon, coho salrnon, spring and fall
steelhead, Pacific lamprey and green sturgeon. Fall chinock populations within the Salmon
River have shown declines which are associated with factors external to the Salmon River.
insufficient data presently exists to make inferences on the status of coho populations within
the Salmon River, but are believed to reflect overall trends within the lower Klamath River
basin. The current status of steelhead populations are also not known but again, but
summer steelhead numbers have stayed depressed in the Salmon River drainage and
numerous other tributaries such as Clear Creek, Bluff Creek and Dillon Creek (CDFG, pers.
com.). No quantitative information on the distribution and status of Pacific lamprey is known.
No quantitative information on the status of green sturgeon populations is known and they
are considered to inhabit the lower six miles.of the Salmon River.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current estimates of fall chinook habitat within the Salmon River are approximately 81 miles,
which is approximately nine miles less than the highest historical estimates. Historical
estimates of coho habitat within the Salmon River and its tributaries is approximately 105
miles. Existing estimates are approximately 85 miles. Historical estimates for steelhead

 

 

16
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 146 of 162
001263

and within the Salmon River do nobewist but albare assumed to be similar to that of coho
which would be approximately 109 miles (see Appendix A).

 

 

 

No. significant impediments to anadromous fish production within the Salmon River basin
currently exist. However, areas of unstable spawning gravels have been identified in
reaches of both the North Fork and South Fork Salmon Rivers. Finally, elevated water
temperatures which exceed upper growth requirements for salmonid juveniles have
occasionally been reported. These events are attributed to natural climatic factors.

 

 

 

The Mid-Kiamath Subbasin

The Klamath Task Force defines the Mid-Kiamath Subbasin as the main stem Klamath River
from fron Gate Dam to Weitchpec. This section of the main stem Klamath River can be
impacted by water quality from upstream releases at Iron Gate during low flow periods.
Elevated water temperatures during the late summer period have been observed. Inthe past
decade this reach of the main stem Klamath River has been impacted by reductions in water
quality asa consequence of timber management and mining activities: These are primarily
associated with increased turbidity. Water releases at lron. Gate. Dam due to.Klamath
Project operations impact main stem river flows.in this reach of river. Vater allocation
practices within both the Shasta and Scott River basins also contribute to flow alterations
inthis reach of river. Changes in the flow regime are generally reflected in increased winter
flows and reduced summer flows when compared to historical conditions as noted by USGS
(1995) and Balance Hydrologics, inc (1996).

 

 

 

 

 

 

 

 

 

 

 

 

The main stem Klamath River and many of its tributaries are utilized by spring and fall
chinook saimon, coho, and spring and fall steelhead. Pacific lamprey and green sturgeon
are also known to utilize this reach of river: The main stem Klamath should not be
considered only a migration corridor. In 1995, over 6,000 fall chinook spawned in the main
stem (USFWS pers. com.). The production from these spawners must rear in the main
stem through time of smoltification, In addition to the main stem recruitment, tributary pre-
smolt outmigrants must rear in the main stem until smoltification. These fish rely on the main
stem Kiamath for up to 2 years. Lamprey and sturgeon rely on rearing in the Klamath rive
for.up to 5 or 6 years and 1 to: 3 year, respectively. In addition, spawning in the main stem
by chinook is known to occur from below Iron Gate downstream to Orleans. Overall trends
in anadromous fish for this subbasin generally reflect the long-term declines for the Klamath
River basin as noted previously. The remaining chinook populations are primarily composed
of fallrun. The specific status of coho within this reach of the main stem Klamath River and
tributaries is.also difficult to: ascertain due to lack of site-specific quantitative data. In
general it is assumed that populations follow the general trend for the lower Klamath River
basin. This-also applies to steelhead. No quantitative data are available on the status or
distribution of Pacific lamprey but are believed to have river access similar to that of
sieelnead. No quaniitative data for green sturgeon populations are available for this reach
of river:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vy
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 147 of 162
001264

Estimated available habitat for spring and fall chinook is approximately 168 miles within this
subbasin. The estimated available habitat for steelhead within this section of the mid
Kiamath Basin is approximately 250 miles of spawning in rearing nabitat. Coho are
estimated to have access to approximately 190 miles (see Appendix A).

 

 

 

Principal factors affecting anadromous fish production within this section of the Klamath
Basin include high water temperatures and water quality (e.g., pH and dissolved oxygen),
suspected loss of spawning gravels, flow reductions for some tributary systems, flow
depletions within the Upper Klamath River Basin and altered characteristics in the timing and
magnitude of main stem flows. In addition, Highway 96 and parallel roads to the main stem
and tributaries have caused effects to fish habitats and access. Alterations in the channel
due to upstream dams have been associated with armoring of the strearm bed and lack of
gravel recruitment from blocked upstream sources. Land-use practices in several of the
tributaries have resulted in sedimentation which has adversely impacted fall chinook,
steelhead, and coho production. in Dry, Ten Mile, Elk, Indian, and Thompson Creeks.
Several tributaries are also impacted by agricultural diversions either from un-screened
diversions or flow reductions during the agricultural season. Land use practices such as
logging, homesteading, road building, grazing, etc, have impacted many tributaries within this
Subbasin and those mentioned previously are just examples.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Mid-Trinity Subbasin

Fiow releases below Lewiston Reservoir had historically resulted in.a.much colder water
temperatures during the summer and warmer. temperatures. during the winter when
compared to natural. conditions and. have adversely impacted. anadromous. species.
Alterations in-the flow regime to address these issues are currently underway. During the
period of 1963 and 1981 flows in the main stem Trinity below Lewiston Dam were reduced
by approximately 80 percent and peak flows were essentially eliminated. This resulted in
a substantial narrowing of the river channel and fossilization of point bars by riparian
vegetation. This was associated with reduced quantity and quality of anadromous rearing
habitat. Subsequently, improved minimum instream flows as well as initiation of higher flow
events have been undertaken in an attempt to rehabilitate the river channel and associated
riparian community.

 

 

 

 

 

 

 

 

Utilization of the mid-Trinity subbasin by anadromous species include fall and spring chinook,
coho, spring and fall steelhead, green sturgeon, and Pacific lamprey. Overall populations
of chinook are considered to have declined within this basin. Although escapement
estimates for coho vary, there has not been a discernible decline noted for this basin since
closure of Lewiston Dam. The estimates of the escapement from this section of the
Klamath Basin clearly indicate a substantia! decline for steelhead. No quantitative data

exists to-estimate populations status or trends for either the Pacific lamprey or green
sturgeon.

 

 

 

 

 

 

 

18
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 148 of 162
001265

Available habitat for both coho and chinook salmon are estimated at about 140 miles. Total
estimated habitat for steelhead is approximately 225 miles. Green sturgeon are considered
to have limited access fo approximately. nine miles of the main stem. Trinity River
downstream of Burnt Ranch (see Appendix A).

 

 

 

 

Although the most-significant reduction in both quantity and quality of available habitat for
anadromous species occurred with the construction of the Lewiston and Trinity dams, other
factors such as poor land-use practices have also contributed. Additionally, significantly
degraded habitat is attnbuted to the 1964 flood... Problems continue within this subbasin due
to erosion, bank instability,.and sediment input which had adverse impacts on. available
anadromous fish habitat.

 

 

 

 

 

 

The primary factors which are considered to limit anadromous fish production in the Trinity
River subbasin include reduced flows. from agricultural diversions,.migration. barriers,
secimeniation, and riparian encroachment on the main ster Trinity Riverchannel. Formation
of tributary deltas have also occurred due to the lack of higher flow releases from the
upstream dams which can inhibit or preclude access to tributaries by anadromous species
during low flow periods. Formation of these deltas are also associated with increased
sediment loads due to poor land-use practices in several of the tributaries. As noted
previously, the lack of high flow events since closure of Lewiston Dam have resulted in
significant encroachment by riparian vegetation which has led to alteralion in the physical
characteristics of the river channel. This general narrowing and deepening has resulted in
significant losses to important early life stage rearing habitats for many of the anadromous
species. Both the increased minimum flows and prescribed high flow events from Lewiston
Dam are anticipated to improve these conditions. Although nota major factor, some
agricultural diversions in the basin may unnecessarily reduce access to spawning in rearing
areas for anadromous species. Finally, hydraulic and dredge mining activities have impacted
the Trinity and its tributaries for many years.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The South Fork Trinity Subbasin

 

 

Although no major water development has occurred within the South Fork Trinity River
subbasin, sedimentation from the naturally erodible soils has increased due to poor land-use
practices in the past, primarily by timber management activities. The 1964 flood resulted
ina significant deterioration of anadromous spawning habitats in this tributary, which is still
undergoing rehabilitation through natural processes today. Fires, timber harvest, read
construction and historic mining practices with the added large flood events have all played
a role in the loss of anadromous salmonid production within this Subbasin:

 

 

 

 

 

 

 

 

 

 

Historical distributions of anadromous species within the South Fork Trinity subbasin include
fall, winter, and spring run steelhead, spring and fall chinook salmon, coho, green sturgeon,
and Pacific lamprey. Overall trends for the anadromous species are generally considered

 

 

19
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 149 of 162
001266

to be in decline reflective of the entire lower Klamath Basin.. No quantitative data presently
exists to determine the populations status for Pacific lamprey and green sturgeon.

 

Existing estimates of available anadromous species habitat are considered to be nearer
historical conditions than in previous decades after the 1800's and are attributable to habitat
improvement efforts over the past 20 years. The estimated steelhead distribution indicates
they have access to approximately 190 miles of river habitat, which include both spawning
in rearing areas. Estimated coho: habitat is approximately 115 miles in this basin. The
current distribution of chinook within the basin indicates that existing available habitat is near
historical levels and is approximately 115 miles. Although no quantitative data exists to
estimate the distribution of Pacific lamprey they are currently believed to have access to
similar areas as that of steelnead (see Appendix A).

 

 

 

 

 

 

 

The primary factors which affect anadromous fish production include sedimentation, reduced
water quality, areas of reduced flows from. agricultural diversions, hydroelectric
developments, and upstream migration barriers:at agricultural diversions. Adverse impacts
due to sedimentation have been a historical problem throughout the subbasin due to the
natural characteristics of the underlying geomorphology. These problems, however, have
also been increased due to some historical land-use practices primarily associated with
timber harvesting. Although. natural in origin, the 1964 flood resulted in serious sediment
induced problems such as disruption of spawning rifles, filling of rearing and holding habitats
(.e., pools}, and in many locations stream channels were significantly widened and became
shallower. In some instances the loss of the riparian community in conjunction with the
widening of the stream channel has been attributed as the mechanism for elevated water

 

 

 

 

 

 

 

 

temperatures which may limit the amount of anadromous species habitat inthis system.
Agricultural diversions primarily during the irrigation season. are known to result in reduced
flows in several of the tributaries which may impact rearing habitat for anadromous species
in the Hayfork Creek watershed.

 

 

 

The Lower Trinity Subbasin

 

Major factors which impact the salmonid production capacity in the lower Trinity River are
due to upstream water allocation practices at Lewiston and Trinity darms. As noted
previously, these diversions have resulted in a 70 to 90 percent reduction in base flows.with
operation of the Trinity River Division.. This reach of the Trinity River has also experienced
elevated water temperatures during the.summer which has been attributed to reduced
summer flows from upstream diversions in conjunction with lost riparian vegetation shading:
Slightly increased releases subsequentto 1981 from Lewiston Dam have had no appreciable
effect on the thermal regime or anadromous species habitat within this segment of the river
however, the minimum prescribed flow pending the completion of the Trinity Fiow Study and
implementation of recommended measures still represents the third lowest flow of record.

 

 

 

 

 

 

 

 

 

 

 

Historical water pollution problems have also been associated with fish kills within this
section of the river but are not known to occur foday.

20
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 150 of 162
001267

 

This segment of the Trinity River contains important habitat for spawning fall chinook, spring
chinook, winter and fall steelhead, coho, green sturgeon, and Pacific lamprey. Many of the
tributary streams in this segment of the river are also important rearing habitats for these
anadromous species: Coho are known to require one year of freshwater growth... Coho that
exit tributaries within or outside of this subbasin that are pre-smoits,. must rear in the main
stem Kiamath River until smoltification has completed. The overall population trends for
chinook salmon follow those described for other segments of the Trinity River. Historical
utilization of the Trinity by coho salmon is not well understood and It is felt that a few coho
currently utilize this segment of the river for spawning and rearing. Reliable quantitative data
for population trends for steelhead, spring chinook, green sturgeon and Pacific lamprey are
not available for this area of the river. Itis generally believed, however, that steelhead are
below historical conditions in this basin (see Appendix A).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The historical distribution of chinook only indicate utilization of the main stem, and the degree
to which tributary systems were utilized is unknown. No historical distribution data exists to
estimate habitat use for coho, steelhead, green sturgeon, or Pacific lamprey. It should be
noted that considerable restoration efforts for habitat improvement in the post 1964 flood
event have occurred within this and upstream segments of the Trinity basin as a whole.

 

 

 

 

 

The primary factors Which are considered to limi anadromous fish procuction in the lower
Trinity subbasin include loss of juvenile rearing habitat as a consequence of high summer
water temperatures within the main stem, reduction in suitable spawning gravels from
sedimentation from several tributaries, reduction in steelhead rearing habitat due to water
diversion practices, and migration barriers due to agricultural diversions. Many of the
sedimentation problems, however, can be attributed to natural processes. Adverse logging
practices in the tributaries to the Trinity River have also been associated with degradation
of anadromous fish habitat.

 

 

 

 

 

The Lower Klamath Subbasin (Below Scott River)

 

The Lower Klamath Subbasin is defined by the Klamath Task Force starting at Weitchpec
to the mouth. Flows and water quality in this section of the main stem Klamath River can
be dominated by tributary inflows and releases from Iron Gate Dam during low flow periods.
Outside of the high spring run off period, flow patterns are affected by the cumulative water
allocation practices in the respective tributaries and operation.of the Klamath Project,
especially during below normal water years.

 

 

 

 

 

 

 

 

 

Anadromous species which use the main stem Klamath River include spring and fall chinook
salmon, spring, fall and winter steelhead, coho, Pacific lamprey and green sturgeon. This
section of the main stem represents an important migration corridor for these anadromous
species, However, COFG has presented information that suggests that there is a delay in
movement of fish through the lower Klamath (Vailace; CDFG, pers. com.}.. This information
indicates the importance of adequate flows for rearing life stages of fall chinook and other

 

 

 

21
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 151 of 162
001268

species. Pre-smolt coho.and steelhead originating from upstream.and adjacent tributaries
must also-reside inthe lower Kiamath main stern until smoltification has completed.
Furthermore, this section of the main stem represents the principal spawning area for green
sturgeon...Although definitive data does.not exist to quantitatively assess the status of the
anadromous stocks, the available data indicate that fallchinook populations are severely
below historical levels. Populations of coho may reflect levels indicative of the 1960s but are
considered below historical numbers. As has been indicated previously, steelhead are
considered to have declined from historical levels.

 

 

 

 

 

 

Estimated habitat use within this-section of the Klamath Basin indicates that approximately
100. miles of spawning and incubation habitat are utilized by chinook. The estimated
available coho habitat is approximately 130 miles, while estimated steelhead habitat is
approximately 150 miles. Green sturgeon are considered to utilize approximately 66 miles
of the lower main stem Klamath River. Distribution information for Pacific lamprey is not
available but is considered to be approximately the same as that noted for steelhead.
Generally the current distribution of availabie habitat for these anadromous species are
considered to represent historical conditions (see Appendix A}. Although available habitat
is near historical levels.in terms of miles, alterations in the flow pattern and water quality
effectively reduce the amount of effective habitat during seasonal periods.

 

 

 

 

 

 

 

 

The primary factors which are considered to potentially limit anadromous fish production in
this segment of the main stem Klamath River are associated with historical degradation. of
habitat due to land-use practices such as timber management as well as by the cumulative
effects of upstream flow depletions and alterations in the seasonal hydrograh, These
impacts are associated with degradation of spawning gravel from. sedimentation. and
historically from the creation of migration barriers. At present, migration barriers in this
section of the main stem and tributaries are not considered problematic. This section of the
main stem Klamath River is also known to experience elevated summer water temperatures.
These temperatures can offen exceed optimal limits for rearing of juvenile spring chinook,
coho, and steelhead.

 

 

 

 

 

 

 

Overall Population Trends in Anadromous Species

 

The following section provides a brief synopsis of the population trends for steelhead, coho,
and chinook salmon within the Klamath Basin. Unless otherwise noted; this material is taken
from the coho and steelhead status review documents of the National Marine Fisheries
Service and

the Biological Assessment on the Klamath Project 1997 Operations Plan.

 

 

Steeinead

Run sizes orior to the 1900s is difficult to ascertain, but were likely to have exceeded up to
several million fish. This is based on the descriptions of the salmon runs near the turn of the

 

22
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 152 of 162
001269

century provided in Snyder (1938). The best quantitative historical run sizes in the Klamath
and Trinity river systems were estimated at 400,000 fish in 1960 (USFWS 1960, cited in
Leidy and Leidy 1984), 250,000 in 1967 (Coots 1967), 241,000 in 1972 (Coots 1972) and
135,000 in 1977 (Boydston 1977). Busby et al. (1994) reported that the hatchery influenced
summer/fall-run.in the Klamath Basin Gncluding the Trinity River-stocks) during the 1980's
numbered approximately 10,000 while the winter-run component of the run was estimated
to be approximately 20,000. Monitoring of adult steelhead returns to the lron Gate Hatchery
have shown wide variations since monitoring began in 1963. However, estimates during the
1991 through 1995 period have been extremely low and averaged only 166 fish. per. year
compared to an average of 1935 fish per year for 1963 through 1990 period (Hiser 1994).
in 1996 only 11 steelhead returned to lron Gate Hatchery. NMFS considers that based on
available information, Klamath Mountain Province steelhead populations are not self-
sustaining and if present trends continue there isa significant probability of endangerment
(NMFS 1995a). They are a candidate for listing under the ESA at this time.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coho

 

At present, coho populations are substantially lower than historical population levels evident
at the turn of the century and. are listed as threatened under the ESA. NMFS estimated that
at least 33 populations are at moderate to high risk of extinction at this time. Coho
populations within the Southern Oregon/Northern California Coast Evolutionarily Significant
Unit (ESU), which includes the Klamath River Basin, are severely depressed and that within
the California portion of the ESU, approximately 36 percent of coho streams no longer have
spawning runs (NMFS 1995b). Annual spawning escapement to the Klamath River systern
in 1983 was estimated to range from 15,400 to 20,000 (USFWS 1983, cited. in Leidy and
Leidy 1984). These estimates, which include hatchery stocks, could be less than 6 percent
of their abundance in the 1940's and populations have experienced at least a 70 percent
decline in numbers since the 1960's (CDFG (1994) as cited by Weitkamp et al. 1995).
Monitoring of coho returns at the tron Gate Hatchery have ranged from 0 fish in 1964 to
2,893 fish in 1987 and are highly variable. Based on limited monitoring data from the Shasta
River, coho returns have been variable since 1934 and show a great decrease in returns for
the past 7 years.

 

 

 

 

 

 

 

 

 

 

 

 

Chinook

The total annual catch and escapement of Klamath River chinook salmon in the period
between 1915 and 1928 was estimated at between 300,000 and 400,000 (Rankel 1978).
Coots (1973) estimated that 148,500 chinook entered the Klamath River system in 1972.
Between 1978 and 1995 the average annual fall chinook escapement, including hatchery-
produced fish was 58,820 with a low of 18,133 (CDFG 1995). Overall, fail chinook numbers
have declined drastically within the Klamath Basin during this century. As noted previously,
spring chinook runs appear to be in remnant numbers within the Klamath River Basin and

 

 

 

 

 

 

 

 

23
Case 3:19-cv-04405-WHO Document:358°° Filed 02/20/20 Page 153 of 162
001270

have been completely extirpated from some of their historically most productive streams,
such as the Shasta River (Wales 1957).

 

 

 

24
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 154 of 162
001271

Chapter Ill- Assessment of Interim Flow Needs
introduction

The overall objective of this chapter is to provide estimates of the interim minimum monthly
flows. necessary to aid in the restoration and maintenance of the aquatic resources within

 

 

 

 

 

the Lower Klamath River. Instream flow estimates for the major tributaries within the Lower
Kiamath River Basin will be further addressed in Phase ll. The Department has important
obligations concerning these. resources, including trust responsibility to Klamath Basin Tribes
and its statutory responsibilities including the Endangered Species Act and Klamath Basin
Restoration. Act. These estimates of required.flows from the Upper Klamath Basin are
primarily for-use in the Alternative Dispute Resolution (ADR) process of the Oregon water
rights adjudication as well as for the Department's efforts to develop annual and long-ierm
operations plans for the Bureau of Reclamation’s Klamath Project. This chapter reviews the
basis for establishing the estimated flows available from the Upper Klamath Basin in light of
pre-project, historical and current conditions. This is followed by a summary of the monthly
species and life stage periodicity of key salmonid species. A review of several techniques
considered for the purposes of estimating flow requirements is also provided. Results from
the application of the various assessment techniques are provided and compared to various
historical and existing recommended flow regimes, The chapter concludes with the specific
recommendations for interim minimum monthly flows.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

it must be emphasized that the recommended minimum monthly flows in this report are
intended as interim recommendations pending completion of more detailed site specific
studies and inclusion of tributary instream flows. [tis anticipated that refinements will occur
as the on-going site specific intensive flow studies are completed (including tributaries) and
through the process of adaptive management within the context of other management
programs within the Klamath Basin. The basic techniques utilized for estimating the minimum
instream flows do not necessarily encompass temperature or water quality needs of the
fisheries which. have been treated qualitatively in this report. A more rigorous treatment of
temperature and water quality is being undertaken as part of Phase tl.

 

 

 

 

 

 

 

 

 

Hydrology

 

Ailhough.a variety of flow analyses have been conducted within the Klamath Basin, two
principal works were reviewed extensively for-this report: USGS (1995) and Balance
Hydrologics, Inc. (1996). In both of these efforts, analyses were condticted to characterize
both existing and historical hydrology within the Lower Klamath River Basin on an. annual,
monthly and daily basis. Although these two reports differ somewhat in their conclusions on
the degree or magnitude of changes, differences. are attributed to the purposes. of the
analyses, analytical techniques and underlying assumptions. One of the findings of the USGS
is that, on a total annual flow volume basis, flows from the Upper Klamath Basin have not
changed ‘substantially’ over time compared to the total annual flow volume within the Shasta

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 155 of 162
001272

River (i.e., pre versus post Klamath Project flows in the main stem Klamath River).
However, USGS and Balance Hydrologics (1996) both note that annual depletions from the
Upper Klamath Basin (.e., above lron Gate) are evident and that both monthly and daily
flows show the effects of water use in the Upper Klamath Basin. This includes increased
flows in the Klamath River from the Lost River diversions during the winter and spring runoff
periods which were not quantified as part of this analysis.

 

 

 

 

 

 

 

 

 

 

What the two analyses found in common is that the estimated average annual outflow from
the Upper Klamath Basin.at Keno was approximately 1.5 million ac-ft (2.156 cfs}. The
equivalent 'pre-project' estimated average annual flow at lron Gate for a normal water year,
which accounts for accretions in flow below Keno, was approximately 1.8 million act (2,575
cfs). This value was derived by adjusting the computed mean annual flow frorn the 1905 to
1912 period of record. at the Keno gage to account for the above normal precipitation
pattern during this gaged period (see Balance Hydrologics, Inc:, 1996). In comparison, the
long term average annual flow at iron Gate for the 1967 to 1996 period of record is 2060
cfs. The difference between the historical and existing mean annual flow is approximately
515 cis which corresponds to roughly 372,800 ac-feet: This compares to reporied
consumptive uses for the Klamath Project (Le., depletions to the main stem Klamath River
below lron Gate} which have been estimated at between 245,000: and 350,000+ ac-feet
depending on water year type, but do not account for consumptive uses above Klamath
Lake (BOR, 1992: Larry Dugan, pers. com.}). Klamath Project operations may result in as
much as 500,000 ac-feet deliveries for agricultural and related demands during dry water
years. In addition, water management practices in the Upper Klamath Basin above Iron
Gate result in seasonal flows that are now higher in the late winter and early spring and
lower during the summer period compared to expected historical flow patterns. There. is
also a strong indication that flows are more variable now (see Balance Hydrologics, Inc.,
1996). This is attributed to the use of water for agricultural purposes, power generation,
and perhaps the effect of lost seasonal flow buffering with the loss of storage in Lower
Kiamath and: other Upper Klamath Basin wetlands.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The estimated pre-project flows in the main stem Klamath River at Keno and Iron Gate were
selected as the best representative values in the application of the various methods
discussed.below. The choice of these locations and the estimated pre-project flows is
justified since these values integrate basically all the flows leaving Oregon, and represent
the best estimate of hydrologic conditions which the anadromous stocks would have evolved
under. Several flow statistics were required for the evaluation of instream flows within the
context of this report. These are the average annual flow, mean and median monthly flows,
and various monthly flow duration statistics: These statistics represent values necessary
for the application of several of the hydrology based instream flow methods used in the
analyses in this report as discussed below.

 

 

 

 

 

 

 

 

 

 

26
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 156 of 162
001273

lron Gate Mean Annual, Average and Median Monthly Fiows

The mean annual, and average monthly flows below Keno and Iron Gate for a normal water
year were taken from Balance Hydrologics, Inc. (1996) and provided in Table 1. As noted
above, the lron Gate values were obtained from the 1905-1912 gage readings at Keno
adjusted to.a normal water year flows and include estimated normal year accretions
between the Keno and Iron Gate gages. The BOR concurred that, at present, these mean
annual and monthly flows were the best estimates of pre-project flows in the main stem
Klamath River below lron Gate Dam (Larry Dugan, pers. com.).

 

 

The median monthly flows at lron Gate were derived from the Keno daily discharge data for
the 4905-1912 period of record by computing the monthly flow duration statistics (see
Appendix B). These values were then adjusted by 1.04 following the work of Balance
Hydrologics, Inc (1996) to approximate an average water year. The monthly average water
year accretions listed in Table 1 were then added to obtain the estimated median monthly
flows for Iran Gate shown in Table 2.

 

 

 

 

 

 

 

 

 

 

Table 1. Estimated pre-project mean annual and average monthly flows in cfs at Keno
and lron Gate Dam. (Note: MAF = Mean Annual Flow}

Keno Keno Adjusted Monthly iron Gate
¥905-1912 Index (1.04) Percentof Normal Year Moral Percent of
Mean icis) Normal Year MAF Actretions (cls) Méan ics) MAF

Oct 1236 1188 0.57 346 1536 0.80
Nov 1818 4460 0.70 349 1809 0.70
Dee 1915 1844 0.89 517 2358 0.92
Jan 2295 2207 4.06 620 2627 4146
Feb 2676 2567 4.24 764 3334 1.29
Mar 3027 2911 440 693 3604 1.40
Apr 3326 2198 154 659 3857 150
May 3162 JO5G 1.46 Sb? Se? TA
dun 2630 2529 1.22 401 2930 444
dul 1609 1739 0.84 408 2147 0.83
Aug 1202 1156 0.86 247 1503 0.58
Sep 4060 1019 0.49 351 1370 0.53
Meanicis) 2186 2073 2575

27
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 157 of 162

 

 

001274
Table 2. Estimated.pre-project median monthly flows in-cfs-at Keno and lron Gate
Dam.
Keno Keno Adiusted Monthly lror Gate
4 2 index (1. Neonnal Year Monnal Year
Median (cfs) Normal Year Aceretions (cis) Median (cls)
Get 4240 1192 S48 1540
Nov 1485 4435 349 178?
Dec 1830 1760 S17 g2¢7
Jan 2250 2163 620 27183
Feb 2840 2538 764 3302
Mar 2896 2587 693 3280
Apr 37100 2961 059 3840
May 3060 2042 oof 3509
Jun 2480 2005 401 2786
Jul 4760 4692 408 2196
Aug 1160 W118 3a? 4462
Sep 4050 O10 381 1361
Meani(cfs) 2083 1984 2485

Historical (Pre-Project) Water Year Ciassifications below lron Gate

 

Monthly flows indicative of five water year classifications were also estimated. These flows
were used for comparative purposes of what different types of water year flow patterns
may have looked like under pre-project conditions compared to the recommended minimum
instream flow requirements. These water year classifications were based on the same
exceedance ranges of mean annual flow as utilized in the ‘Trinity River Flow Evaluation
Study’. Specifically, the mean annual flow for each water year at the lron Gate gage for the
period of record 1961 to 1996 was used to compute the corresponding mean annual flow
duration curve (see Figure 1).

 

 

 

 

Water year classifications were associated with the following exceedance ranges:
extremely wel (< 12 percent); wet (> 12 percent and < 40 percent): normal (> 40 percent
and < 60 percent); dry (> 60 percent and < 88 percent); and critically dry (> 88 percent).
The average of all mean annual flows which fell into a particular water year classification
category was then assigned as the mean annual flow for that water year category as listed
in Table 3. The mean annual flow for each water year category was then partitioned into
monthly values utilizing the percent of mean annual flow based on the pre-project monthly
flow distributions at Iron Gate Dam (see Table 1} and are provided in Table 4.

 

 

28
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 158 of 162
001275

Mean Annual Fiew Guretion

sonndiveew Hap rf PO: Mp ccomiieeen Presa Sa af POE

 

£600

an00 aN

wos oS

2900 Sa

el

s000 na,

S00

 

 

 

 

 

Dhar ofa)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

© 10 ae a0 a 86 Bo at) ao eo toe
Parcani ot lime Bayatled or facaadad

 

 

Figure 1. Mean annual flow durati Ke jand below Iron Gat 1
1+1996) period of record.

 

 

 

it is recognized that use of the Iron Gate period of recard reflects varying amounts of flow
depletions by water year type and that these annual flow volumes are underestimated by
upper basin depletions but this approach is considered to be a workable aporoximation for
comparative purposes. [tis also recognized that the monthly flow distributions can change
depending on water year type, but a more rigorous approach utilizing correlations. of
historical gage data from the upper Klamath Basin and estimated historical flow depletions
was beyond the scope-of this project» Also, existing daily flow records at fron Gale are
significantly impacted by water allocation practices and therefore their use was discarded
as a basis to derive these pre-project water year flow patterns on .a monthly basis.

 

 

 

 

 

 

29
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 159 of 162
001276

 

Table 3. lron Gate mean annual flow exceedance values. derived from the 1961-1996
period of record and corresponding water year classifications.

 

 

Exvenay at Wit Hoare Dry Crivsaly Dee
Exeeedane- voer-PReica) Exoedane Vagr Flew igs) Eeeeedane Yeer-F ewe iota Ceccentann Seer Fn teal Pcemdmee “8 amr ie total
6 5

. 2:79 126: 3669 ie) 1Br. Bt20 dos 4868 2172 BAG 106: 47G4 SE.48 188 246
S44 1G ABZ S822 = 4ab 4626 4a24 TER “ROTA 64:85 41OG =«(ThTO B69 4G QE?
6.44 196: 3962 2t82 198 2824 6255 VAT Biba BES? 186. 1634 94.59 185 AD
{E64 TBE! BAN? Z4B2 42: 2i24 ABE 198 «(2044 TOR? ‘ee G24 STG 138 640
4ES) (Or BYFB 2782 198 28e8 SU 36 Se T95e W207 = 488: S88

QQ72 308 24a S405 8% TaEy Se 8 196- 16e2 Aver W3a7

Aver 3380 S243 «| THY AZ SE78 (88 807 TEAR SEP 4485
Bh 44 Ry = 2aes 594606 «| BY BOY 9008 889 3985

SPB 9GR  OOAN 63.75 th 3560

Agee VIS BEAR 4GP 4284

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ayer. B22
Aver $823
Table 4. Estimated natural mean monthly flow patterns (cfs) by water year category
at lron Gate Dam based on mean annual flows using the 1961-1996 period
of record.
Ext Wet Wet Normal Dry Critically Dry
MAF (cfs) S280 2622 4975 1823 oa?
Ot T9G8 1503 4132 73s 537
Nov 2380 1846 4391 4072 660
Déc 54 1353 32
Jan 3598 2734 2102 1627 go7
Feb 4186 o247 2445 1888 F160
Mar A746 3664 2180 6
Apr Dane) 1446
iia 4089 3876 2975 2248 1383
Jun 4125 219s 2609 1858 141483
Jul B26 1278 765
Aug 16e4 1462 404 Sas S22
Sep Teed 1209 i 749 454

iron Gate Monthly Flow Exceedance Value Estimates

Pre-project median monthly flows (.e., 50 percent exceedance) as well as 40, 60, 70, 80
and 90 percent exceedance values were estimated at iron Gate for use in several of the
instream flow analyses. The daily flow records at lron Gate Dam are sufficiently impacted
by water allocation practices that their direct use for computing monthly exceedance values
was deemed inappropriate, The required flows for specific monthly exceedance values
were derived by computing the monthly flow-exceedance values using the daily flow records
for the 1905-1912 period of record at Keno {see Appendix B). Since this period of record
corresponds to an above normal precipitation patten, the flows were adjusted at each of
these exceedance values by 1.04 to derive a ‘normal year estirnate for each of the flaw-
exceedance values alt Keno. The corresponding flow for each exceedance value at Iron

 

 

 

 

 

 

30
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 160 of 162
001277

Gate was then obtained by adding normal year accretions below Keno for the 40, 50, and
60 percent exceedance values. Although Balance Hydrologics, Inc. (1996) infer that
accretions for wet; normal, dry and critically dry water years were previously computed by
CH2MHill for the BOR (see Page 15 in Balance Hydrologics, Inc.,.1996), only normal and
wet year accretions were reported. The BOR provided estimated accretions for dry years
(1977, 1981, 1987, 1992, 1994), which were averaged for each month and then added to
the flows associated with the 70, 80,.and 90 percent exceedance values to obtain these
estimates at lron Gate. These values are provided in Table 5. It is recognized that this
particular approach to estimating the required flow values associated with particular
exceedance ranges for use in the hydrology based instream flow approaches discussed
below likely over estimates to some degree the flows at high exceedance ranges and to
some degree under estimates the flows at low exceedance ranges. However, since most
of the hydrology based methods are oriented toward estimation of minimum flows rather
than optimal flows, this bias is not considered problematic for the intent of this work...Given
the objectives of this report and in light of the depleted conditions of the fish resources in the
Klamath River Basin, a conservative approach which provides protection of the aquatic
resources is deemed most appropriate. Although a more detailed examination of flows
based on mass balance simulations using MODSIM or other models will be undertaken as
part of Phase Il, the simulation of flows below Iron Gate which include accretions and

depletions suffers from the same lack of quantitative data requiring similar but different types
of assumptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Table 6. Estimated l!ron Gate pre-project flows. (cfs) for..associated monthly
exceedance values used in various hydrology metnods and where derived

from an analysis of the daily flow records at Keno for the 1905-1912 period
of record.

 

Exceedancte Jan Feb Mar Apr May Jun aul Aug Sep Oct Nov Oe¢

 

4B 2089 3351 Bie. 3784 3662 2908 2375 1626 1524 1940 1601 2344
a0 2/83 33002 23480 2640 3609 2786 2100 1462 7301 1560 1/87 2277
60 250) 3033 3231 3872 3192 2670 1879 1366 1332 1463 1743 2200
7 2289 2967 2689 2035 2707 2380 1691 1279 1196 1320 1640 1877
eb 2425 2423 2620 2938 2714 2245 16585 4482 1162 4272 1882 1839
90 2006 «2375 2468 2771 2h80 2034 1460 1128 10868 1188 1476 1820

Lie History Requirements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A considerable unt of informa nas been developed on the iif u i

seasonal utilizati he Klamath River for anadromous species within the Klamath Basin (i.e., coho,

chinook, and steelhead). However, very littl data presently exist ther important tri

species, such as sturgeon and lamp Becat i¢ lack of specific informatio hese species,
ly the anadromous sp re ificall idered. How i habitat requireme

the anad species and their respective life stages'a hen it is ass (given lack of data

to: suggest otherwise) that adequate protection for other tribal triist species within the river corridor

31
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 161 of 162

 

 

 

 

 

 

001278
will be met. Thus is ofterr an aSSUNNG t PAUSED de whe TR TORS TINS hve site-
pecific studi gy LED a lack of sufficient informatt sts to develop habitat suitabili

 

 

 

 

 

 

 

i a peci if .
Excellent summaries. on life history requirements for the anadromous species within the
Kiarnath Basin can be found in Birk (1996), Shaw etal. (1997), and Leidy and Leidy (1984).
The basic life history needs in terms of consideration of timing can be summarized with a
species and life stage monthly periodicity table. Table 6 was adapted from Birk (1996) and

 

 

 

 

 

Shaw. et al. (1997) and revised by the DOI Technical Review Team. to be broadly
representative of the life stage periodicity for anadromous species within the main stem
Klamath River and for use in this report for the various analyses. This table is provided as
a generalized overview of the timing and use of the main stem Klamath River in order to
focus the assessment of flow regimes throughout the year. The monthly periodicity is
represented by range defined by the earliest and latest month reported by the various
investigators and technical review team.

 

 

 

 

 

The Ecological Basis of Flow Regimes for Aquatic Resources

River ecosystems create a temporally and spatially variable physical, chemical, and
biological tempiate within which fish and other aquatic resources can exist if they possess
the proper suite of physiological, behavioral, and life history traits (Poff and Ward, 1990;
Orth, 1987). This environmental template and species specific set of traits is often
characterized as a multidimensional niche of environmental conditions (e.g., envelopes of
depth, velocity, substrate, temperature) and resources (e.¢., food, space) which describes
the -environmental conditions necessary for species. survival; Suitable environmental
conditions and resources must be available in terms of their quantity, quality and timing in
order to sustain a viable long term population (Statzner, 1988; May and MacArthur, 1972;
Pianka, 1974: Colwell and Futuyma, 1971}, Because-a variety of factors and resources are
required to meet the life history requirements of species, the short and long term success
of individuals and ultimately populations can be limited by a single factor or by a combination
of factors. In river systems, the suitability of environmental conditions for aquatic resources
are directly related to the characteristics of the flow regime. Therefore, quantification of
flow requirements which will provide for the long term protection of the aquatic resources
must be undertaken from.an ecological basis in light of the flow dependent environmental
factors which may limit these aquatic resources.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

As an important initial step in meeting these requirements, the determination of interim
minimum instream.fiow needs within the main.stem Klamath River below Iron Gate Dam
which will protect and aid in the restoration of the anadromous species is required. This
need is evident given the concern raised by fisheries biologists on appropriate flows at the
time of the construction of Iron Gate Dam, the fact that the existing FERC flow schedule
was a negotiated settlement in which flows were not always associated with biologically
based recommendations, the depleted status of the stocks which has resulted in listed and
proposed listing of species under the ESA, tribal, commercial, and recreational harvest have

 

 

 

 

 

 

 

32
Case 3:19-cv-04405-WHO Document 358 Filed 02/20/20 Page 162 of 162
001279

 

been curtailed or eliminated, and the historical and current concern of the resident state,
federal, and tribal fisheries biologists and prograrn managers over the adequacy of the
existing flow regime below Iron Gate Dam (and other tributaries) (see Appendix C).

 

 

In-essence, an ecologically based flow. regime must incorporate the spatial and temporal
flow conditions necessary to ensure long-term protection of the aquatic resources. The flow
regime must maintain the linkage between the physical, chemical, and biological components
of river ecosystems, which result in the formation and persistence of fish and
macroinvertebrate habitat. Quantification. methodologies currently recognize that suitable
flow regimes can be broken down into four basic flow components (Petts et al., 1995; Hill
et al., 1991). These four flow components are fish habitat base flows, channel maintenance
flows, riparian flows, and valley maintenance flows. Although the specific methods by which
each of these flow components are quaniified vary, all components are essential to maintain
the ecological health of the stream system (Hill et al., 1991).

 

 

 

 

 

 

 

 

 

 

 

 

33
